EXHIBIT 10.18
Page 1 of 8

AHCCCS
LOGO

     

SOLICITATION AMENDMENT



Solicitation Number:       RFP YH04-0001
Amendment Number One
Solicitation Due Date:   March 31, 2003, 3:00 PM (MST)

Arizona Health Care Cost
Containment System Administration
(AHCCCSA)
701 East Jefferson, MD 5700
Phoenix, Arizona 85034
Michael Veit, (602) 417-4762



A signed copy of this amendment must be included with the proposal, which must
be received by AHCCCSA no later than the Solicitation due date and time.  This
solicitation is amended as follows:



1.         REMOVE AND REPLACE:   REMOVE page 58 and REPLACE with the attached
Revised Page 58, dated February 10, 2003.



2.         REMOVE AND REPLACE:   REMOVE page 99 and REPLACE with the attached
Revised Page 99, dated February 10, 2003.



3.         REMOVE AND REPLACE:   REMOVE all pages under Tab "B, "Program
Changes", and REPLACE
            with the attached four (4) revised pages of the DATA SUPPLEMENT,
dated February10, 2003.



4.         REMOVE AND REPLACE:   REMOVE the first sheet under Tab "T,
"Reinsurance Payments CYE 19 (2001)" and REPLACE with the attached
            revised page of the DATA SUPPLEMENT, dated February 10, 2003.



5.         All other terms and conditions remains the same, including the
proposal due date and time.





























Offeror hereby acknowledges receipt and
understanding of this Solicitation Amendment.

This Solicitation Amendment is hereby executed this 10th
day of February, 2003, in Phoenix, Arizona.


/s/ Nancy Novick                                    3/28/03


/s/ Michael J. Veit

Signature                                                 Date

 


Nancy Novick, CEO

Signed Copy in File

Typed Name and Title

Michael Veit


VHS Phoenix Health Plan, Inc.

Contracts and Purchasing Administrator

Name of Company

 

--------------------------------------------------------------------------------


Incentive Fund:  AHCCCSA may retain a specified percentage of capitation
reimbursement in order to distribute to Contractors based on their performance
measure outcomes.  The incentive fund will not be implemented in CYE ’04 and
contractors will be notified at least 60 days prior to implementation in a
future contract year.



58.          REINSURANCE



Reinsurance is a stop-loss program provided by AHCCCSA to the Contractor for the
partial reimbursement of covered services, as described below, for a member with
an acute medical condition beyond an annual deductible level.  AHCCCSA
“self-insures” the reinsurance program through a deduction to capitation rates
that is intended to be budget neutral.  Refer to the AHCCCSA Reinsurance Claims
Processing Manual for further details on the Reinsurance Program.



Inpatient Reinsurance



Inpatient reinsurance covers partial reimbursement of covered inpatient facility
medical services.  See the table below for applicable deductible levels and
coinsurance percentages.  The coinsurance percent is the rate at which AHCCCSA
will reimburse the Contractor for covered inpatient services incurred above the
deductible.  The deductible is the responsibility of the Contractor.  Per diem
rates paid for nursing facility services provided within 30 days of an acute
hospital stay, including room and board, provided in lieu of hospitalization for
up to 90 days in any contract year shall be eligible for reinsurance coverage.



The following table represents deductible and coinsurance levels for CYE ’04:



Annual Deductible*

Title XIX Waiver Group
Annual Deductible

Statewide Plan
Enrollment



Prospective
Reinsurance

Combined
PPC and Prospective
Reinsurance



Coinsurance

0-34,999

$20,000

$15,000

75%

35,000-49,999

$35,000

$15,000

75%

50,000 and over

$50,000

$15,000

75%

*applies to all members except for Title XIX Waiver Group members



a)  Prospective Reinsurance: This coverage applies to prospective enrollment
periods.  The deductible level is based on the Contractor’s statewide AHCCCS
acute care enrollment (not including SOBRA Family Planning Extension services)
as of October 1st each contract year for all rate codes and counties, as shown
in the table above.  AHCCCSA will adjust the Contractor’s deductible level at
the beginning of a contract year if the Contractor’s enrollment changes to the
next enrollment level.  A Contractor at the $35,000 or $50,000 deductible level
may elect a lower deductible prior to the beginning of a new contract year. 
These deductible levels are subject to change by AHCCCSA during the term of this
contract.  Any change will have a corresponding impact on capitation rates.



b)  Prior Period Coverage Reinsurance:  Effective October 1, 2003, AHCCCSA will
no longer cover PPC inpatient expenses under the reinsurance program for any
members except Title XIX Waiver Group members.  See section c) below for
additional information.



-58-

--------------------------------------------------------------------------------


Capacity Analysis/Planning and Development



                8.             Provide a copy of the Offeror’s Network
Development and Management Plan.  (No page limit)
                                Reference: Section D, Paragraph 27, Network
Development (Provider Network Development and
                                Management Plan)



                9.             Provide a synopsis of the Offerer’s Disaster
Recovery Plan as it relates to the provider network.
                                (No  page limit) Reference:  Section D,
Paragraph 73, Business Continuity Plan



III.  Capitation

Capitation is a fixed (per member) monthly payment to contractors for the
provision of covered services to members.  It is an actuarially sound amount to
cover expected utilization and costs for the individual risk groups in a
risk-sharing managed care environment.  The Offeror must demonstrate that the
capitation rates proposed are actuarially sound.  In general terms, this means
that the Offeror who is awarded a contract should be able to keep utilization at
or near its proposed levels and that it will be able to contract for unit costs
that average at or near the amounts shown on the Capitation Rates Calculation
Sheet (CRCS).  This requirement also applies to bids submitted in best and final
offer rounds.



Prior Period Coverage (PPC) and HIV/AIDS Supplement rates will be set by AHCCCS’
actuaries and not bid by the Contractor.  Due to the lack of complete historical
data, the Title XIX Waiver Group and HIFA Parents' rates will also be set by
AHCCCS’ actuaries, rather than bid by the Contractor.  See Section D, Paragraph
53, Compensation, for information regarding risk sharing for the Title XIX
Waiver Group and PPC time period.  All other rate codes, including the Delivery
Supplemental Payment, will be subject to competitive bidding.



To facilitate the preparation of its capitation proposals, AHCCCSA will provide
each Offeror with a Data Supplement.  This data source should not be used as the
sole source of information in making decisions concerning the capitation
proposal.  Each Offeror is solely responsible for research, preparation and
documentation of its capitation proposal.



Required Submission:   Capitation



                10.           The Offeror must submit its capitation proposal
using the AHCCCSA bid web site.  Instructions for
                                accessing and using the web site will be issued
by March 1, 2003.  The Offeror must have an actuary
                                who is a member of the American Academy of
Actuaries certify that the bid submission is actuarially
                                sound.  This certification must be done with
subsequent submissions in Best and Final Offer rounds
                                (if applicable).  The Offeror must also submit
hard copy print outs of the web site CRCS.  Refer to
                                Section B and Attachment E for more details.



                                The Offeror must prepare and submit its
capitation proposal assuming a $20,000 deductible level for
                                regular reinsurance, for all rate codes, in all
counties.  AHCCCSA will provide a table of per member
                                per month reinsurance adjustments to be made to
capitation rates for those Contractors whose actual
                                deductible level exceeds $20,000.



                                Capitation rates shall be submitted two ways: 
first, assuming all medical services are included in the
                                capitation rates, and second, assuming that
prescription drugs will be carved out of the capitation
                                rates.  Prescription drugs are defined as “FDA
approved legend or over the counter (OTC) products
                                provided upon receipt of a valid prescription
order and dispensed by a pharmacist in an outpatient
                                setting.”  When bidding with prescription drugs
carved out, please factor the impact to the other
                                medical service and administrative categories. 
AHCCCSA anticipates that in the event that
                                prescription drugs are carved



-99-

--------------------------------------------------------------------------------


PROGRAM CHANGES



The following program changes should be considered when reviewing the Encounter
Utilization Reports and financial information provided in the data supplement
for preparation of the capitation rate bid submissions.  There are also program
changes that are not included in this data supplement.  These changes are either
effective after the time period for which encounters and claims have been
gathered, or will be effective on or after October 1, 2003.  Below is a brief
description of the AHCCCS acute program changes and their effective dates:



Geographic Service Areas



AHCCCSA has regrouped Arizona counties into the following GSA’s:



Geographic Service Area (GSA)

Maximum Number of Contracts

  2.     Yuma, La Paz

2

  4.     Mohave, Coconino, Apache,
          Navajo

2

  6.     Yavapai

2

  8.     Pinal, Gila

2

10.     Pima, Santa Cruz

5/2

12.     Maricopa

6

14.     Graham, Greenlee, Cochise

2



Contracts will be awarded by GSA.  For GSA #10, up to five contracts will be
awarded for Pima County, and up to two of those five contracts will include an
award for Santa Cruz County.



The data supplement information has been revised to regroup counties into the
GSA’s proposed for October 1, 2003.



2nd Newborn Screen (PKU) Testing



Effective February 1, 2002, the Arizona Department of Health Services ADHS)
requires that a 2nd Newborn Screen test be done on all Arizona Newborns.  The
code for the testing is S3620.  The cost of the test is $20.  In addition to the
cost of the test, there are associated handling fees that Contractors are
required to pay to the providers collecting the test.  The AHCCCS fee for
service schedule for handling fees is $4.25 for tests performed in physicians’
offices, and $10.00 for tests performed in contracted laboratory facilities. 
These services are not included in the data supplement due to lag in capturing
encounter data.



Circumcisions



Effective October 1, 2002 elective circumcisions are no longer a covered
service.   Circumcision services have been removed from the Encounter
Utilization Reports.



Hospital Pilot Program



The hospital pilot program in Maricopa and Pima counties was terminated for CYE
’01 and reinstated for CYE ’02 and CYE ’03.  The pilot program states that if a
health plan in Maricopa and Pima counties is unable to contract with a hospital
for inpatient services, then the health plan reimbursement rate is 95% of the
AHCCCS Tier Per Diems.  Health plan cost information for inpatient stays in
Maricopa and Pima counties will reflect the termination of the pilot program for
CYE ’01.  Even though the program is scheduled to terminated CYE ’04, bidders
should assume that the pilot program will be reinstated through legislation.



Title XIX Waiver Group



Effective April 1, 2001, AHCCCS received a waiver from CMS that converted the
Medically Needy/Medically Indigent (MNMI) population from a state funded only
population to a Title XIX funded population.  This group was renamed the Title
XIX Waiver Group (TWG). 



This population has two components.  First, effective October 1, 2001, the
eligibility criteria changed to increase the Federal Poverty Level (FPL) for
determining Title XIX eligibility to incomes at or below 100% of the FPL
(non-MED’s) from 40% of the FPL.  The second group of members is the Medical
Expense Deduction (MED).  These members have incomes above 100% of the FPL, but
incur sufficient medical costs that cause them to “spend down” to below 40% of
the FPL.



Due to the historical high percentage of MNMI members becoming eligible while
hospitalized, AHCCCSA created a hospitalized supplemental payment as a method of
risk adjustment for this population.  After monitoring the actual percentages of
members who become eligible while hospitalized, effective October 1, 2003,
AHCCCSA will no longer pay a hospitalized supplement for the non-MED portion of
the Title XIX Waiver Group.



Due to uncertainly of the risk of this population, AHCCCSA will continue to set
the capitation rates and reconcile the medical expenditures for CYE ’04.  The
reconciliation will include a 2% risk band.  Refer to the Title XIX Waiver Group
Reconciliation Policy in the Bidder’s Library for more details.  



Prior Period Coverage



For CYE ’03, AHCCCS placed health plans at full risk for medical service
expenditures incurred during the Prior Period Coverage (PPC) time period.  There
will not be a reconciliation for CYE ’03 PPC expenditures.



Effective CYE ’04, AHCCCS will set the capitation rates for the PPC time period
and reconcile PPC medical expenses to service revenues per the PPC
Reconciliation Policy found in the bidder’s library.   The reconciliation will
include a 2% risk band. 



Breast and Cervical Cancer Treatment Program



Effective January 1, 2002, AHCCCS implemented the Breast and Cervical Cancer
Treatment Program.  For CYE ’02, all medical costs associated with this
population were paid through the AHCCCS reinsurance program.  In addition,
health plans were paid the TANF 14-44F capitation rate on a monthly basis.  For
years beginning with CYE ’04, the plans will be at full risk for this
population.  AHCCCSA will no longer pay for medical services through
reinsurance.  The encounter utilization reports for CYE ’02 include the rate
codes and medical experience for the BCCTP population in the TANF 14-44F and
TANF 45+ risk groups.



HIFA Parents



Effective January 1, 2003, AHCCCSA implemented its HIFA waiver with CMS that
permits using excess Title XXI funds to the cover the parents of KidsCare and
SOBRA Children eligible members who are not otherwise eligible.  This program
has a limit on the enrollment due to the availability of excess funding. 
Because there are currently no encounters for this population, AHCCCSA will set
the rates for CYE ’04.



KidsCare/TANF (1931) Combining



Effective October 1, 2002, AHCCCSA blended the cost and utilization experience
of the health plans for the purpose of establishing one capitation rate for TANF
(1931)/ SOBRA/ and KidsCare members.  The Encounter Utilization Reports have
been restated to include the KidsCare rate codes in the TANF/SOBRA risk groups.



Population Growth



With the passage of Proposition 204 in October 2001 that increased the Medicaid
eligibility level to 100% of the FPL, AHCCCS population has grown dramatically. 
In addition to Proposition 204, AHCCCS’ membership has grown due to the downturn
in the economy as well as new efficiencies in the eligibility process.  This
growth is represented in member month and enrollment information presented in
this supplement.


Reinsurance Payments for CYE ‘01



This section presents the statewide reinsurance paid per member per month to
health plans for the period October 1, 2000 through September 30, 2001.  When
estimating reinsurance, the bidder should consider all changes to the
reinsurance program effective October 1, 2003.  The bidder should also consider
changes in rates and utilization from year to year.



See Section B, Program Changes, for reinsurance deductible level changes
effective October 1, 2003.  The bidder should note that all bids should be
prepared assuming the deductible levels for statewide enrollment of 0-35,000
members ($20,000).  If the health plan’s statewide enrollment exceeds 35,000
members, their capitation rates will be adjusted upwards where applicable, to
offset the higher deductible levels.

--------------------------------------------------------------------------------




Page 1 of 2



AHCCCS
LOGO

     

SOLICITATION AMENDMENT



Solicitation Number:       RFP YH04-0001
Amendment Number Two
Solicitation Due Date:   March 31, 2003, 3:00 PM (MST)

Arizona Health Care Cost
Containment System Administration
(AHCCCSA)
701 East Jefferson, MD 5700
Phoenix, Arizona 85034
Michael Veit, (602) 417-4762



A signed copy of this amendment shall be included with the proposal, which must
be received by AHCCCSA no later than the Solicitation due date and time.  This
solicitation is amended as follows:



1.         Finalized version of the Question and Answers distributed at the
Bidder’s Conference on February 21,
            2003.  The following questions had amended answers:  8, 12, 18, 63,
142-163, 179, 218b, 230b



2.         Guidance for bidding capitation rates with the prescription drug
benefit excluded in the rates.



3.         Revised Attachment H(1) and H(2)



4.         Section H, Page 103, Required Submission Claims, #38.  Please add
“Limit 5 pages” after the submission
            requirement text.



5.         Section H, Page 101, Submission #22.  This should be changed to read,
“Describe how utilization of family
            planning services for all members is monitored.



6.         Attachment B, Page 115.  Last paragraph should read, “In Tucson (GSA
10) and Metropolitan Phoenix
            (GSA 12), the Contractor must demonstrate its ability to provide
PCP, dental and pharmacy services so that
            95% of members do not have to travel more than 5 miles from their
residence.”



7.         Section D, Paragraph 32, Page 43. subpart c:  Add:  “PCP referral is
not required for dental service for
            members under the age of 21.”  Add prior to the last sentence in c.



8.         Medicaid Eligibility Verification System (MEVS).  Names and Addresses
of vendors.



9.         Attachment E.  Add Instructions for Web Based Capitation Rate
Proposal Application.



10.       Data Supplement Section H – Enrollment and Demographic Information



            o         REPLACEMENT - Enrollment and Demographic Information –
Replace previous summary sheet
            o         ADDITION - Member Growth Projections – Add this chart to
the back of the information in this section.
            o         ADDITION – Acute Enrollment Activity – Add this report to
the back of the information in this section.
            o         ADDITION – Acute Member ID Cards – Add this report to the
back of the information in this section.



11.       Data Supplement Section N – SOBRA Family Planning Services Member
Months



            o         REPLACEMENT – Replace entire section with this new
information.



12.       Data Supplement Section O – Utilization for SOBRA Family Planning
Services



            o         REPLACEMENT – Replace entire section with this new
information.



13.       Data Supplement Section P – SOBRA Family Planning Services Costs –
PMPM



            o         REPLACEMENT – Replace entire section with this new
information.



14.       Data Supplement Section S – Deliveries – C-Section vs. Vaginal



            o         REPLACEMENT – Replace entire section with this new
information.





*.         All other terms and conditions remains the same, including the
proposal due date and time.









































Offeror hereby acknowledges receipt and
understanding of this Solicitation Amendment.

This Solicitation Amendment is hereby executed this 28th
day of February, 2003, in Phoenix, Arizona.


/s/ Nancy Novick                                    3/28/03


/s/ Michael J. Veit

Signature                                                 Date

 


Nancy Novick, CEO

Signed Copy in File

Typed Name and Title

Michael Veit


VHS Phoenix Health Plan, Inc.

Contracts and Purchasing Administrator

Name of Company

 

--------------------------------------------------------------------------------


Quest #r

Page

Sect

Paragraph

Question

Answer

1

6

Sect B

N/A

What format is required for the actuarially sound certification?

A basic actuarial certification letter with a signature. A member of the
American Academy of Actuaries must attest that the rates they bid are
actuarially sound for that plan.

2

6

Sect B

N/A

What is the definition of “actuarially sound” for the purposes of the actuarial
certification?  Is it the general definition as described on page 99 of the RFP
or is it the CMS definition of “actuarially sound” or should the certifying
actuary refer to the applicable actuarial standards as issued by the Actuarial
Standards Board?

The definition on page 99 of the RFP is adequate at this time.

3

6

Sect B

N/A

How will the Offeror know that the bid submission in the AHCCCSA Web application
is correct?  Not that we don’t trust the AHCCCSA systems, but wouldn’t it be
better if the rate submitted via print out (that the actuary is certifying and
can see) is the prevailing bid rather than the bid submitted via Web
application?  The actuary can’t certify to the accuracy of the AHCCCSA systems.

Yes AHCCCSA agrees that the hard copy print out will prevail if there is a
difference in what is entered into the web site and what is on the hard copy
print out.  This statement corrects the direction in Attachment E of the RFP as
issued on February 3, 2003.



If there is a difference, the web site will be adjusted to match the hard copy
print out.  All reports that will be used in the scoring are generated from the
web site bids; therefore, it is necessary that the web site bids are correct. 
Please note that because the bids will be scored using the web site, the Offeror
must submit one set of bids only.  Barring AHCCCS system issues, the hard copy
and the web bid submissions must be identical.

4

6

Sect B

 

Please define more specifically what the definition of "Actuarially Sound" means
from the Offeror’s perspective.  If a health plan has a sicker than average
population for a given rate cell, how should an Offeror reconcile its
"actuarially sound" bid when this rate will be above the rate range?

Please refer to the answer in question #2 above for a description of actuarial
soundness. Because of concerns regarding adverse selection that an AHCCCCS
Contractor had, AHCCCS engaged Mercer to run AHCCCS health plan encounter data
through the Chronic Disability Payment System (CDPS) in 2002. Each of the health
plans was scored from a risk standpoint. Total reimbursement [capitation,
regular reinsurance, catastrophic reinsurance, AIDS/HIV $, maternity payments,
etc.]  paid to health plans was also tabulated for comparison purposes. Because
this analysis showed almost perfect alignment in the ranking of risk versus
payment, AHCCCS felt the actuarial soundness of its current payment
methodologies had been confirmed.

5

6

Sect B

 

Given the BBA's requirement for the rate ranges to be "Actuarially Sound" from
the perspective of the State's actuaries, please define more specifically what
this means.

CMS has issued an extensive rate-setting checklist that defines in great detail
exactly what is meant by actuarially sound rates. Mercer was consulted
extensively by CMS in the development of the tool, and supplied much of the
material that found its way into the checklist. We do not foresee significant
changes in the way rate ranges are established in Arizona. There may be
significant changes in the way they are documented and filed with CMS.



Mercer brought the issue of actuarial soundness to the attention of the American
Academy of Actuaries. As a result, the Actuarial Standards Board has just begun
its own analysis of what it means to make an assertion that capitation rates are
actuarially sound. Mercer is also represented on this task force and will take
its recommendations into account as they become available.

6

9

Sect C

Definition, Emergency Medical Service

Is the word inpatient referring to admission to the emergency room?

Can we assume that if it refers to admission to the hospital that it would only
be related to emergency surgery or ICU status and once the patient is stabilized
in the ICU that notification applies?

The definition of emergency medical services includes services provided in both
inpatient and outpatient settings.  This definition did not change with BBA. 
The notification standards have changed.  Emergency service providers have up to
10 days to notify the health plan. Notice requirements are still being analyzed,
and further clarification will be forthcoming.

7

18

Sect D

#3-Enrollment and Disenrollment

The RFP states that contractors are responsible for payments during prior period
coverage and may include services provided prior to the contract year. Does
AHCCCSA anticipate setting a limit as to  how far back the prior period can go?

The prior period coverage (PPC) time period is already defined and limited
depending upon the eligibility category.  Please refer to AHCCCS rule for those
limitations.

8

18

Sect D

#3-Enrollment and Disenrollment

Health Plan Choice– Members having fewer than 30 days continuous eligibility
remaining will not be placed with a health plan but enrolled in AHCCCS FFS. 
Please explain when this may occur.

The eligibility source informs AHCCCS that the approved eligibility period will
extend into the future less than 30 days (example: member is determined they
will be ineligible the following month although they are eligible this month). 
However, it is possible to enroll a member with a health plan (member had been
anticipated to remain eligible) and then have the member become ineligible
before the end of the month (example: the member is incarcerated, dies, or moves
out of state).

9

18

Sect D

#3-Enrollment and Disenrollment

Health Plan Choice– What are the “few exceptions” in which the effective date of
enrollment for a Title XXI member will not be the first day of the month?

There are unusual situations, usually administrative mistakes, when a TXXI
member may be enrolled during the month.  These are rare, and will not affect
reimbursement.

10

18-19

Sect D

#3-Enrollment and Disenrollment

Health Plan Choice– How long do newly eligible persons have to select a health
plan?  How long does a mother have to select a health plan for her newborn
child?  For FES babies?

Members are encouraged to choose a health plan prior to the eligibility approval
date.  If not, they are auto-assigned through the algorithm.  For newborns, the
members have 16 days to choose a plan for their baby.

11

19

Sect D

#5-Enrollment and Disenrollment

When will open enrollment dates be finalized and shared with contractors?

It is anticipated that Open Enrollment will take place in August, 2003 for
enrollment October 1, 2003.  The finalized dates will be shared with the
Contractors as soon as they are known.

12

19

Sect D

#3- Enrollment and Disenrollment

When does the capitation payment start:  When the hospital calls with
notification or when the plan calls AHCCCS?

As stated in the RFP, “The Contractor is responsible for notifying AHCCCSA of a
child’s birth….” However, a hospital may notify AHCCCSA in lieu of the
contractor when the mother is enrolled in AHCCCS FFS.  The plan is required to
notify AHCCCS of a birth when the mother is enrolled with the health plan. 
Capitation begins the day AHCCCSA is initially notified of the birth by either
the Contractor or the hospital.  For babies born to FES mothers, the eligibility
is retro to the date of birth and PPC capitation is paid for the date of birth
to the date of notification.  For babies of enrolled mothers, there is no PPC
capitation and the plan is prospectively capitated from the date of notification
forward.

13

20

Sect D

#5—Open Enrollment

How will AHCCCSA handle enrollment in rural GSAs if a contract is awarded to an
incumbent and a new Contractor?  If members have not selected a health plan
through the open enrollment process, would AHCCCSA weight the auto assignment
process to ensure that the non-incumbent health plan has a sound membership base
to allow a viable operating base?

Members of the exiting health plan will have an opportunity to choose a new
health plan through an open enrollment process.  Per Attachment G, AHCCCSA
reserves the right to adjust the algorithm for a Contractor who is awarded
contracts in only rural GSA’s.  This will be decided at a later date based on
awards.  That adjustment per Attachment G is only applicable to contractors in
Maricopa and Pima counties.

14

20

Sect D

# 5—Open Enrollment

Section notes that the algorithm will be adjusted to exclude auto assignments to
an exiting contractor: 

On what date would the algorithm be adjusted?

When will new contractor names be added to AEC materials?

The exiting contractor’s enrollment is anticipated to be capped on July 1, 2003.

New contractor names will be added to AEC materials for mailing in mid-June.

15

20

Sect D

# 5—Open Enrollment

For successful Offerors, please describe the open enrollment process for
incumbent contractors awarded a contract under this procurement.  Will members
of a health plan that is being replaced in a given GSA be the only members
participating in open enrollment activities, or will all health plans’ members
participate?  When an additional health plan is added to a GSA, will members of
all existing health plans within that GSA participate in open enrollment
activities?

Open enrollment will only be offered to members of exiting Contractors.  Those
members will be able to select from all contractors in the GSA for enrollment on
October 1.

16

20

Sect D

# 5-- Open Enrollment

If a contractor is purchased by another organization, will AHCCCS hold an open
enrollment for those members?

The answer will depend upon details and the timing of the sale and whether an
award is received by the continuing plan.

17

20

Sect D

#6—Auto-Assignment Algorithm

Are there specific reasons why AHCCCSA made the statement in the RFP,
“Capitation rates may be adjusted to reflect changes to a contractor’s risk due
to changes in the algorithm”? Could AHCCCSA describe the kinds of scenarios that
would require a change to the algorithm?  How would and what type of
notification timeline would future changes to the algorithm methodology be
communicated to the health plans? 

It is believed that members who are auto assigned through the algorithm have a
lower risk that those who choose a health plan.  Those who choose are believed
to be already accessing services, or are in the need of services, which is why
they are more concerned about the health plan with whom they are enrolled. 
Therefore, if a plan is receiving more members though the algorithm through an
adjustment, then it is believed by AHCCCSA’s actuaries that the plan’s risk is
lower than the other plans.  Therefore, an adjustment is made to all
Contractors’ rate to ensure actuarial soundness.



Another scenario is the adjustment that may be made if there is a Contractor in
Pima or Maricopa County who has total statewide enrollment of less than 25,000
members.  Another scenario is when a Contractor’s enrollment is capped due to
financial performance or sanctions.



The health plans would have at least 30 days notice.  This notification would
occur through a contract amendment.

18

20

Sect D

# 7-- AHCCCS Member Identification Cards

Membership cards:

How much will cards cost? 

What will the health plans be charged?

What is the frequency of card issuance (one time per member, when the member
changes rate codes, when the member changes contractors, etc.)?

Will the invoice provided by AHCCCS be at the member detail level?

If AHCCCS is unsure about any of the above, please provide direction as to how
the health plan should account for this new cost in its bid.

The Offerors should budget 75 cents per card.  New cards are issued for the
following reasons:  new member, change in RBHA, change in Contractor,
lost/stolen cards, significant name change, change in program eligibility, and
upon member request.  AHCCCSA issued approximately 40,000 cards per month in the
recent months.



AHCCCSA has not yet determined how the invoicing will be handled.



The bidder should use the information provided here in their capitation rate bid
submissions.

19

20

Sect D

# 7-- AHCCCS Member Identification Cards

What is the average cost per AHCCCS ID card?

See the answer to #18 above.

20

20

Sect D

 

a. What are the costs to the health plans on a per card basis?

b. For each GSA, how many ID cards (new and reissued) were issued last year?

c. How many replacement cards were issued last year?

d. For cost control purposes, will the health plans have input regarding the
vendor and content of the card?

e. How will AHCCCSA monitor and ensure that health plans are not inadvertently
billed for ID cards for other health plans or FFS members?

f. How will ID card costs be handled for members who are retroactively
disenrolled (i.e. refunded)?

g. Will postage be charged to the health plan for the mailing of ID cards?

a-c, e, f. See the answer to #18 above.

AHCCCSA will contract with the vendor.   The content of the card is not the
discretion of the Contractor.

g. The Contractor will be billed for postage included in the 75 cents.



21

20

Sect D

#8—Mainstreaming of AHCCCS members

Please define “available facility”

This is a facility that would normally be available for use by your members
i.e., in-network or when medically necessary.  The intent of the statement is
that use of such a facility cannot be denied based on one of the criteria in the
previous paragraph in the RFP, payor source, race, color etc.

22

20

Sect D

#8—Mainstreaming of AHCCCS members

What does AHCCCSA consider to be “reasonable steps” to be taken with
subcontractors to encourage mainstreaming of members?

The phrase is used in the context that “Contractors must take into account a
member’s culture when addressing members and their concerns, and must take
reasonable steps to encourage subcontractors to do the same.”  The overall
paragraph discusses prohibited discriminatory practices with respect to a
member’s rights to receive services in a manner that does not discriminate based
on payor source, race, color, gender, etc.  The Offeror should use its own
judgment to identify reasonable steps.

23

21

Sect D

 #9—Transition of Members

Transition of Members-Acute Care-If we are notified from CRS that a patient is
coming in or out, what is the plan's responsibility of transition and to whom?

When a member is enrolled in CRS, the health plan still has the responsibility
of providing all covered services for the member that are not included as CRS
covered services for the CRS enrolled diagnosis (refer to CRS covered diagnosis
list).  CRS and the health plan are expected to coordinate applicable services
such as DME, prescriptions, etc as they pertain in the transition.

24

21

Sect D

 #9—Transition of Members

Are PCP's still required to have dental service reports in the medical record?

No, dental treatment records are not required in the PCP chart.  However, record
of any verbal referrals/recommendations by the PCP for dental services should be
documented in the patient record maintained by the PCP.

25

21

Sect D

#10—Scope of Services (CRS-last paragraph

CRS is currently under procurement for a new contractor.  How will that new
contract’s operations impact coordination of services with AHCCCSA health plans
and what will be the financial impacts of any contract changes to a health plan?

If an award is made to a new CRS contractor, the AHCCCS contractors would be
responsible for coordinating care with and referring potentially eligible
members to the new contractor.  It is not anticipated that this will have any
financial impact to AHCCCS contractors.

26

22

Sect D

#10—Scope of Services (CRS-last paragraph)

Who is financially responsible for services if the CRS eligible and enrolled
member does not utilize CRS services?   The AMPM Section 400 references medical
care paid by the plan to an eligible, enrolled member when CRS fails to provide
timely services. It does not address which entity pays for the medical expenses
if the member is an eligible, enrolled CRS patient, but refuses to use their
services. Under these circumstances, does the health plan continue to pay for
medical services or are we not obligated to pay for the CRS covered services
because of CRS eligibility and enrollment?

In this instance the member (family or guardian) is responsible for payment. The
member is choosing to go out of network for services.  However, it is AHCCCSA’s
expectation that Health Plans assist members in understanding the services
delivery system and that plans facilitate the members use of CRS.

27

23

Sect D

#10-- Scope of Services (Emergency Services, last sentence)

Please clarify:  how does this apply to out of state providers who are not
contracted with the plan or AHCCCS?  What if a provider refuses to register with
AHCCCS?  Can they bill the member?  Is there a statute to protect the member
from billing/collections/by out of state providers?  Is there a quick
registration process for out-of state providers?

Providers must register with AHCCCS to be eligible for payment. A contract with
the health plan is not required.  Registered providers may not bill members for
medically necessary covered services.  AHCCCS is not aware of a statute that
protects members from billing/collections by unregistered, out of state
providers.  State rule prohibits billing of Medicaid members for medically
necessary covered services.  AHCCCS does have a simplified registration form for
single use providers.

28

23

Sect D

#10-- Scope of Services

EPSDT– What are the health plans’ specific responsibilities in terms of
“follow-up” with a RBHA to monitor whether members have received behavioral
health services?

When this information has not already been received from the member or the RBHA,
the Contractor is expected to contact  the RBHA to ensure that the member has
either been scheduled or seen for an appointment or that the member has refused
behavioral health services from the RBHA.

29

23-24

Sect D

#10-- Scope of Services (Emergency Services, last sentence)

Emergency Services– Please confirm that the 10 calendar day requirement applies
only to the notification of emergency services and not to any inpatient stay
admission resulting from an emergency department visit.  Please confirm that the
10 calendar day requirement is unrelated to the 1 hour response time required.

Analysis re BBA Emergency notification requirements is ongoing and further
clarification will be forthcoming.

30

24

Sect D

#10, Scope of Services (Emergency Services, paragraph 2, #2)

In bullet point #2, clarification is needed regarding notification.  Does this
mean the emergency room services must have notification to the health plan
within 10 days?

By screening and treatment are you including admissions to the hospital and work
up and treatment?  If so does the facility have 10 days to notify the health
plan of admission?

Does this mean there will be no concurrent review process for any member
admitted through the Emergency Room?

Analysis re BBA Emergency notification requirements is ongoing and further
clarification will be forthcoming.



The Offerors should assume that there will be no changes to program costs for
this provision when developing capitation rate bids.

31

24

Sect D

#10, Scope of Services (Emergency Services, paragraph 3)

“A member who has an emergency medical condition may not be held liable for
payment of subsequent screening and treatment needed to diagnose the specific
condition or stabilize the patient”.  Does this statement mean that
authorization would not be needed for follow up visits resulting from the ER
visits?

The issue of authorization is different from that of patient financial
responsibility.  Authorization may still be required for follow-up done after
the patient is stabilized. Prior Authorization is not a guarantee of payment.

32

24

Sect D

#10-- Scope of Services (Emergency Services)

Emergency services-- How long does a provider of emergency services now have to
notify the plan to ensure payment, or is there no time limit?

The new notification requirements per BBA are within 10 calendar days for
emergency services.  Analysis regarding BBA Emergency notification requirements
is ongoing and further clarification will be forthcoming.

33

25

Sect D

#10—Scope of Services (Hospital)

Observation services may be provided on outpatient basis if determined
reasonable…when deciding if member should be admitted for inpatient care. There
is no specification of the time frame (prior contracts have indicated up to 24
hours).



Is the absence of a time designation meant that AHCCCS will be following the
48-hour Medicare standard?

If the time frame is expanded from 24 to 48 hours, what criteria are going to be
used to determine that the extended stay to 48 hours was appropriate as
observation versus inpatient?

Please see the AMPM Policy 310, Observation Services for clarification.

34

25

Sect D

# 10—Scope of Services  (Hospital)

What is meaning/financial impact of removing 24-hour limit from observation
services?

Please see the AMPM Policy 310, Observation Services for clarification.  The
financial impact is unknown at this time.

35

25

Sect D

# 10—Scope of Services  (Immunizations)

What are the adult immunization performance standards?

AHCCCS has not established adult immunization performance indicators for the
acute care population. 

36

26

Sect D

#10—Scope of Services (Nursing Facility)

What would occur when a member no longer requires the skilled services of a
convalescent care stay, but a discharge from the facility is deemed
inappropriate for a specific reason?  For example, Mr. Smith is admitted to a
skilled nursing facility for Rehab Services (OT and PT), after a hip
replacement.  A week into his stay, he is discharged from therapies because he
is unable or unwilling to participate.  Mr. Smith no longer meets the criteria
for a convalescent care stay, but he is still not able to care for himself in
his previous living arrangement, and a discharge from the skilled nursing
facility is not appropriate because of safely issues.

The Health Plan is responsible for providing medically necessary covered
services. Facility coverage is not limited to the skilled level of care.

37

26

Sect D

#10—Scope of Services (Nursing Facility)

Can this member (see above question) be kept in the facility at a lower level
(e.g. a custodial care level) until the discharge is appropriate?  If this is
possible, how would AHCCCSA like to be notified, and would the custodial care
days still need to be counted toward the 90 day contract year maximum benefit?

There is no prohibition against health plans negotiating rates at a lower level
of care. AHCCCS does not require notification. Days at a lower level of care do
count toward the 90-day contract year maximum benefit.

38

27

Sect D

#10, Scope of Services  (Post-stabilization Care Services Coverage and Payment,
paragraph 2, #2.)

In bullet #2, is 1 hour the correct time for approval of post-stabilization care
services at non-contracted facilities?

Who will determine the 1-hour time frame? Will telephone logs be used to verify?

One hour is the correct time for approval of post-stabilization care services
approval requests for all providers both contracted and non-contracted.

Both hospitals and plans will likely document the one-hour timeframe and
telephone logs may be one method to accomplish this.

Further clarification regarding BBA requirements will be forthcoming.

39

27

Sect D

#10, Scope of Services (Post-stabilization Care Services Coverage and Payment,
paragraph 3, #3.)

In bullet #3 A Contractor’s physician with privileges at the treating hospital
assumes responsibility for the member’s care.  What happens when the
Contractor’s physician with privileges at the treating hospital is ready and
willing to assume the care but the non-contracted Attending physician will not
relinquish care?

AHCCCS expects treating physicians to act in the best interests of the member.
Issues such as this should be brought to the plan Medical Director for
resolution.

40

27

Sect D

# 10, Scope of Services, (Pregnancy Terminations)

Is there any information on expected financial impact of policy change?

Based upon 18 months of experience with this policy, AHCCCSA believes that the
financial impact is not material, and capitation rates will not be adjusted for
this policy change.

41

27

Sect D

#10, Scope of Services  (Post-stabilization Care Services Coverage and Payment,
paragraph 2, #2.)

Post Stabilization– The RFP implies a contractor must respond to authorization
requests within one hour.  If not, are services deemed approved?  How will
AHCCCSA evaluate health plans’ performance of this requirement?

If authorization is not provided within one hour, services are deemed
authorized. Methods to monitor this performance requirement will be developed.
Further analysis of BBA will be completed and additional information will be
forthcoming.

42

28

Sect D

# 10-- Scope of Services

Omitted…not used as a maintenance regimen…Is this changing or does the phrase
"potential for improvement" cover this?

Please clarify and resubmit the question.

43

28

Sect D

# 10—Scope of Services (Prescription Drugs)

Will pharmacy carve-out include OTC items currently being provided by health
plans, for example, condoms and nutritional supplements?

The pharmacy carve out will include those OTC items that require a prescription.

44

28

Sect D

#10--Scope of Services (Transportation, first sentence)

Give examples of medically necessary transportation.

Includes but is not limited to transportation for well child care, prenatal
appointments, urgent medical appointments, prescription pick-up at pharmacy,
ambulance transportation and other services that are medically necessary.

45

29

Sect D

 #10—Scope of Services

What is the timeline for new or revised policies in AMPM regarding Special
Health Care Needs?

The deadline is October 1, 2003. As clarification is available it will be
published.

46

29

Sect D

#12-- Behavioral Health Services, paragraph 1

“AHCCCS members are eligible for comprehensive behavioral health services” –
This indicates that Family Planning members would also have this benefit, is
this correct?

No, SFP members are not eligible for behavioral health services.  This will be
clarified in the RFP document at a future date.

47

30

Sect D

#12-- Behavioral Health Services, Medication Management Services, paragraph 1

In previous publications the PCP was allowed to provide medication management
for members with diagnoses of mild to moderate depression, mild to moderate
anxiety and attention deficit hyperactivity disorder.  Were the words mild to
moderate intentionally left out?

Since the inception of the psychiatric medication initiative in October of 1999,
which allows health plan PCPs to prescribe for certain behavioral health
disorders within the scope of their practice, the contract language has remained
the same.  The words “mild”, “minor”, or “moderate” have not been in contract
and there is no change in the expectation.  AHCCCS policy (AMPM 310) and the
guiding principles published in September 1999 refer to ADD/ADHD, mild
depression, and anxiety disorders as those which may be managed by the health
plan PCP.

48

30

Sect D

#12—Behavioral Health Services

“The Contractor shall allow PCPs to provide medication management services
(prescription, medication monitoring visits, laboratory, and other diagnostic
test necessary for diagnosis and treatment of behavioral disorders) to members
with diagnoses of depression, anxiety and attention deficit hyperactivity
disorder.”



As this statement does not specify that the PCP may treat “mild” or “minor”
depression, please clarify whether the expectation has changed from the original
guiding principles published Sept 1999.

Please refer to the answer for question 47.



49

30

Sect D

#12—Behavioral Health Services

Does AHCCCSA have any guidelines for the monitoring of PCP management of
behavioral health disorders?

No, AHCCCS does not have guidelines specific to the monitoring of PCPs’
management of behavioral health disorders.

50

31

Sect D

#14-- Medicaid in the Public Schools, last paragraph

Regarding transfer of medical information between the Contractor and the
member’s school or school district. …Isn’t that a violation of the HIPAA privacy
standard?  Would the Health Plan have to have a Business Associate Contract with
the schools or school districts?

 

The MIPS program provides reimbursement for school districts that are registered
providers.  The relationship between a health plan and a provider does not
constitute a business associate relationship.  See 65 Fed. Reg. 82476 (Dec. 28,
2000).  Disclosure for purposes of treatment, payment and certain health care
operations are permitted by the rules and do not necessarily require a business
associate agreement.  45 CFR 164.506.  “Payment” activities include coordination
of benefits.  “Treatment” includes activities by a provider to coordinate care
with a third party.  45 CFR 164.501

51

31

Sect D

#14-(MIPS)-last paragraph

The RFP states, "Contractors and their providers must coordinate with schools
and school districts that provide MIPS services to the Contractor's enrolled
members." Is the intent of this new requirement simply to ensure that services
are not duplicative? How are contractors notified when a school or school
district is working with a special needs child?  Is AHCCCSA going to provide
this information on the monthly FYI file?  Are we coordinating with the school
or school district or the providers that actually provide the services? Has
consideration been given to the HIPAA implications? Have the schools/school
districts indicated that they are willing to work with the health plans?

The intent of the policy is to prevent duplication of service. Contractors can
be notified via a DDD support coordinator, a parent, a school provider or the
school. AHCCCS will not be providing this information on the FYI file. Plans are
required to coordinate care with the most appropriate entity to best meet the
needs of the members. Please see HIPAA response given previously. Yes, the
school districts have expressed a desire to coordinate with the health plans.

52

31

Sect D

#14-(MIPS)-last paragraph

Please clarify responsibilities of both the health plan and a school in
sharing/generating appropriate medical record requirements?  (i.e. transfers of
member medical information)

Please refer to the answers for questions #50 and #51.

53

32

Section D

#16 - Staff Requirements and Support Services, item n.

Define difference between Compliance Officer, contract YH04 vs. Fraud and Abuse
Coordinator, and contract YH03?

The staffing requirement for a Compliance Officer is in the current contract. 
The difference between the two positions is the Compliance Officer is considered
a key position and must be a senior on-site employee.  The function is similar
to that of the Fraud and Abuse Coordinator, with the additional responsibility
to oversee the implementation of a compliance program as outlined in Paragraph
62 of the RFP.  The Compliance Officer should continue to attend the AHCCCS
Fraud and Abuse Workgroup.

54

32

Sect D

#16 - Staff Requirements and Support Services, item m.

This section states that a Grievance Manager is a required position, this is
also restated on page 33, however, on page 92, Section G, Offeror’s Key
Personnel, and the position is listed as Grievance Coordinator.   Is it the
intent of AHCCCSA to require a Grievance Manager or Coordinator?  Are these two
titles interchangeable?

The 2 position titles are not interchangeable. As part of the staff requirements
in paragraph 16, AHCCCS requires a Grievance Manager who is responsible for the
oversight of the contractor’s Grievance System.  The reference to Grievance
Coordinator on p. 92 is incorrect and should be changed to Grievance Manager.

55

34

Sect D

#18-- Member Information, last paragraph

The RFP states affected members must be informed of any other changes in the
network 30 days prior to the implementation date of the change.  Please define
“other” changes in the network and provide examples.

Other changes include, but are not limited to turnover in DME providers and
provider address changes.

56

34

Sect D

#18-- Member Information, last paragraph

Termination of a contracted provider:

Does this include specialty providers?

Yes, for members who were seeing the specialist on a regular basis.

57

34

Sect D

#18-- Member Information, last paragraph

  What does AHCCCSA consider to be “program changes” that require notification
be provided to “affected members”?

Changes in cost sharing or covered services would be examples of program
changes.

58

36

Sect D

#22.  Advance Directives, last paragraph

In referring to written information to adult enrollees, what is meant by (4):
“Changes to State as soon as possible, but no later than 90 days after the
effective date of the change?”  Does this requirement conflict with other
disseminated information to member approval requirements?

The sentence should read, “(4) Changes to State law as soon as possible…”

59

37

Sect D

# 24-- Performance Standards, last paragraph

What is the responsibility of the Health Plan when a response is not received
from AHCCCS in a timely manner as it states that a corrective action plan “must
be approved by AHCCCS prior to implementation”?

Will the health plan be given sufficient time i.e. (6-9 months) after the date
of AHCCCS approval to demonstrate improvement?

The Health Plans are responsible for continuing to improve Performance Indicator
rates, and it is expected that health plans will develop and implement
interventions that will assist them in achieving, at a minimum, the AHCCCS
Minimum Performance Standard.   The amount of time a health plan will be given
to implement a corrective action plans depends upon the severity of the issue
needing correction and the proposed plan.

60

37

Sect D

# 24-- Performance Standards

On what are the minimum performance standards based?

The AHCCCS Minimum Performance Standards are derived from a formula that
includes, but is not limited to previous Performance Indicator rates and
statewide averages.

61

37

Sect D

# 24-- Performance Standards

  As it relates to levels of performance, please define “demonstrable and
sustained improvement.”

Demonstrable is statistically significant and sustained is for more than 1 year.

62

39

Sect D

# 24-- Performance Standards

In the current contract, health plans are required to report the results of
Provider Turnovers and Interpreter Services.  Will this still be required under
the new contract?

The current contract states “AHCCCSA will continue to measure and report results
for the Performance Measures…”  This measurement and reporting will continue,
but because these are not considered Performance Standards, the information was
removed from the RFP.

63

40

Sect D

#27—Network Development

“For Maricopa and Pima Counties only, this includes a network such that 95% of
its members residing within the boundary area of metropolitan Phoenix and Tucson
do not have to travel more than 5 miles to see a PCP, dentist or pharmacy.”



Attachment B, page 115—“In Tucson (GSA 10) and Metropolitan Phoenix (GSA 12),
the Contractor must demonstrate its ability to provide PCP dental and Pharmacy
services so that the member so not have to travel more than 5 miles from their
residence.



There seems to be an apparent conflict between the wording in the Network
Development in paragraph 27, and Attachment B, page 115.  Can you please clarify
which applies and define metropolitan Tucson?

To clarify, the adjective “metropolitan” is describing Phoenix only. 
Metropolitan Phoenix includes other cities as shown on the GSA map for Maricopa
County.  In Pima County, this standard applies only to the city of Tucson.



Attachment B, Page 115.  Last paragraph should read, “In Tucson (GSA 10) and
Metropolitan Phoenix (GSA 12), the Contractor must demonstrate its ability to
provide PCP, dental and pharmacy services to that 95% of members do not have to
travel more than 5 miles from their residence.”



64

40

Sect D

# 27 Network Development

“Contractors must provide a comprehensive provider network that ensures its
membership has access at least equal to, or better than, community norms.”  How
will AHCCCS determine community norms?

The Contractor is asked to identify network gaps in its own annual Provider
Network Development and Management plan.  In addition, AHCCCSA will utilize
information from licensing boards, commercial insurers and other publicly
available materials to determine provider availability.

65

40

Sect D

# 27 Network Development

“Access is supposed to be equal or better than community norm.”  How will a
potential Offeror best demonstrate such access measures/benchmarks in a
successful proposal?

The Agency will not advise Offerors about improving their submission.

66

40

Sect D

# 27 Network Development

Provider Network Development and Management Plan– The plan is to consider access
of members to specialty care compared to the general population in the
community.  How will a potential Offeror best demonstrate such access in a
successful proposal?  How will this criterion be measured (i.e. what is the
benchmark(s) that will be used?)?

The Agency will not advise Offerors about improving their submission.

67

40

Sect D

# 27 Network Development

Provider Network Development and Management Plan–

What is the time period the health plans should use for “projecting future
needs”, e.g., one year?

The Bidder should use its best judgment in deciding how far in the future
projected needs should be assessed in order to maintain an accessible network,
capable of delivering covered services for the contract period.

68

40



Sect D

# 27 Network Development

How does the requirement to consider providers in neighboring states in terms of
network development reconcile with the requirement that health plan providers
must be licensed in Arizona?  Also, how does this apply to out-of-state
hospitals?

Providers whose service address is outside of Arizona must be licensed in the
state in which they provide services.

69

41

Sect D

# 27 Network Development

Provider Network Development and Management Plan–

How is AHCCCSA defining “specialty populations” for the purpose of this plan,
and what type of information does AHCCCSA want addressed regarding specialty
populations as it relates to the plan?

The Offeror should use its expertise and judgment to identify those populations
with network needs different than the majority of members in the GSA, who would
need special consideration in the design of the network.

70

41

Sect D

# 29—Network

Management

Re: notifications of significant network changes.  In the past, AHCCCSA stated
that it would respond within 14 days.  What will be AHCCCSA’s turnaround time(s)
for approvals of corrective actions arising from such notifications?

The turnaround time will be dependent upon the circumstances, such as complexity
of the corrective action plan.  As stated in the paragraph, AHCCCSA will
expedite the process in an emergency.

71

41

Sect D

# 29—Network

Management

For contractor policies, what does “subject to approval” by AHCCCSA mean?  Is
AHCCCSA approval limited only to network management policies or all contractor
policies?  Will existing plans have to submit their policies for approval?

“Subject to approval” means the Agency has approval authority over the policies
during an operational audit.  It is not limited to network policies only. 
Contractors will be notified of pending operational audits. 

72

42

Sect D

#30—Primary Care Provider Standards

Once the contractor had determined that appointment availability has not been
compromised will action still be required should the panel size exceed 1800?

No.  The Contractor, however, is expected to ensure that quality of care
standards continue to be met by such providers.  The information may also
suggest that the Contractor should recruit additional providers to serve members
in that area.

73

43

Sect D

#32-- Referral Procedures and Standards, paragraph 1, item g.

“Referral to Medicare HMO including payment of co-payments”.  Please explain
this requirement.

The Contractor must have written policies on their Medicare Cost Sharing
responsibilities that should include copayment responsibilities when a member is
referred to a Medicare HMO. 

74

45

Sect D

#35—Provider Manual

The RFP states, "The contractor remains liable for ensuring that all providers,
whether contracted or not, meet the applicable AHCCCSA requirements."  What are
a health plan’s obligations to non-contracted providers?  Please define or
further clarify “applicable requirements.”

There are a number of “applicable” requirements that the health plan is
responsible for, regardless of the providers’ contract status.  Examples
include, but are not limited to, ensure non-contracted providers do not bill
members for covered services, that claims/encounter data is submitted if a
financial liability is incurred by the Contractor, and that the health plan
coordinates benefits.

75

47

Sect D

# 37—Subcontracts, paragraph 5

Would the “use of provider more than 25 times” include hospitals where members
are admitted through the Emergency Department?

Yes, the Contractor would be responsible for contracting with physicians who
have admitting privileges.  The Contractor would be encouraged to contract with
the hospital.

76

47

Sect D

# 37—Subcontracts

"The Contractor must enter into a written agreement with any provider (including
out-of-state providers) the Contractor reasonably anticipates will be providing
services on its behalf more than 25 times during the contract year."    Can this
be applied to one individual receiving 25 services form one provider, or is it
for 25 unique members?

AHCCCSA is requiring a contract for providers used more than 25 times a year,
regardless of the number of services provided or members seen.

77

48

Sect D

#39—Specialty Contracts

With the high potential for AHCCCSA to develop specialty contracts going
forward, (i.e. pharmacy) can AHCCCSA provide additional details on how the
process might work (i.e. health plan involvement, adjustments to capitation
rates, reporting requirements (both to and form AHCCCSA), claims payment,
recovery/reinsurance, TPL related issues)?

This section refers to contracts that AHCCCSA negotiates on behalf of its
Contractors.  Currently, the only specialty contract AHCCCS is negotiating is
for transplant services.  These specialty contracts are for services provided
through the health plans and should not be confused with a carve out of
services. 



In the event AHCCCSA carves out the responsibility for certain medical services
from its Contractors, AHCCCSA will solicit feedback from its Contractors,
capitation rates will be adjusted and other operating issues will be addressed. 
Because AHCCCSA is not currently in the process of developing a carve out, it is
unknown what impact a carve out would have on health plan reporting and
involvement.  That would need to be addressed on a case by case basis depending
upon the type of service that is carved out.

78

49

Sect D

#40—Hospital Subcontracting and Reimbursement

For Maricopa and Pima counties, the RFP states that, "The Contractor shall
submit all hospital subcontracts and any amendments to AHCCCSA, Office of
Managed Care". For all counties EXCEPT Maricopa and Pima it states, "The
Contractor is encouraged to obtain subcontracts with hospitals in all GSA's and
must submit copies of these subcontracts, including amendments, to AHCCCSA,
Office of Managed Care, at least seven days prior to the effective dates
thereof". What requirements exist (for incumbents bidding on new GSA’s and new
contractors) to have the Maricopa and Pima hospital contracts (or any other
contract as required by the RFP) reviewed by AHCCCSA prior to implementation? 

The Office of Managed Care will accept hospital subcontracts and amendments for
review and approval after contract awards are made.  It is suggested that they
be submitted as soon after the award that the contracts and amendments are
complete to allow time for the process, prior to implementation.

79

49

Sect D

#40—Hospital Subcontracting and Reimbursement

Hospital Recoupments– Does AHCCCSA have a policy regarding recoupment of
capitation from one health plan and paid to another when retroactive enrollment
occurs, and the initial health plan has paid claims to a provider who was not
aware of the enrollment change until notified of recoupment (which often occurs
after claims submission timeframes)?

AHCCCSA is developing an informal policy related to this issue.  Essentially,
medical expenditures incurred in these situations should be treated like
expenditures incurred during the PPC time period.  That means, claims should not
be denied for lack of prior authorization, but may be denied if reviewed for
medical necessity, and the second health plan determines that the services were
not medically necessary.

80

49

71

116

Sect D

#40—Hospital Subcontracting and Reimbursement

In the Data Supplement, Offerors are instructed to consider the Maricopa/Pima
counties contracting pilot project to be extended beyond September 30, 2003. 
This is also reiterated in Amendment #1 dated February 10, 2003.  Is the Data
Supplement to be considered a part of the contract and RFP, and a valid RFP
instruction?

Instructions given in the data supplement should be considered a valid RFP
instruction.

81

49

119

120

Sect D

#40—Hospital Subcontracting and Reimbursement

Out of State Hospitals– Given that Attachment B represents AHCCCSA’s minimum
network requirements, how would a potential Offeror successfully address any
potential network deficiencies if Offeror is only “strongly encouraged” but not
required to contract with these out of state providers? (e.g. regarding out of
state providers listed for GSAs 2 and 4)

Although, Contractors are encouraged to contract with hospitals, they are
required to have contracts with physicians with admitting privileges to
hospitals considered to be a part of the network.  This is true whether the
hospital is in-state or out of state.

82

50

Sect D

#42—Physician Incentives

"The Contractor shall disclose to AHCCCSA the information on physician incentive
plans listed in 42 CFR 417.479(h)(I) through 417.479(i) upon contract renewal,
prior to initiation of a new contract, or upon request from AHCCCSA or CMS."

Question: Is CMS providing the state oversight in respect to physician
incentives?

This question needs to be clarified.  Refer to the Physician Incentive Plan
regulations for AHCCCSA’s responsibility in monitoring compliance with those
regulations.  The annual disclosure reporting requirement is on hold until CMS
develops a new disclosure form.  All other provisions will continue to be
enforced.



AHCCCS is required to report to CMS on its Contractor’s compliance with those
regulations.

83

51

Sect D

#45—Minimum Capitalization Requirements

"Continuing Offerors that are bidding a new GSA must provide the additional
capitalization for the new GSA they are bidding."

Question: Is the capitalization requirement for UFC going into
Cochise/Graham/Greenlee, the amount for New Contractors or for Existing
Contractors?

A current Contractor is considered an existing offeror in all counties to be
bid.

84

51

Sect D

#45-- Minimum Capitalization Requirements

Please clarify what the minimum capitalization requirements are for continuing
offerors bidding a new GSA.  Is it the equity per member standard or the
capitalization requirements for new contractors presented in the table?

The minimum capitalization requirement for bidders is what is listed in the
table.  However, a Contractor must also meet it’s equity per member standard
after the contract is awarded.  If the bidder meets its minimum capitalization,
but doesn’t meet its equity per member standard, then the bidder must develop a
plan to meet that standard should they be awarded a contract.

85

51

Sect D

#45—Minimum Capitalization Requirements

Since the current RFP realigns some counties in new GSA’s, is a contractor that
is currently an incumbent in one of the county (s) in the GSA but not the other
county (s) considered to be an existing contractor for purposes of the minimum
capitalization requirements?  If a contractor uses an irrevocable letter of
credit (LOC) to meet its performance bond requirement as described in the RFP,
is it correct to say that AHCCCSA will not consider the LOC an encumbrance or a
loan subject to repayment (since the LOC is truly an off balance sheet item and
has no outstanding balance owed) as described in the minimum capitalization
requirements?  Regardless of the number of GSA’s a contractor is awarded, is it
correct to say that the maximum amount of capitalization or equity a contractor
is required to meet is $10,000,000?

A current Contract is always considered an existing contractor for
capitalization purposes.  Refer to the Performance Bond/Equity Per Member Policy
for questions regarding encumbrances on equity.  The maximum capitalization that
a bidder must have to secure an award is $10,000,000.  However, the Contractor
must also meet the equity per member requirement.  If the $10,000,000 does not
meet the requirement, then additional capital must be provided.

 

51

Sect D

#45—Minimum Capitalization Requirements

Please explain the rationale for the Yavapai County minimum capitalization
requirements being the same for both new and incumbent contractors.

The methodology that was used to determine the amount of the “existing offerors”
minimum capitalization requirement resulted in an amount in excess of what the
equity per member amount would be.  Therefore, the existing offeror’s minimum
was limited to the equity per member amount.

86

51

SD

#45—Minimum Capitalization Requirements

If an Offeror is currently an incumbent health plan in a county that is included
in a “new” GSA (e.g. for GSA 4, in one county and not all), then will that
incumbent health plan be considered an incumbent health plan or a “new” Offeror
in that “new” GSA for proposal submission requirement purposes?

Incumbent.

87

52

Sect D

#47—Amount of Performance Bond

For the Performance Bond specifications it indicates that it must be effective
for 15 months following the effective date of the contract…should this be 15
months from the termination date of the contract?

This does mean termination date, and that clarification will be made in the
document at a future date.

88

52

Sect D

#47 Amount of Performance Bond

Will you allow one performance bond from Yavapai County listing both Yavapai
County Long Term Care and the acute care program?

Yes.

89

53

Sect D

#49—Advances, Distribution, Loans and Investments

When does AHCCCSA anticipate making changes to the “AHCCCSA Reporting Guide for
Acute Care Contractors”?

OMC anticipates that the revised guide will be available by May 2003.  Please
note that reporting requirements will not change. 

90

53

Sect D

#50—Financial Viability Standards/Performance Guidelines

What is the AHCCCSA definition of “liquid assets”?

Cash or investments that can be converted to cash within 3 business days.

91

53-54

Sect D

#50—Financial Viability Standards/Performance Guidelines

How can AHCCCSA be assured that the positive financial performance of a health
plan is not the result of not providing all necessary covered services, or
limiting access to sub-specialists, thereby causing the more expensive members
to select another health plan?

AHCCCSA monitors several areas of health plan operations to ensure that members
are receiving appropriate services including, types of member grievances for
denied services. 

92

54

Sect D

#50—Financial Viability Standards/Performance Guidelines

How many incumbent health plans in each of the past three (3) years have had
Medical Expense Ratios of less than 85%?

Because this ratio varies from quarter to quarter, several plans have had
Medical Expense Ratios of less than 85% at various times.

93

54

Section D

#50—Financial Viability Standards/Performance

Provide clarification on what is meant by “on balance sheet” performance bond.

Assets that are set aside on the balance sheet for the stated purpose of a
performance bond,

94

54

Sect D

#51—Separate Incorporation

Is it the intent of the separate incorporation requirement that a separate
corporation be established for various lines of AHCCCSA business (i.e. Acute
Care, ALTCS and Health Care Group) or may these lines of AHCCCSA business be
part of one corporate entity as long as separate mandated reporting can be done
for each line of AHCCCSA business?

All lines of AHCCCS business must be included in one separate corporation—not
separately incorporated.  Separate reporting to AHCCCS for these lines of
business will continue to be required.

95

54
150

Sect D

#50—Financial Viability Standards/Performance Guidelines

What is AHCCCSA’s intent in lowering the Medical Expense Ratio requirement to
80%?  Please explain the potential impacts on capitation rates.

Because successful medical management and the implementation of disease
management programs can contribute to lower Medical Expense Ratios, AHCCCSA felt
that its Contractors should not be discouraged from pursuing these managed care
avenues by potential failure to be in compliance with a financial standard. 
This does not impact capitation rate development.

96

55

Sect D

#53—Compensation

Related to the reconciliation process for PPC costs, what administration
percentage does AHCCCSA intend to use in the reconciliation calculation?  In the
PPC Reconciliation Policy, the calculation includes a reduction for reinsurance.
Should this not be deleted from the policy as explained in paragraph 58 on page
58 of the RFP  “Effective October 1, 2003, AHCCCSA will no longer cover PPC
inpatient expenses under the reinsurance program…” Or are there medical
expenditures related to PPC members that still qualify for the reinsurance
program?

AHCCCSA will use the administrative percentage that is built into the capitation
rates.  The policy will be updated to reflect the elimination of PPC reinsurance
in the future. 

97

55

Sect D

#53—Compensation

Would “programmatic changes that affect reimbursement” include the anticipated
increase in in-patient stays or other associated medical expenditures associated
with carve out of pharmacy benefit?

Will AHCCCS be making adjustments in cap for increase in malpractice insurance
that is being passed on through increases in contract rates with providers?

Yes, programmatic changes include all service categories impacted due a
prescription drug In the event that prescription drugs are carved out,



AHCCCS will factor in the increases to provider payments due to malpractice
insurance premium increases.

98

55

Sect D

#53—Compensation

  In determining the various components of health plan reimbursement, how will
AHCCCSA take into account the significant trends that have occurred since
January 1, 2002?  For example, population changes have increased medical costs.

The encounter utilization reports have six months of CYE ’02 data and financial
data as reported by health plans have the full CYE ’02 data.  This data is used
in the development of capitation rates.  The information contained in this data
plus adjustments for trend and program changes should account for increased
utilization. 

99

55

Sect D

#53—Compensation

Given that C-section rates have increased to almost 30% in the past 6 months,
and are expected to continue increasing due to malpractice concerns and changing
provider practices (caused, among other things, by VBACs being limited), how
will AHCCCSA take into account these factors in health plan capitation rate
range development?

The rate development will be based upon recent actual delivery experience.
Information provided by current Contractors will also be utilized in developing
future c-section / vaginal delivery percentages. It is anticipated that there
will be an increase to the assumed percentage of babies delivered by C-section.

101

55

Sect D

#53—Compensation

Given that AHCCCSA’s historical rate increases have been well below actual
health plan and market trends, how will future capitation rate increases be
developed?  Will AHCCCSA adjust its capitation rate increases to a targeted
Medical Expense Ratio?  For example, if the average of all health plans’
profitability is 5%, and expense trends are increasing at 8% annually, then will
AHCCCSA pass along to the health plans 8% or 3%?

The first statement is subjective, and conflicts with the audited financial
information OMC collects from its contractors. [We also note with interest that
the example chosen seems to conflict with the first part of the question.] While
health plan profitability is an important input to rate-setting development,
other factors must also be considered before reaching the conclusion rates are
actuarially sound.

102

55

Sect D

#53—Compensation

When will all reimbursement rates that Offerors are not bidding on (by RFP
instruction) be made available to potential Offerors? (e.g. prior period
coverage, hospital supplemental payments, HIV/AIDS supplemental payments, Title
XIX Waiver Group capitation, Title XIX Waiver Group hospital supplemental
payment etc.)

AHCCCSA anticipates that the “set rates” will be available by April 1, 2003. 

103

55

Sect D

#53—Compensation

Prior Period Coverage– Please explain AHCCCSA’s rationale for discontinuing
reinsurance for the PPC population.  Will AHCCCSA be taking this circumstance
into account when developing the PPC capitation rates being developed (that the
Health plans are not bidding on)?

With the transition of the MNMI population to the Title XIX Waiver Group, very
little reinsurance is paid through PPC.  Therefore, it did not seem cost
effective to maintain the large administrative burden that it puts on the
agency.  The small amount of reinsurance paid for PPC claims will be factored
into the capitation rates.

104

55

Sect D

#53—Compensation

Prior Period Coverage– What is the rationale for putting a retrospective period
at risk, and on what basis are AHCCCSA’s actuaries developing rates for this
program? 

AHCCCSA believes that putting the PPC time period at risk will encourage health
plans to review claims for medical necessity.



AHCCCSA’s actuaries will use actual claims paid data from the reconciliations to
develop the capitation rates.  Furthermore, the rates are reconciled.

105a

55

Sect D

#53—Compensation

Prior Period Coverage– What assumptions regarding length of enrollment, enrollee
choice, and utilization and cost trends have been made regarding this
population?

The assumptions will be released with the capitation rates.

105b

55

Sect D

#53—Compensation

Prior Period Coverage Reconciliation– Why is AHCCCSA putting the health plans at
2% risk when the health plans have no ability to manage this utilization and
related costs?  Please explain how this will be accomplished when current PPC
capitation rates may not be adequate.

AHCCCSA believes that putting the PPC time period at risk will encourage health
plans to review claims for medical necessity.



AHCCCSA has no evidence that the current PPC rate is not adequate.

107

56

Sect D

#53—Compensation

“Risk sharing for PPC reimbursement” – is the elimination of reinsurance also
factored into the rates?

Yes.

108

55

Sect D

#53—Compensation

Since PPC rates are done by AHCCCS actuaries and not by the plans, what
profit/loss did AHCCCS build in to the rate structure?

Profit/loss is not build into capitation rates.  Mercer builds a 2.0% risk
contingency into the PPC rates.

109


56

Sect D

#53—Compensation

Please provide a detail definition of the services included in the delivery
supplemental payment.  Please provide detailed information on the DRGs, revenue
codes, and CPT/HCPCS codes included in the definition

Additional data will be distributed at the Offeror’s Conference.  Please refer
to the service matrix for coding and service category.

110

56

Sect D

#53—Compensation

Please provide details on how the hospitalized supplemental payment is
calculated.

The hospital supplemental payment will be calculated based on the costs of the
first hospitalization for members who were hospitalized on the date of
application.  Encounter data will be used to determine these costs.

111

56

Sect D

#53—Compensation

Title XIX Waiver Group Rates– Will the existing member choice selection
adjustment percentages remain in effect for Title XIX Waiver Group members, and
will those ranges apply to both the AHCCCSA Care and MED groups?  What
assumptions underlie the ranges assigned for capitation rate adjustments under
this methodology?

AHCCCSA anticipates that it will continue with the choice adjustment.



The TWG rates, including the hospitalized supplemental payment, will be set by
Mercer. Rate ranges will not be developed for this group. A risk corridor will
be built around these rates.

112

56

Sect D

#53—Compensation

Title XIX Waiver Group Rates– Will AHCCCSA share its assumptions regarding
development of the hospital supplemental payment?  Will AHCCCSA provide
application dates to the health plans in order to allow them to track the
receivables for these payments?

AHCCCS will provide the assumptions regarding the development of the hospital
supplemental payment at the time they are released.



No, AHCCCSA does not have the application dates to provide.

113

56

Sect D

#53—Compensation

The RFP indicates that AHCCCSA may evaluate the cost experience of choice
members versus those who are auto-assigned.  Has AHCCCSA completed any such
analysis, and will that analysis be shared with Offerors prior to the proposal
due date?

The analysis has not been completed.  AHCCCS will continue to pursue this
analysis.

114

56

Sect D

#53—Compensation

Delivery Supplement – What specific cost components comprise the delivery
supplement payment?  What period of time preceding and subsequent to the birth
event should be included?

An ad-hoc delivery report will be distributed to all potential contractors at
the bidders’ conference to be held on Friday February 21, 2003. The delivery
supplemental payment covers costs from six months prior to the delivery date,
the actual delivery, and two months post delivery.  The offset in the CRCS
should be eight months of capitation for the member.

115

57

Sect D

#55-- Capitation Adjustments, paragraph 2, item b.

If a member is hospitalized with a police guard, are they considered
incarcerated?  If not, please provide the definition that is used by AHCCCS to
qualify a member as “incarcerated.”

If the member meets any of the following criteria, they will be considered
incarcerated.



The following are considered inmates:

1.     an inmate in a DOC prisoner

2.     an inmate of a county, city or tribal jail

3.     an inmate of a prison or jail prior to conviction

4.     an inmate of a prison or jail prior to sentencing

5.     an inmate of a prison or jail who can leave prison or jail on
        work release or work furlough and must return at specific
        intervals

6.     an inmate of a prison or jail who can leave prison or jail on
        work release or work furlough and must return at specific
        intervals

7.     an inmate who receives outpatient medical services outside of
        the prison or jail setting.

116

57

Sect D

#56-- Incentives, Use of Website, last paragraph

As contractors will be required to post clinical performance indicators on the
Health Plan web site, are these indicators AHCCCS generated numbers or health
plan internal data?

Contractors must post AHCCCS generated performance indicators.  These will not
be posted prior to receiving Contractor feedback.   

117

57

Sect D

#56-- Incentives, Use of Website, last paragraph

Use of Web Site– Please confirm when this data must be posted to a health plan’s
web site.

AHCCCS will inform the plans when this information is required to be posted. 
Available information will be posted in CYE ’04.

118

57

Sect D

#56-- Incentives, Use of Website, last paragraph

On what contract year will the clinical performance indicator results be based
to adjust the auto-assignment algorithm?  When will these clinical performance
indicator results be made available to the health plans?

As soon as reported by AHCCCS in 2005, for Contract Year 10/1/03 through
9/30/04.

119

57

Sect D

#56-- Incentives, Use of Website, last paragraph

49. For prenatal care in the first trimester, what definition of “trimester”
will be used in calculating the performance measures that will impact the
auto-assignment algorithm, and how will it be benchmarked?  Examples to consider
for clarification include: first time seen for this pregnancy, whether or not on
AHCCCS; first time seen on AHCCCS, whether or not by current health plan or
provider, and first time seen by current health plan or provider.

AHCCCS uses the HEDIS specifications for definition of trimester. Healthy People
2010 is the benchmark. Further clarification will be forthcoming.

120

58

Sect D

#56—Incentives

Related to the incentive fund (it is understood that the incentives would not
take place until after the CYE 9/30/04), however, what type and or amount of
capitation is AHCCCSA considering retaining?  AHCCCSA has previously discussed
incorporating incentives and performance outcomes into the reimbursement to
contractors but has not previously implemented a process. How much input will
AHCCCSA solicit from the contractors in developing incentives and/or the
performance measured outcomes?  If contractors are required to develop/submit
actuarially sound capitation rates how can AHCCCSA retain a portion of the
capitation for an incentive fund? Would this action cause the capitation rates
to not be actuarially sound?

AHCCCSA is not considering a financial incentive program at this time—but may in
the future.  Contractor input into the process will be solicited.



Any amounts withheld from capitation would be small enough so as to not impact
the actuarial soundness of the capitation rates.

121

58

Sect D

#57—Reinsurance

Related to inpatient reinsurance and nursing facility service expenditures in
lieu of hospitalization, can AHCCCSA be more specific on what expenditures would
qualify for reinsurance reimbursement as described in the RFP?  The definition
of what qualifies as “…provided in lieu of hospitalization…” has been an issue
in the past.

Please refer to the Reinsurance Claims Processing Manual, Chapter 2, Section 2,
Chapter 3, Section 2, and Chapter  6, Section 4.

122

58

Sect D

#57--Reinsurance

What are the reinsurance premiums in regards to the reinsurance table on page
58?

This will be published by the end of February. 

123

58

Sect D

#65 Incentives

Incentive Fund – What performance measures does AHCCCSA intend to use in
administering the Incentive Fund?  Will such incentive fund measurements be
linked to the accessibility and quality of covered services coordinated by the
health plan, or to the Medical Expense Ratio?

AHCCCSA has not developed a methodology for the incentive fund at this time.

124

60

Sect D

#57--Reinsurance

What does "certify" mean as it references "verify and certify" encounters?

Per the BBA all encounter submissions must be certified as accurate by the
submitter.  OMC EPARS unit has issued a format for that certification.

125

61

Sect D

# 57--Reinsurance, Reinsurance Audits, Audit Considerations, first paragraph

Please give a clearer explanation of “Pre-hearing and/or hearing penalties
discoverable during the review process will not be reimbursed under
reinsurance.”

AHCCCS will not reimburse for penalties assessed to Contractors through
reinsurance.  Contractors have sole financial responsibility for penalties that
are awarded through the grievance process.

126

61

Sect D

# 58-- Coordination of Benefits, paragraph 2, Cost Avoidance

Is CRS considered a third party?

CRS meets the definition as a third party.  However, this does not mean that
this entire section applies appropriately to CRS coverage.  Contractors are
required to coordinate service with CRS per Paragraph 10, page 22. 

127

61

Sect D

# 58-- Coordination of Benefits, paragraph 2, Cost Avoidance

AHCCCSA is currently under procurement for a new TPL contractor.  How will that
new contract’s operations impact coordination of services with AHCCCS health
plans and what will be the financial impacts of any contract changes to a health
plan?

The new contractor will perform the same functions as the current contractor. 
Therefore, there are no financial impacts anticipated.

128

64

Sect D

# 62-- Corporate Compliance

This health plan is a part of a larger corporation; this larger corporation has
a defined Corporate Compliance Program and Officer.  This Officer is located in
Washington D.C.; This health plan additionally has a Fraud and Abuse Officer on
site.  This section appears to mingle the two together.  Are we meeting the
guideline if we have an Off-site Compliance Officer and Committee, if we have a
local on site Fraud and Abuse officer?

Please refer to the answers for questions #53 and #54.



129

65

Sect D

#63—Records Retention

“The Contractor shall preserve and make available all records for a period of
five years from the date of final payment under this contract.”



As the statement does not differentiate for age, does the same limit apply to
pediatric patient (<21) records?

All member records, regardless of the age of the member must be maintained and
available as delineated in this paragraph.

130

66

Sect D

Page 66, Section 64, Data Exchange Requirements, first paragraph

Upon request, the Contractor shall provide updated, date-sensitive PCP
assignments: Does AHCCCS anticipate requiring this during the upcoming contract
year?  If so, when will the file layout be provided?

We do not anticipate that this information will be required in the upcoming
contract year.

131

66

Sect D

# 64, Data Exchange Requirements

Are security code/data transmissions already in effect with the AHCCCS VPN and
PMMIS systems or is this something new?

The security code/data transmissions have been in effect with the AHCCCS VPN and
PMMIS systems since October of 2002.

132

66

Sect D

# 64, Data Exchange Requirements

Does the Health Plan have to obtain a business associate contract with AHCCCS
for the release of member information to AHCCCS under the HIPAA privacy
standards?

The AHCCCS Administration is not aware of any covered functions that it performs
on behalf of Health Plans under this RFP that would require the Health Plans to
consider the Administration to be a business associate of the Health Plan. 
Furthermore, it is the AHCCCS Administration’s position that neither will Health
Plans, under this RFP, be required to perform covered functions on behalf of the
AHCCCS Administration that would require the AHCCCS Administration to consider
the Health Plans to be business associates of the AHCCCS Administration. 
Neither does the AHCCCS Administration consider a business associate agreement
to be a prerequisite for the exchange of protected health information between
health plans and the AHCCCS Administration.  For example, covered entities may
disclose protected health information to another covered entity for purposes of
treatment, payment or certain health care operations.  See 45 CFR 164.506. 
There are also a number of disclosures permitted by 45 CFR 164.512 that pertain
to the relationship between the health plans and the AHCCCS Administration. 
Neither of these rules mandates that a business associate agreement be executed
as a precondition for disclosures pursuant to these rules.

133

66

Sect D

# 64, Data Exchange Requirements

Do we need to state specifically in our notice of privacy practices that
information can and will be released to AHCCCS for the purposes of oversight?

 

It is the position of the AHCCCS Administration that it falls within the
regulatory definition of a health oversight agency as set forth at 45 CFR
164.501.  The Privacy Rule, at 45 CFR 164.520(b)(ii)(B), requires that the
notice of privacy practices include a description of the purposes for which a
covered entity is permitted to disclose protected health information. 
Disclosures for health oversight activities are permitted by the rule.  See 45
CFR 164.512(d).  Determining the precise contents of the contractor’s notice of
privacy practices is the contractor’s responsibility.  Any advice or direction
provided by the Administration is not binding on the federal agency responsible
for enforcement of the HIPAA Privacy requirements.

134

66

Sect D

# 64, Data Exchange Requirements

Will AHCCCS have a notice of privacy practices that addresses sending
information to the Health Plans?

Yes.

135

70

Sect D

# 72—Sanctions

When will the Sanctions policy be available?

The policy will be available prior to October 1, 2003 in order to be in
compliance with the BBA.  OMC will make every effort to finalize it well in
advance of that date.

136

70

Sect D

# 73-- Business Continuity Plan

When will the Business Continuity Plan policy be available?

A draft of the Business Continuity Plan Policy is in the bidder’s library and on
the AHCCCS web site.

137

70

70

72-73

Sect D

# 73-- Business Continuity Plan

When will draft AHCCCSA policies or AHCCCSA policies in revision as referenced
in RFP be ready and how will they be distributed?  If not by website, how will
potential Offerors be notified?  (e.g. Sanctions policy; Current Health plan
Change policy; Member Transition for Annual Enrollment Choice policy, Open
Enrollment and Other Plan Changes, and Business Continuity Plan policy.)

These policies will all be posted on the web site when completed.  Most of these
are currently posted there.  It is the bidder’s responsibility to regularly
review the web site or physical bidder’s library for updates.

138

71

Sect D

#75—Pending Legislative/Other Issues

Relating to the inpatient pilot program, if legislation is not enacted to extend
the pilot program in Maricopa and Pima counties beyond 9/30/03, will AHCCCSA
adjust the capitation rates it pays to contractors? 

Yes.

139

71

Sect D

#75—Pending Legislative/Other Issues

When will all of the pending issues listed on page 71 of the RFP (e.g.,
transplants) be resolved and will those issues be resolved before the bid due
date?

AHCCCSA is unable to determine the exact date the pending issues will be
resolved.  It is unlikely that they will be resolved prior to the bid submission
due date. 

140

71

Sect D

#76—Balanced Budget Act of 1997 (BBA)

What is the timeline for new or revised policies in AMPM regarding Balanced
budget Act of 1997 (BBA)?

October 1, 2003

141

71

Sect D

#76—Balanced Budget Act of 1997 (BBA)

When will policies be completed regarding Special Health care needs and
Emergency Services according to BBA?

October 1, 2003

142

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Has AHCCCSA or the Governor’s Office prepared a position or
policy paper that outlines the pros and cons of carving out pharmacy services
from the AHCCCS program?  If yes, when will this be made available to potential
Offerors?

AHCCCSA is in the process of hiring a consultant to determine if cost savings
can be achieved with carving out prescription drugs from the Contractors.  The
result of that study is anticipated to be finalized in the Summer of 2003.  The
report should include both pros and cons of a prescription drug carve out.

143

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Given the complexity of a pharmacy services carve out, is
the October 1, 2003 implementation date feasible?

If implemented, AHCCCSA anticipates that the prescription drug carve out would
be effective October 1, 2004.

144

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– How much in PMPM dollar savings does AHCCCSA anticipate to
realize if pharmacy services are carved out from the health plans?

AHCCCSA is in the process of hiring a consultant to determine the potential cost
savings of carving out prescription drug costs from the Contractors.  The result
of that study is anticipated to be finalized in the Summer of 2003.  The report
should include both pros and cons of a prescription drug carve out.

145

71

Sect D

#75—Pending Legislative/Other Issues

  Prescription Drugs – Will AHCCCSA implement quantity limits per month and per
prescription, prescriptions per period of time and dosage limits to manage
utilization problems that could affect medical costs?  (Over-utilization of
antibiotics causing resistance – a CDC effort is underway to address this
problem as well as under-utilization of statins in diabetics and CAD, and asthma
as mentioned above. Higher than recommended or safe doses result in adverse
effects).

AHCCCSA  does not anticipate implementing any additional  type of quantity limit
at this time.  Please refer to the AMPM, Chapter 300 for current limits.

146

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Will AHCCCSA identify and work with health plan case
management to restrict members to prevent drug-seeking behavior and help them
get proper treatment of their condition?

PBM’s have these types of edits and AHCCCSA expects that this information will
be made available to the Contractors.

147

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Will AHCCCSA provide the health plans concurrent access to
the pharmacy database for their respective membership to allow them to do
reviews that impact care plans, disease management, and health outcomes?

Yes, AHCCCSA anticipates that real time data will be made available to its
Contractors.

148

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Will AHCCCSA assign responsibility to the PBM to perform all
of the management of these pharmacy issues?  Will AHCCCSA or the PBM hire staff
to address health plan interests and data integration requirements?

The responsibility will be shared by the PBM and the Contractors, not unlike the
current system.  Yes there will be staff to coordinate the administration of the
program.

149

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– In the event that pharmacy services are carved out of the
AHCCCSA program, please delineate which drugs will be carved out.  Examples
include:

Injectables
Enterals
Infusion drugs / Hemo factor
Chemotherapy
Family Planning drugs
Pharmacy dispensed in a physician or hospital
setting
Psychotropic drugs currently being provided by
RBHAs

The bidder should assume that all outpatient pharmacy services will be carved
out.  Any of the listed drugs when administered in an outpatient setting will be
carved out. If any of the listed drugs are administered in an inpatient setting,
then they are covered under the AHCCCS tier per diem reimbursement. 

Prescriptions administered in a Skilled Nursing Facility will be carved out.

150

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– If injectables are not carved out, will there be
compensation to the plans for the increased costs associated with obtaining them
on the medical side?  The discount obtained running them through the retail
pharmacy benefit will be lost if they are not. (MC)

Injectables will be carved out.

151

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Will AHCCCSA carve out all transplant related therapy and
manage the coordination of benefits with Medicare?

Yes, prescription drugs associated with transplants will be carved out, and the
PBM will be responsible for coordinating benefits with Medicare.

152

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Given certain members’ complex pharmacy regimens designed to
control or improve chronic and costly medical conditions, how will AHCCCSA
adjust capitation rates for such identified members’ increased non-pharmacy
utilization costs if pharmacy services are carved out of the AHCCCS program? 
For example, what may be the pharmacy prior authorization requirements that will
need to be coordinated among the “statewide” pharmacy benefits manager and the
health plans to achieve cost savings and consistency in application of clinical
criteria?

One prior authorization policy will be developed by AHCCCSA with input from its
Contractors. 



The plans should factor the impact of the prescription drug carve out to other
service categories.

153

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– If pharmacy management is carved out, what does AHCCCSA
intend to do with over-prescribing physicians?  How will such issues be
coordinated with health plans?  Will this data be made available by health plan?

The Contractors will continue to receive real time information that will permit
provider profiling.  This will be the responsibility of the Contractor to
monitor.

154

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– If pharmacy management services are carved out, how will
AHCCCSA deal with prescriptions for health plan members that are written by
physicians who are not contracted with the member’s health plan?

All prescriptions will most likely be filled unless the pharmacy is not in the
PBM’s network.

155

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Who will be responsible for reporting and monitoring
pharmacy fraud and abuse issues?

Both the Contractor and the PBM will be responsible for monitoring fraud and
abuse issues.

156

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Given federal Medicaid drug rebate requirements and recent
lawsuits limiting the use of a formulary, how will AHCCCSA restrict the usage of
high cost and inappropriate pharmaceuticals?

CMS has recently interpreted the Medicaid Drug Rebate Prgram as permitting the
use of a formulary that encourages management of the pharmacy benefit.  States
with formularies have recently prevailed in the courts.

157

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Rebates are based on increased utilization of brand name
medications, not cost-effective management, thus resulting in higher cost of the
pharmacy benefit.  The logic of doing this, to get back a greater percentage of
rebate dollars, is flawed.  If one is spending $100 to get back $4 (4%), and
keeping generic utilization in the 60%-plus range, how would it benefit to treat
the same condition for $200 to get back $36 (18%) and drive up the average cost
per prescription, since the use of generics would most likely decline 15-25
percentage points?

Noted.  The study will address this question.

158

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– If AHCCCSA decides to carve out the pharmacy benefit, any
gain from increased rebates will be offset by increased health plan costs (PMPM
and $/Rx).  The current requirements to obtain Federal Rebates are contradictory
to the ability to manage over-, under- and mis-utilization of the pharmacy
benefit and ultimately affect patient care in a positive manner.  The carve out
of pharmacy services from the health plans could result in misinformed
decisions, increased hospitalizations, emergency room visits and physician
visits.  What are the assumptions of AHCCCSA’s actuaries regarding the impact on
other health care costs if pharmacy management is carved out of the program?

The study will address the question.  Additionally, the Contractors will
continue to receive data as the currently do from the PBM to perform the “back
end” utilization management.  Each plan must make its own determination of the
impact that the prescription drug carve out will have to other service
categories.  AHCCCS’ actuaries have not made final determinations of the impact
to other service categories.

159

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– If pharmacy management is carved out, how will AHCCCSA
handle requests for non-formulary drugs?

AHCCCS will work with its Contractors to develop a prior authorization process
for non-formulary drugs.

160

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Managing the pharmacy benefit at the health plan level with
closed formularies allows for more effective case management, concurrent review
and disease management, to name a few activities that positively impact member
health outcomes and reduce overall program costs.  An open formulary focused on
obtaining rebates will ultimately result in increased medical service and
pharmacy costs, and hinder health plans’ abilities to implement effective
medical management programs that readily influence member behaviors and health
outcomes.  Will AHCCCSA be establishing an open or closed formulary?  Will it be
a uniform statewide formulary?  What will be AHCCCSA’s assumptions in developing
health plan capitation rates for open and closed formularies?

There will not be an open formulary.  CMS is flexible with the states in
establishing formularies that have effective management procedures.



There will be no impact to the capitation rates for open or closed formularies.

161

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– One of the most effective ways to control pharmacy costs is
to conduct academic detailing and profiling of physicians’ prescribing
behaviors.  Who from AHCCCSA will be responsible for these initiatives?  How
will this information be conveyed to providers?  How often?

As mentioned previously, the Contractors will receive data that will permit them
to continue their provider profiling.

162

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– With pharmacy services carved out of the AHCCCSA program,
how does AHCCCSA intend to address the issuance and payment of prescriptions
written in an inpatient setting that are reimbursed on a per diem basis?  Will
AHCCCS adjust facility tiered per diem rates?

These will continue to be included in the tier per diems.  The rates will be
adjusted as provided for in Arizona statute.

163

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– With pharmacy services carved out of the AHCCCS program, how
does AHCCCSA intend to handle prescriptions written in an emergency room?  Will
only short-term prescriptions be issued, with written instructions for the
member to follow up with his/her PCP?  How will the information about such
prescriptions written in the emergency room be communicated/transmitted to the
member’s PCP?  Which provider will be responsible for effecting such information
transfers?

This detail has not been worked out yet.

164

71

Sec D

#75—Pending Legislative/Other Issues

Hospital Pilot Program– Even though AHCCCSA instructs Offerors to bid as if this
program is extended beyond September 30, 2003, does AHCCCSA anticipate that such
extension will actually occur?  And what will be the impacts if the pilot
program is not extended?

Yes, AHCCCSA anticipates that the pilot will be extended.

165

71

Sect D

#76-- BBA

When is it anticipated that AHCCCSA’s final decision regarding the BBA
requirement to have an expedited hearing process through the State Medicaid
agency be made available to potential Offerors?

AHCCCSA will have that decision as soon as possible.  When a final decision is
made.  Offerors will be informed immediately through the web site and in written
form.

166

72

Sect D

#77-- Healthcare Group of Arizona

Does agreement to participate in the HCG program provide any weight in award
decisions for the acute care program?

In the case of negligible differences between two or more competing proposals
for a particular GSA, in the best interest of the State, AHCCCSA may consider an
Offeror, who participates satisfactorily in other lines of AHCCCS business, as a
factor in awarding the contract..

167

89

Sect G

Related Party Transactions

Are questions 1 & 2 specific to the health plans board and staff or do these
questions relate to the health plan’s parent company?

These questions are specific to the Offeror’s board and staff.

168

90

Sect G

Related Party Transactions

Furnishing of goods or services – does this include payments made to
brother/sister organizations made in the normal course of business, i.e.,
payment to a hospital for inpatient services when the plan and hospital are
owned by the same organization?

Yes, this applies to payments made to related party organizations in the normal
course of business.

169

92

Sect G

 

Please define “AHCCCSA program” as to be used in the final column of this
table?  Is this meant to include responsibilities pertaining to other AHCCCSA
programs as well, such as the ALTCS and Premium Sharing programs?

The AHCCCS acute care line of business.

170

93

Sect H

 

What percentages/values will be assigned to each of the five scoring categories?

This information is not being shared with Offerors.

171

93

Sect H

 

Can AHCCCSA define “negligible differences” in the contents of the sentence, “In
the case of negligible differences between two or more competing proposals for a
particular GSA…”

The definition is not being shared with Offerors.

172

93

Sect H

 

If a Letter of Intent (AHCCCSA mandated LOI format for CYE 9/30/04 approved
version) does not include language to address the amount of reimbursement to be
paid a provider for services rendered, how can the determination of a capitation
rate based on such LOI’s be considered to be actuarially sound? If CMS has
mandated that all capitation rates be actuarially sound, how can AHCCCSA
consider an LOI with no negotiated fee schedule to have the same weight as fully
executed contract?

Capitation rates will not be based on LOI’s, but rather on historical cost and
utilization data provided by health plans.



Historical experience with appropriate trends that are applied to the historical
data are sufficient to develop actuarially sound capitation rates. 

173

94

Sect H

 

The RFP addresses the situation when an offeror submits a capitation bid below
the actuarial rate range, what will AHCCCSA do if the offeror’s capitation bid
is above the actuarial rate range?  Will AHCCCSA place the offeror within the
range and if so, at point within the range?

If the Offeror’s bid is above the top of the rate range,   AHCCCSA may elect to
initiate a BFO process to guide the bidder into the rate range, or may set the
rate at some point below the mid point of the rate range.  The exact placement
is confidential.

174

94

Sect H

 

What are the maximum and minimum number of points possible for the capitation
bids by GSA and risk group? If a bid is between the minimum and maximum rate
within the actuarial rate range, will points be awarded on a linear basis or
some other method?

The scoring methodology for capitation bids is proprietary and confidential.

175

97

Sect H

 

Is AHCCCSA anticipating that Offerors will submit policies with their
proposals?  If yes, what policies are to be submitted in Offerors’ proposals?

No.

176a

97

Sect H

 

In responding to questions presented in this section of the RFP, may potential
Offerors provide attachments that further illustrate their narrative responses? 
Will such attachments be counted toward (i.e. included as part of) the three (3)
or five (5) page limit instructions?

It is anticipated that the narrative will fully address the submission
requirement.  Only specified attachments may be included per the submission
instructions.  The narrative may include a description of policies, handbooks,
manuals, newsletters or other documents, but the documents should not be
included in the submission unless specifically requested.

176b

 

Sect H

 

Please clarify the award of points for the extra credit submissions.

The first full paragraph on page 95 of the RFP which begins, "The Offeror may
submit up to three programs/initiatives, ..."  should be changed to read, "There
are a specific number of points available for each category.  In order to
receive the full number of points available, an initiative/program must be
submitted for each category.  If multiple submissions in a single category are
received, they will be considered one initiative/program.  Offerors should be
aware that the points earned through extra credit responses may be significant
enough to determine the outcome of contract awards."

177

98

Sect I

 

May the bidders submit the provider network on a CD as opposed to a 3.5" floppy
disk?

Yes.

178

98

Sect I

 

What is the intent of “network hospital?”  Does this include the hospitals that
are listed in Attachment B, or the hospitals for whom the contractor has
obtained a LOI?

Each hospital the bidder considers to be a part of the network, whether there is
a contract, LOI or not.  Please note that in Maricopa and Pima Counties where
the Pilot Program exists, Offerors are required to have contracts or LOI’s with
hospitals.

179

98

Sect I

 

If the provider is currently contracted with our long term care program, is he
considered a provider currently contracted for purposes of this database? If we
have both a contract for LTC and a LOI for acute care, how do we indicate it?

A contract covering the participation of a provider in the LTC program solely
does not constitute a contract for the Acute Care program.  The LOI should be
reflected in the submission.

180

98

Sect I

 

How would you like multiple addresses of providers entered in the database?  If
a provider has multiple service addresses how do you wish us to list them by
line item - the Access 2000 database will not accept multiple entries of the
same ID number, and we would need to modify the number somehow.

AHCCCS has successfully entered multiple entries with the same ID number and had
them accepted by Access 2000.  Perhaps the Offeror is using the primary key on
the ID number.  If this is the problem, removal should allow acceptance.  Or
they may be indexing and set their index to not accept duplicates.

181

98

Sect I

Question 1

Should a printed copy of the Provider Network File be submitted with the 3.5’
disk?  Due to size of the file can the Provider network File be submitted on
CD?  How many copies of the disk (or CD) should be submitted with the response? 
Should the Provider Network File be sorted by GSA and Provider Type?  Please
Clarify.

It is not necessary to submit a printed copy.  The file may be submitted on a
CD.  Three copies of the disk (CD) should be submitted.  Sorting of the data
will be done after receipt of the file by AHCCCS.

182

98

Sect I

Question 2

What format is required for the contracted physicians who have admitting
privileges to the network hospitals?  Is the response limited to three pages? 
Are there preferred column formats and/or length limit on data fields?

This information should be submitted on hard copy.  There is no page limit. 
Please sort by hospital with provider ID and name.

183

98

Sect I

Question 3

Is the response limited to three pages?

No.

184

98

Sect I

 

If the Plan does a group contract, do you need to have a letter of Intent for
each provider/location for a group practice?

No.  Proof of authority of signatory must be available if requested.

185

98

Sect I

 

If the Plan has evergreen contracts with an existing provider in a GSA they
already occupy, do you have to have a Letter of Intent for those providers?

No.

186

98

Sect I

  

If the Plan currently contracts with a provider in a specific county in which
the Plan currently has membership and that provider also services other
counties, does the Plan need a LOI for counties in which the Plan is bidding but
does not currently have membership?  Or is the current contract for the county
sufficient?

There must be a contract or LOI that covers the pertinent GSA and time period.

187

98

Sect I

 

Can potential Offerors submit their responses to this question on a CD-ROM
instead of floppy disks?

Yes.

188

99

Sect I

 

When will the rates being calculated by AHCCCS for PPC, HIV, T19, and HIFA be
available?     Are the bidders to include these rates in the projections they
prepare or should they be carved out?

AHCCCSA anticipates that the capitation rates in question will be available
April 1, 2003.  Because the PPC and TWG rates are reconciled, the Offeror should
estimate what their profitability will be for the TWG and PPC experience and
build that into their financial projections.  For the HIFA parents, assume a
rate that is 10% greater than the applicable TANF rates. 

189

100

Sect I

 

How can AHCCCSA deem that the rate proposal includes the cost of administrative
adjustments required during the term of the contract when of the financial
impact of several major issues is unknown and contingent on pending
legislation?  Is AHCCCSA prepared to adjust capitation rates and or the
administrative component due the resolution of pending legislation?

AHCCCSA will adjust the capitation rates after the pending items are resolved,
if necessary.  Contractor feedback will be solicited.

190

100

Sect I

Capitation
Last paragraph on page 100

“The offeror’s rate proposal will be deemed by AHCCCSA to include the costs of
administrative adjustments required during the term of this contract.



Please define what is meant by “administrative adjustments.”

Examples of administrative adjustments include BBA costs, HIPAA costs, member ID
card costs, and the impact to administrative costs due to the carve out of
pharmacy (pharmacy bid only).

191

101

Sect I

 

What does benchmarking Family Planning Services mean?

The submission requirement regarding Family Planning has been modified. 
Benchmarking is deleted as a submission requirement.

192

101

Sect I

 

Will AHCCCS have goals and benchmarks set as in the performance standards as
relates to Family Planning services?

None are planned at this time.

193

101

Sect I

 

Please define “other hard to reach populations.”

The health plan should define this based upon the geographic areas served.

194

102

Sect I

 

How far back should I go to indicate an average speed for resolution? (the last
quarter, last contract year, calendar year)

Please use the last complete contract year.

195

103

Sect I

Grievance and Appeals

This item asks for both a flowchart and a written description of the grievance
and appeals process.  Due to the many contingencies of the grievance and appeal
process, may responses include the requested flowchart as an attachment to the
three-page response?  Or is the flowchart to be included within the three-page
response?

The narrative should be three pages; the flow chart should not be included in
the 3 page limit.

196

103

Sect I

Question 36

Requests a description of the grievance and appeal process, including “both the
informal and formal processes.”—is there a mandated informal process and if so
what are the parameters given the administrative code and the process set forth
in Attachment H?

No.  With the new Balanced Budget Act regulations, there is no mandated informal
process.  We are amending the submission requirement to:  Provide a flow chart
and written description of the grievance and appeals processes; include general
timeframes.  Identify the staff that will be involved at each phase and provide
their qualifications.  (Limit 3 pages plus a flowchart)

197

103

Sect I

 

Is this “informal” process the expedited appeal process in response to the
Notice of Action described in Attachment H, or some part of that process?

PLEASE REFER TO THE ANSWER IN QUESTION # 196.

198

103

Sect I

Question 40.

How must this requirement be met for a new offeror? As a current LTC PC, must we
submit claims aging data from our LTC program?

A new Offeror, currently acting as an MCO, must submit their claims aging for
the current line of business used throughout the submission.

199

103

Sect I

Question 40

What format is required for the claims aging report – detail or summary?

This bid submission requirement is eliminated. 

 

104

 

 

The health plan compiles quarterly financial information for AHCCCS.  Will a
copy of the quarterly financial statements submitted to AHCCCS meet this
requirement?  If yes, which schedules should be submitted?  If no, please
provide more details as to what specific financial schedules are required.

Yes.  Please provide the Balance Sheet and Income Statement, and notes to
financial statements.

200

104

Sect I

 

In answering the questions in Section I of the bid, specifically financial
forecasts (items #48) and financial viability calculations (item #49), how
should the offeror incorporate the fact that; capitation rates have to be
submitted with and without (carved out) the pharmacy component, and capitation
rates for several risk groups are unknown and will be set by AHCCCSA?  These
items will have a direct impact on an offeror’s forecasted financial results.

Only submit financial statements assuming the prescription drug benefit remains
the responsibility of the Contractor. 



AHCCCSA anticipates that the capitation rates in question will be available
April 1, 2003.  Because the PPC and TWG rates are reconciled, the Offeror should
estimate what their profitability will be for the TWG and PPC experience and
build that into their financial projections.  For the HIFA parents, assume a
rate that is 10% greater than the applicable TANF rates. 

201

104

Sect I

Question 52

Can programs initiated prior to 10/1/2003 be used for extra credit?  Is the
total page limit for the response 9 pages (limit of three
programs/initiatives/limit of three pages each) plus the timeline for each
program/initiative?  Please clarify.

Yes, programs initiated and expected to continue in the new contract period may
be submitted for extra credit.  The total page limit is 9 pages, a limit of 3
per program/initiative.  The timelines are in addition to the 9 pages.

202

104

Sect I

 

The RFP calls for financial forecasts in "at least the level of detail specified
for annual audited financial statements". Does this mean that we need to submit
the income statement at the risk code category level as well as a combined
income statement for the entire county?

No—just the Balance Sheet and Income Statement and notes to the financial
statements.  This information should be statewide rather than by county or GSA. 

203

104

Sect I

 

We are preparing two sets of capitation rates, one with and one without
prescriptions. Do we need to prepare two sets of financial projections also? 

No—just one assuming that the prescription drug benefit remains the
responsibility of the Contractors.

205

104

Sect I

 

Will AHCCCS determine which set of capitation rates we should use in our
projections?

The Offeror should use the capitation rates that assume prescription drug will
continue to be the responsibility of the health plans in their projections.

206

104

Sect I

 

Who is considered to be within "community involvement"? Members, Agencies,
Community Providers, Hospitals, etc.

The entities mentioned could be considered a part of the community, but
community is not limited to these entities.

207

104

Sect I

 

Please clarify whether the entire response to this section is three (3) pages
maximum or three (3) pages maximum per each initiative selected?

Please refer to the answer to question #104.

208

105

Sect I

 

What would cause AHCCCSA to not have a Best and Final Offer (BFO) process?

BFOs can be time consuming and resource intensive for both the state, as well as
the bidders. If the initial bids for a given GSA fall generally within the
established rate ranges, the state has reserved the right to finish scoring the
proposals and to make tentative awards. Rate offers to the successful bidders
would then be made to the extent necessary to ensure all rates fall within the
established rate ranges.

209

106

Sect I

 

Capitation Rates Offered after BFOs– Please further clarify the following, “At
this point, should the Offeror have a rate code(s) without an accepted
capitation rate, AHCCCSA shall offer a capitation rate to the Offeror.  Note
that all rates offered in this manner shall be identical for all Offerors in the
same GSA and rate code.”  Please further clarify the meaning of “all Offerors”
in this context.  Is this only to be applied to those Offerors not having
acceptable rates?

Yes.

210

107

Sect I

 

In the RFP amendments about Pima/Santa Cruz, 5 contracts will be awarded in Pima
but only 2 will get Santa Cruz County.  When bidding in Santa Cruz Co., should
we bid as blended rates or separate per county?

The Offeror must submit a bid for the entire GSA.  Capitation scoring will be
based upon the blended capitation rate.  After all RFP scoring is completed, the
two bidders with the highest overall scores will receive an award for both Pima
and Santa Cruz counties.  The next highest scorers will receive an award in Pima
County only.  The Pima County only Contractors will be offered a rate that is
their bidded rate for both counties as adjusted based upon a percentage
difference between the risk of the two counties combined and Pima County only as
determined by Mercer.  If the Pima County awardee does not accept the offered
rate, then the next highest scorer will be offered a rate until all available
Contractor slots are awarded.

211

109

Sect I

 

Will all Bidders Library items be posted on AHCCCSA’s web site?  If not, how
will potential Offerors be notified that new materials are available in the
Bidders Library?

It is AHCCCSA’s intention to have virtually all bidders’ items posted on the web
site.  Potential Offerors should review the web site on a regular basis to
receive updates.

212

115

Attach B

 

In terms of assessing and evaluating a health plan’s network of providers, are
PCPs, dentists, pharmacies, hospitals and specialty care providers all assessed
equally?  If not, how are they assessed or evaluated in the scoring process? 
How are ancillary providers assessed or evaluated in the scoring process?

This information is not being shared with bidders.

213

 

Attach B

 

Please clarify this statement - “if outpatient specialty services (OB, family
planning, internal medicine and pediatrics) are not included in the primary care
provider contract, at least one subcontract is required for each of these
specialties in the service sites specified.”

Contracted providers able to deliver these specialty services, should be
available in the service sites specified.  If the services are not available,
this information should be included in the Network Development and Management
plan, along with the steps to be taken to provide the services to members.

214

115

Attach B

Instructions

May a prospective bidder include in their floppy disk containing their provider
network, an existing network developed for a line of business other than AHCCCS?
Would the prospective bidder be required to notify the providers that make up
that network of the intent to include them in their proposal to meet the minimum
network standards for that GSA? If so, if they’re current contracts do not
contain the AHCCCSA minimum subcontract provisions can they be considered
"contracted" for the AHCCCS line of business?

We do not believe that a provider is a member of an Offeror’s network, when they
are unaware of this fact.  In order for a contract to be considered for a
submitted provider it must contain all required components.

215

119
120
124

Attach B

 

Will AHCCCSA waive pharmacy minimum network standard requirements for the
following communities that currently do not have a pharmacy: Ash Fork (GSA 4),
Carefree (GSA 12), Seligman (GSA 4) and San Luis (GSA 2)?

Please be aware that a slash mark (/) between two geographic service sites,
indicates that the service must be available in at least one of the sites.  The
GSA 2 service site list for pharmacies should read San Luis/Somerton.  With this
correction there are pharmacies in these sites.

216

125

Attach B

Map

For GSA 14, the map indicates that PCP, Dentists and Pharmacies are a minimum
requirement for both Morenci and Clifton.  However, the list on the left side of
the page indicates that Morenci and Clifton are together.  Are Clifton and
Morenci considered one in the same for this requirement, or do you need these
services in both cities?

PLEASE REFER TO THE ANSWER TO QUESTION #215.

217

 

Attach B

 

Page 49 states, “all counties except Maricopa and Pima contractor is encouraged
to obtain subcontracts with hospital” and Attachment B lists hospitals a minimum
network requirement in all counties.  Is it required or encourages to obtain and
LOI in counties other than Maricopa and Pima in order to meet minimum network
requirements?

It is required that the Offeror have either contracts or LOIs with physicians
with admitting privileges to hospitals in the Offerors network.  Offerors are
encouraged to contract with hospitals.

218a

126

Attach C

Instructions

Could AHCCCSA further define or add additional clarity to what it considers “any
administrative function or service for the Contractor” as it relates to the term
“Management Services Subcontractor”? For example, would our PBM and GACCP
(Credentialing Primary Source Verification) be considered Management Services
Subcontractors?

A Management Services Subcontractor is defined in the opening paragraph of
Attachment C.  For purposes of responding to the RFP, the subcontractor is an
individual or firm who is responsible for day today operations of the health
plan.

218b

126

Attach C

Instructions

Page 126, Attachment C, Management Services Subcontractor Statements.  Based 
upon the answers to the Bidders' questions released at the Bidders' Conference
and the feedback from the past two years' Operational and    Financial Reviews,
there seems to be conflicting definitions and  interpretations around management
services subcontractors.  Based on OFR feedback, we believe that subcontractors
for services such as data   information systems, pharmacy benefit managers
(PBM), management services and any other organization to which day-to-day
operations are delegated (such as recoveries and clinical evaluations) are
required to complete a management services subcontractor statement.  Please
clarify.

For purposes of Attachment C, the opening definition is applicable.  Therefore,
data information systems, PBM, etc. are not included.  However,  clarification
for which sub contractors require and audit submission will be clarified in the
revised acute care reporting guide.

219

126

Attach C

 

Attachment C is not included on the Offeror’s Checklist.  For submission
purposes, should Attachment C be submitted following completion of Section G in
General Matters?

Yes.

220

126

Attach C

 

Please provide additional examples of what Constitutes a “Management Services
Subcontractor”.

See answer to #218 above.

221

126

Attach C

 

Please identify whether the following meets the requirement for a management
services subcontract:

Organization which coordinates purchasing of health insurance for health plan
employees

Organization which coordinates purchasing of other insurance (such as liability)
for the health plan

organization which manages the health plan’s data center operations but does not
have decision making authority in areas such as methodology for claims
processing, authorization processing, etc.; it would, however, be involved in
implementing changes to the health plan’s information systems based on direction
by health plan employees

provides legal services to the health plan

acts as the Human Resources/Payroll department for the health plan to assist
with hiring, addressing employee questions regarding benefits, processing
payroll, etc.

Would any of the answers to the above be different if the services were provided
by a related party?  If yes, which ones and why?

None of these listed meet the requirement.

222

126

Attach C

 

Most of the current AHCCCS plans are owned by larger organizations which provide
some administrative services to the health plans, but are not actively involved
in the normal operations of the plan.  In this case, would a management services
subcontract be required between the health plan and its parent company?

These would not qualify.

223

126

Attach C

 

Does AHCCCS consider a Pharmacy Benefit Manager contract, which has as one of
the contractual responsibilities, the processing of retail pharmacy claims, a
Management Service Subcontractor?

No.

224

126

Attach C

 

Does a specialty provider delegated for limited prior auth, i.e. approvals only,
qualify as a management services contract?

More information is needed.

225

126

Attach C

 

Is Medifax EDI considered a Management Services Subcontractor?  They provide
electronic claims clearinghouse and member eligibility verification services.

No.

226

126

Attach C

 

Management Services Subcontractor Statement – Please clarify which
subcontractors AHCCCSA anticipates to be included with an Offeror’s proposal?

Any organization that is hired by a parent company to run the operations of the
health plan.  A subcontractor that provides all of the operations of a medical
service, i.e. family planning services.

227

127

Attach C

 

Management Services Subcontractor Statement—Is this required on an LOI provider?

No.

228

129

Attach C

 

Will a copy of the organization’s most recent Form 10-K be acceptable in lieu of
a copy of the audited financial statements?

The two most recent audited financial statements must be included.  If the 2002
has not been completed, then please submit the most recent 10-K for 2002.

229

132

Attach D(1)

 

In a group practice - does each physician need a separate LOI or can a group
administrator sign for all physicians within group?

Please refer to the answer to question # 184.

230a

138

Attach D(2)

 

If a provider is in the process of obtaining an AHCCCS ID number, how should
they be reported on the LOI file?

The provider ID field should be filled with zeros.

230b

138

Attach D(2)

 

Page 138, Attachment D(2), Service Provider Name - If an individual provider 
has a last name which is hyphenated, how should the name be listed?  Example: 
Smith-Jones/John A. (hyphen without spaces); Smith - Jones/John A. (hyphen with
spaces); Smith Jones/John A. (without hyphen or spaces).  Please clarify.

Page 138, Attachment D(2), Service Provider Name - Should the Plan try to  match
first names to the AHCCCS Provider File registered name even though the provider
may utilize a different name?  Example:  AHCCCS Provider File list the
provider's name as Charles G. Jones; the physician actually goes by his middle
name and APIPA has him registered as C. George Jones, or should the name be
listed as Charles George Jones?  Please clarify.

Q1.  The plan should give AHCCCS the hyphenated name without spaces
(Smith-Jones).

Q2.  For this submission, it is not necessary to match the name with the AHCCCS
Provider File.  However, the health plan may do so if they wish.

231

150

Attach E

 

For Pima and Santa Cruz – in that not all contractors who receive an award for
the GSA will be active in Santa Cruz County, should the rates be bid as a
blended rate or as stand-alone rates for each county?

The Offeror must submit a bid for the entire GSA.  Capitation scoring will be
based upon the blended capitation rate.  After all RFP scoring is completed, the
two bidders with the highest overall scores will receive an award for both Pima
and Santa Cruz counties.  The next highest scorers will receive an award in Pima
County only.  The Pima County only Contractors will be offered a rate that is
their bidded rate for both counties as adjusted based upon a percentage
difference between the risk of the two counties combined and Pima County only as
determined by Mercer.  If the Pima County awardee does not accept the offered
rate, then the next highest scorer will be offered a rate until all available
Contractor slots are awarded.

232

150

Attach E

 

Is AHCCCS providing any alternatives to the Web Based Capitation Rate Proposal
should the web site being down?  What assurances is AHCCCS providing that its
web site will be up and accessible and that the response time will not be
compromised when a significant number of Contractors might be attempting to
access it at the same time?

OMC has received many assurances from ISD that the web traffic will not prevent
bidders from completing their bids via the web application.  Offerer’s are
required to submit a hard copy of their bids that will be used as back up should
the web application fail.

233

150

Attach E

 

What will be the recourse for material errors and omissions in the development
of rate ranges by AHCCCSA?  Errors or omissions may be identified by the health
plans, AHCCCSA or AHCCCSA’s actuary.  Furthermore, what is the recourse if the
development of the rate ranges does not meet with CMS' approval subsequent or
concurrently to the bid process?

Material errors and omissions would be disclosed and corrected. To the extent
rate ranges were modified, awarded rates would be adjusted by the same
percentage(s). Beyond that, it would depend on the nature of CMS’ concerns. As
long as the covered services and populations in the contracts have not changed,
the rates would probably stand. The bidder’s actuary would have already
certified that the rates were actuarially sound for the bidder, and AHCCCS’
actuaries will have done the same for the rate ranges. Issues related to federal
match or CMS requirements for documentation should not affect the acute care
contracts.

234

150

Attach E

 

Please explain AHCCCSA’s decision to not use a diagnostic-based risk adjuster,
given that CMS lists it as a requirement to actuarially sound rates, and explain
why it is not applicable if omitted.   

Refer to question 1. The rate setting methodology is in compliance with CMS
regulations.

235

150

Attach E

 

Please explain the methodology that will be used to develop the upper and lower
bounds of the capitation rate ranges. 

- a. What fee schedule assumptions will be used to price encounter data for the
upper and lower bounds of the rate range? 

- b. What percentage of the Medicaid Fee schedule will be used for inpatient
given that AHCCCSA states that the average reimbursement is 97% in their most
recently submitted budget to the JLBC? 

- c. What are the assumptions related to the average dispensing fees, AWP, and
rebate assumptions for retail pharmacy?

- d. What percentage of the fee schedule will be assumed in rural counties where
contracting requires payments that exceed the AHCCCSA fee schedules?

- e. How will outpatient encounters be priced given that plans must contract at
a percentage of billed charges at multiple facilities?

- f. What assumptions were made for pricing encounters for typically
sub-capitated costs such as PCP, laboratory and DME, regarding under-submission
of encounter data by the providers?

- g. What administrative component will be priced into the upper and lower bound
of the rate range?

- h. What time periods are the State’s actuary using as their base rate
assumptions?  What time period(s) will AHCCCSA use as its base for developing
the rate ranges?  If this varies by GSA or rate cell, please provide to
potential Offerors.

a.  The state’s reimbursement schedules, and the health plan paid amounts.

b. The inpatient component of the capitation rate is based upon cost and
utilization information from health plan reported encounters and financials. 
AHCCCS will inflate the component by the inflation used for the tier per diems
for 10/1/03.

c. The PMPM assumptions will closely match the blended experience of the current
contractors, adjusted for trends and changes in approved drugs.

d.  Rate ranges will be established for 3 different zones, or groupings of
counties, based on the encounters priced out by the health plan paid amounts.
This should reflect health plans’ contracting issues as closely as possible.
This pricing of encounters by health plan paid amounts has been cross-walked
against their audited financial experience for 3 years.

e. For clarification, health plans are not required to contract at a percentage
of billed charges.  Health plan paid amount is used for pricing.

f. As discussed in the data supplement, subcapitated encounters, if no value is
assigned by the health plan, will be priced at the AHCCCS FFS schedule.

g. The Offerors should bid what they expect their administration component to
be.

h.  !0/1/99-3/31/02

236

150

Attach E

 

Will AHCCCSA share its trend assumptions with Offerors?  How do the 5% trend
assumptions in the State Legislative budget for the AHCCCS program relate to
this process?

Trends assumptions used to develop the State Legislative budget were their own
best estimates. AHCCCSA’s actuaries will make their own trend estimates.

237

150

Attach E

 

  When will AHCCCSA make available information regarding program changes?

Information is provided in Section B of the data supplement. Potential
contractors will be made aware of any additional program changes, as they become
available.

238

150

Attach E

 

How will financial data be used given changes in reserves for other prior period
adjustments that skew actual results?  For instance, if a health plan releases
reserves or recognizes revenue from older periods, the health plan’s experience
will look more favorable than their “run rate” for that period.

Financial statements are revised and restated for adjustments, and are audited
on a periodic basis. Financials represent one supplemental data source used in
the development of actuarially sound rates.  These revised financial statements
are not provided in the data supplement.

239

150

Attach E

 

If the Legislature eliminates eligibility groups (e.g., KidsCare, HIFA parents),
will AHCCCSA adjust the capitation rates, given that the prospective bidders are
bidding rates assuming continued coverage of all groups?  And if so, how will
the adjustment be made?  If adjustments are made in the rates, how will this
impact the algorithm?

Any material change within a rate cell, such as the elimination of one subset of
a category of aid will be adjusted for in the capitation rates.



The Offeror should assume that all current eligibility groups will continue to
exist in CYE ’04.

240

151

Attach E

 

Since the Web application for submitting capitation rates has not been issued
yet, will offerors have the opportunity to formally ask questions and receive
responses after the February 14, 2003 deadline to submit questions?

Yes.  A presentation of the web site will be forthcoming at the bidder’s
conference.



A second set of technical questions will be issued by AHCCCSA by due March 7,
2003.

241

153

Attach F

 

Please describe what the health plans will be required to report on the newly
required “Prescription Drug Utilization Report”?

Contractor submitted pharmacy encounters are still the "official" documentation
for AHCCCS.  However, contractors will be asked to provide standard monthly
production reports of aggregate pharmacy cost and utilization data in a mutually
agreeable format .

242

157

Attach H

 

Is the “Notice of Action” considered the same as an initial organization
determination?  Also, normally, a member has 60 days following an adverse action
to file an appeal.  The timeframe listed in this section of the RFP is
different.  Has this timeframe changed and, if so, when? 

42 CFR 438.404 delineates Notice of Action requirements.  State statute ARS
§36-2903.01 specifies a 60-day timeframe for filing non claim related
grievances. However,  the BBA provisions have will have a major impact on the
existing AHCCCS/Contractor  grievance process.  These changes shall be
communicated through regulation and/or formal policy.

243

157

Attach H

 

It refers to the Notice of Action and the situations in which that must be
generated, including notice to members when a claim is denied—does this mandate
and EOB to be sent to a member?  If it does, can the member ask for an expedited
appeal in that situation?

The BBA regulations require that notice be given enrollees for denial of
payment, in whole or in part.  Expedited resolution of an appeal applies to
situations when taking the time for standard resolution could seriously
jeopardize the enrollee’s life or health or ability to attain, maintain, or
regain maximum function.  It does not appear that appeals of this nature would
satisfy the criteria for expedited resolution.  Moreover, it is anticipated that
most of these appeals will be withdrawn once the MCO explains to the enrollee,
as part of its resolution process,  that the enrollee will not be not
financially responsible for payment.

244

157

Attach H

 

It refers to a “standard appeal”—what is this?  A non-expedited appeal as
described in previous paragraphs?  A grievance as set forth in the current
administrative code?  If it is the latter, are the timeframes for response
changed from 30 days to 45 days with extension of 2 weeks without member
agreement, but only notice?

42 CFR 438.408 delineates requirements for standard and expedited resolution of
appeals.  The existing AHCCCS/Contractor grievance process will be amended to
ensure compliance with the BBA provisions.  These changes will be communicated
through regulation, contract, and/or formal policy.

245

157

Attach H

 

Are there member grievances as previously provided for in the administrative
code?  If so, under what circumstances, and what rules, etc applies?

Attachments H(1) and H(2) have been written to incorporate all required changes
due to the BBA.  This attachment prevails over rule and statute effective
October 1, 2003.

246

157

Attach H

 

Is the process of requesting a “fair hearing” the same as the current process of
appealing a decision from a member grievance?  Does this still exist in its
current form, and if so, under what circumstances?

Attachments H(1) and H(2) have been written to incorporate all required changes
due to the BBA.  This attachment prevails over rule and statute effective
October 1, 2003.

247

157

Attach H

 

Can a member appeal from the process set forth in Attachment H (either standard
or expedited), beyond the fair hearing process or is that the full and final
process?

As in the current scheme, a member may file a Petition for Judicial Review in
Superior Court.

248

157

Attach H

 

Attachment H provides that the enrollee is to be given no less than 20 days and
no more than 90 days from date of Notice of Action to file an appeal—does this
apply to expedited grievances (appeals) under Article 13 or to “standard”
grievance which currently have 60 days limit?

The 20/90 day requirement for appealing a Contractor  Notice of Action is
delineated in 42 CFR 438.402 and applies to both expedited and standard appeals.

249

157

Attach H (1)

Entire Attachment H (1)

This section uses the terms grievance, appeal, expedited appeal, State fair
hearing and expedited hearing. Contractors currently utilize the AHCCCSA
definitions of the terms grievance and expedited hearing.  May Contractors
assume that the definitions and requirements will stay the same for these two
terms?  Please provide more information, definitions and processes for appeal,
expedited appeal and State fair hearing.

Attachments H(1) and H(2) have been written to incorporate all required changes
due to the BBA.  This attachment prevails over rule and statute effective
October 1, 2003.  The BBA has defined specific terms which pertain to the
Grievance System; any current terms which do not conform to the BBA must be
amended to ensure compliance.  As an example, refer to the definition of
“action,” “appeal”, and “grievance” as defined in 438.400.

250

157

Attach H (1)

Paragraph 3

Currently, we rely on the language in the Member Information section of the
contract.  Therefore, vital materials, including Notices for Denials,
Reductions, Suspensions or Terminations of Services are translated when we are
aware that a language is spoken by 1,000 or,  5% of our members. We also inform
our members of their right to interpretation and translation services when we
are aware that 1,000 or 5% of the members speak a specific language and have
LEP.  Attachment H of the RFP states, "Written documents, including but not
limited to the Contractor's Notice of Action, the Notice of Contractor's
Appeal/Grievance Resolution, ... shall be translated in the enrollee's language
if information is received by the Contractor, orally or in writing, indicating
that the enrollee has Limited English Proficiency." We are interpreting this to
say that we must print the stated documents in a member's chosen language if the
member tells us that he/she has LEP.  Is this correct?

If the Contractor is aware that the enrollee has a limited English proficiency
in a prevalent non English language,  the Contractor  must translate the written
material , e.g. the Contractor resolution notice, in the prevalent non English
language-rather than simply including language in the document advising the
enrollee that the information is available in the prevalent non English
language.

251

157

Attach H (1)

Bullet 2

This bullet requires a contractor to define appeal.  Please provide a definition
and the context that AHCCCSA is using the term appeal.

”Appeal” is defined in 42 CFR 438.400.

252

157

Attach H (1)

Bullet 4

This bullet allows for an enrollee to file both a grievance and an appeal
orally.  Currently, enrollees that dispute a grievance decision must submit a
request for hearing in writing.  Does this oral request include the appeal of a
grievance decision?

42 CFR 438.402 delineates requirements for oral and written appeals. The BBA 
does not mandate a hearing process for grievances as defined in 438.400.

253

157

Attach H (1)

Bullet 5

The RFP states that an enrollee shall be given no less than 20 days (and no more
than 90 days) to file an appeal.  Is it the intent of AHCCCSA to allow
individual health plans choose the time frame for filing grievances and appeals,
or is AHCCCSA going to define the timeline?

AHCCCS anticipates establishing a specific timeframe for appealing through
regulation and/or formal policy.

254

157

Attach H (1)

Bullet 6 Item 2

This bullet indicates that a contractor shall notify enrollees at the time of
any action affecting the claim when there has been a denial of payments.  Is it
the intent of AHCCCSA to require Contractors to notify enrollees when provider
claims have been denied?  Is it the intent of AHCCCSA to allow enrollees to
appeal provider claim denials?  If so what level of appeal is meant by this
section?

Please refer to the answer to question # 243.

255

157

Attach H (1)

Bullet 6

As this statement does not specify working or calendar days, can we assume it is
calendar days?  This statement would imply that the Notice of Action is sent out
10 days before the date of the action.  Is this to mean the “effective” date of
the action?

Please refer to Subpart F.  Notice of  Action mailing requirements are found in
438.404.  The timeframes generally refer to calendar days although he expedited
timeframe is stated in terms of working days.

256

157

Attach H (1)

 

Are there set definitions of the terms

Appeal, grievance and complaint?

Yes, please refer to 438.400.

257

157

Attach H (1)

 

Are the terms appeals and grievances being used interchangeably or Are you
allowing the Health Plan to define these terms or Do we use CFR 438 subpart F to
define the terms? Note – CFR 438 does not recognize the term “complaint”.

Please refer to the definitions found in Subpart F.  These terms are not used
interchangeably and must conform to the BBA definitions.

258

157

Attach H (1)

 

Where it states “inquiries appealing an action are treated as appeals and are
confirmed in writing….” Please clarify who is “confirming in writing” -the
Health Plan or the enrollee?

Please refer to 42 CFR 438.406(b).

259

158

Attach H (1)

Bullet 7     Item 3

This item refers to the enrollee’s right to file an appeal with the contractor. 
Does this mean the enrollee's right to file a grievance?

No, the terms “grievances” and “appeals” have distinct meanings as defined in
Subpart F.

260

158

Attach H (1)

Bullet 7     Item 4

This bullet refers to the enrollee’s right to file a request for State fair
hearing.  May we take this to mean the enrollees right to file a request for
expedited hearing?  If not, from whom does the enrollee request a State fair
hearing?

The BBA permits enrollees to file requests for hearing with the State
concerning  “actions” which are not resolved solely in favor of the enrollee by
the Contractor.  Some of these actions may qualify as “expedited” matters.

261

158

Attach H (1)

Bullet 7     Item 6

In this item it refers to the enrollee’s right to file an expedited resolution. 
Please provide a definition of expedited resolution in this context and the
circumstances in which an enrollee can utilize or request the expedited
resolution.  With whom does the enrollee request an expedited resolution?

Expedited resolution is discussed in 438.408 and 438.410.

262

158

Attach H (1)

Bullet 10

This bullet uses the term standard appeal.  Does this terminology refer to what
is currently called a grievance?  Or is this a new appeal process?  This bullet
allows the contractor to respond to standard appeals within 45 days, if this is
referring to the current grievance process, is the AHCCCSA eliminating the 30
day time frame currently used for processing grievances?

Attachments H(1) and H(2) have been written to incorporate all required changes
due to the BBA.  This attachment prevails over rule and statute effective
October 1, 2003.

263

158

Attach H (1)

Bullet 14 Item 3

This bullet indicates that an enrollee can appeal the denial in whole or in part
of payment for service.  Is this to mean the enrollees can appeal provider claim
denials?  If so, what level of appeal is meant by this section?

Subpart F delineates MCO requirements for appeals of “actions” which include the
denial of payment for a service, in whole or in part.  Also refer to response
number 243.

264

158

Attach H (1)

Bullet 21 Item 2 b

This bullet indicates that a health plan has to provide written notice of the
enrollee's right to receive benefits pending the hearing and how to request
continuation of benefits.  Bullet 15, on page 158, indicates that benefits shall
continue if the enrollee meets all five criteria.  Should the health plan
include this information only if all of the criteria in Bullet 15 had been
previously met?  Or is it the intent of AHCCCSA to have the health plans include
this language in every letter?

42 CFR438.408 delineates the content requirements which must be included in the
Contractor’s written notice of resolution.  The right to receive continued
benefits must be included.

265

158

Attach H

 

Attachment H provides that the Contractor shall permit both oral and written
appeals and grievances and those oral inquiries appealing an action are treated
as appeals and are confirmed in writing unless expedited resolution is
requested.  Please clarify what an “expedited resolution” is?  Is this is
referring to an Article 13 request for expedited appeal?

Please refer to the answer to question #261.

266

158

Attach H

 

Attachment H refers to the Contractor resolving all expedited appeal within 3
working days and making reasonable efforts to provide oral notice to an enrollee
regarding an expedited appeal resolution—is this effort to provide notice
regarding an appeal of the expedited appeal?  Is that same as Article 13?  Does
this mean after the Contractor makes decision on expedited that the member then
can access the expedited, or non-expedited, appeal process in either Article 13
or 8?

Attachments H(1) and H(2) have been written to incorporate all required changes
due to the BBA.  This attachment prevails over rule and statute effective
October 1, 2003.

267

158

Attach H

 

Attachment H1 refers to right of enrollee to file appeal of “failure to provide
services in timely manner”—is this a grievance filed with Contractor about
provider’s car, e.g., quality of care complaint, that is a “standard appeal”
(with 45? Days to resolve and right of appeal?) or a “traditional” grievance
under Article 8?

Attachments H(1) and H(2) have been written to incorporate all required changes
due to the BBA.  This attachment prevails over rule and statute effective
October 1, 2003.

268

161

Attach H(2)

Item J

“If the contractor’s decision is appealed and a request for hearing is
filed……….” .  Is that 1 step or 2 steps?  Can the provider appeal the Health
Plan grievance decision to be relooked at and if not satisfied, request a
hearing or is “appeal and request for hearing” saying the same thing which would
be an appeal to AHCCCS?

The terms “appeal and request for hearing” in this context represent one action
and refers to appealing the Contractor decision to the State.

269

 

Data Supp

General Question

Upon reviewing the data supplement, it appears that in general the medical
expenses for the TANF/KidsCare under 1 age category show a decrease in medical
expenses from 2001 to 2002.  Please explain any pertinent issues that may cause
a decrease in medical expenses during these time periods.

AHCCCSA is unaware of any pertinent issues that contributed to a decrease in
medical expenses.  This information is based upon health plan self-reported
data.

270

 

Data Supp

Section A Overview

Please provide additional details on how Mercer will develop the mid-point and
rate ranges for the  contract period?

This information will be presented at the Bidder’s Conference

271

 

Data Supp

Section A Overview

Please provide information on any medical trend analysis that was completed
using the data in the data supplement.

The information in the data supplement is not directly used in the development
of medical trends. The encounter utilization reports are used to aid in the
development of utilization trends.

272

 

Data Supp

Section A Overview

Please provide additional details on capitation offset on the CRCS form for
Delivery Supplement.

  Health plans receive monthly capitation for the pregnant women enrolled in
their plan. Currently, the assumed duration of a pregnant woman in the program
is 8 months including the post partum time period. Therefore, in order to avoid
double paying the plans, the maternity payment is reduced for the eight months
of capitation dollars that the plans will received.

273

 

Data Supp

Section D and F

How do the Provider Type and Category of Service drive the rate setting?  Please
clarify the relationship of the service matrix which includes Provider Type and
Category of Service to the Capitation Rate Setting worksheets. 

The Provider type and Category of Service make up the criteria for developing
general service categories that are the basis of the capitation rates.  The
crosswalk between the service matrix to the CRCS is provided so you can use the
encounter utilization reports for developing your capitation bids by those
service categories.

274

 

Data Supp

 

When evaluating utilization for rate setting, how do codes with global rates
billed with TC, 26 modifier get handled? Are the professional (26) component in
physician services and the technical (TC) portion in lab, radiology, etc.?    If
they are split, what are the percentages of splits that will apply?

Both the professional component and technical component for lab and radiology
services are included in the lab and radiology services category.  See the
service matrix in Section D of the Data Supplement for further information.

275

 

Data Supp

 

What is the 4/1/03 AHCCCS fee schedule status? How will adjustments to that fee
schedule be factored into the rate setting?

AHCCCS will increase the hospital tier per diems based on the 3rd quarter DRI. 
An estimate of this will be used in developing the capitation rates.  AHCCCS
will continue to freeze its fee schedule for all other rates.  This will be
factored into the capitation rate development.

276

 

Data Supp

Capitation Rate Calculation Sheet (CRCS)

Can you give an example of a “Miscellaneous” service?  There are no AHCCCSA
Service Matrix Categories that crosswalk to this line in the CRCS.

This is a service that does not fit any of the categories that are contained in
the service matrix.

277

 

Data Supp

Service Matrix

In the Service Matrix of the data set, non-emergency transportation is counted
as number of encounters.  Should this not be number of units?

It should be the number of units that is defined as a trip for transportation
services.

278

 

Gen quest

 

How many disease management programs need to be in place and are there specific
diseases that are mandated?

AHCCCS has not established a standard for the number of disease management
programs a plan must offer. The development and implementation of disease
management programs should be based on the needs of the health plan's members.

279

 

Gen quest

 

What is meant by “disease management programs”?  Do they include management of
diseases within the realm of case management, or are they looking for
“disease-specific” programs?

Disease Management Programs are disease specific programs designed to assist
persons with chronic illnesses improve their self-management skills.  Case
management can be one tool of disease management.

280

 

Gen quest

 

Will they accept referrals to current HIHS programs as disease management, i.e.
MMC’s/CHC CHF Program, Diabetes Education & Coagulation Clinic, informal asthma
education, etc?

Disease management programs can be provided in many different methods.  It is up
to the Contractor to determine what is effective for their population. 

281

 

Gen quest

 

If they truly mean specific “disease management programs”, with tracking of
CLINICAL Indicator, (in addition to Utilization Monitoring which can be easily
done by the HP), is there a date by which these programs must be in place?

AHCCCS will monitor the implementation of Disease Management programs at the
first round of Operational and Financial Reviews conducted under the new
contract.

282

 

Gen quest

 

Does AHCCCSA intend to now, or at any time during the contract term, install
geographic access standards for specialists?

In lieu of specific standards by geographic area, AHCCCS is utilizing the
community access standard as the guideline for network development. 
Essentially, this means that services that are generally available to the
population of a given community, should be equally available to the AHCCCS
members residing in that same community.  Additional specific requirements are
not currently anticipated.

283

 

Gen quest

 

Will the performance bond and capitalization levels remain consistent during the
period of the financial statement forecast?

The Offeror should assume that they will remain constant.

284

 

Gen quest

 

What years’ growth assumptions should be used of the overall AHCCCS population
growth in the financial statement forecast?

AHCCCSA will provide the estimates used by the AHCCCS budget office at the
bidder’s conference.

285

 

Gen quest

 

Should we assume our same mixture of membership by rate group as of now as our
mixture in the financial statement forecast?

This is a decision that the Offeror will need to make based upon its estimates.

 

 

Gen quest

 

Should the margin on Financial Statement Forecast rates set by AHCCCS’ actuaries
be included in the financial statement forecast?

The contractor should not factor the “margin” (risk/contingency) that is
included in the capitation rate development.  They should report their actual
expected margin.

286

 

Gen quest

 

When setting the rates without pharmacy, will all administrative costs related
to the pharmacy benefit be borne by another entity?

Yes, some portion of the administrative costs will be borne by another entity. 
It is unknown at this point the amount.

287

 

Gen quest

 

For the capitation rates set by AHCCCS’ actuaries (PPC, HIV/AIDS, Title XIX
Waiver, HIFA Parents, etc.) when will that data be available?  What are the
inflationary assumptions used for the contract period?

AHCCCSA anticipates that the capitation rates in question will be available
April 1, 2003.  Because the PPC and TWG rates are reconciled, the Offeror should
estimate what their profitability will be for the TWG and PPC experience and
build that into their financial projections.  For the HIFA parents, assume a
rate that is 10% greater than the applicable TANF rates. 

288

 

Gen quest

 

When will the reinsurance adjustment table for plans with a deductible greater
than $20,000 be available?  Will this be consistent through out the contract
period?

The reinsurance offsets will be available by the end of February.  Those offsets
will be adjusted annually when additional date is analyzed including inpatient
rate adjustments, program changes, and actual reinsurance claims paid.

289

 

Gen quest

 

Will the bidder be able to modify the capitation rates after they are input into
the web site?  If so, when will they no longer be available for modification?

The bidder can modify their capitation rate bids until 3:00 pm, March 31, 2003.

290

 

Gen quest

 

Does AHCCCSA have any enrollment projections for the acute care program over the
next 1-5 years split by GSA and/or eligibility category?  If so, please provide
copies of what is available.

AHCCCSA will provide the estimates used by the AHCCCS budget office at the
bidder’s conference.

291

 

Gen quest

 

Upon bidding for GSA 10, will separate capitation rates be quoted for Pima
County and Santa Cruz County?

The Offeror must submit a bid for the entire GSA.  Capitation scoring will be
based upon the blended capitation rate.  After all RFP scoring is completed, the
two bidders with the highest overall scores will receive an award for both Pima
and Santa Cruz counties.  The next highest scorers will receive an award in Pima
County only.  The Pima County only Contractors will be offered a rate that is
their bidded rate for both counties as adjusted based upon a percentage
difference between the risk of the two counties combined and Pima County only as
determined by Mercer.  If the Pima County awardee does not accept the offered
rate, then the next highest scorer will be offered a rate until all available
Contractor slots are awarded.

292

 

Gen quest

 

Will AHCCCSA make available experience information regarding Third Party
Recoveries?

The TPL experience is included in the current health plan financial statements.

293

 

Gen quest

 

Will AHCCCSA make available experience information regarding member co pays?

The amount of the copayments will be hard coded into the CRCS.

294

 

Gen quest

 

Is there a preferred form for the actuarial certification?

  Please refer to the answer to question #1.

295

 

Gen quest

 

Can AHCCCSA provide guidance as to how CYE ’04 reimbursement rates will vary
from CYE ’03, specifically identifying percentage changes to inpatient hospital
tiered per diems, outpatient hospital reimbursement, and other fee-for-service
reimbursement?

AHCCCS will increase the hospital tier per diems based on the 3rd quarter DRI. 
An estimate of this will be used in developing the capitation rates.  AHCCCS
will continue to freeze its fee schedule for all other rates.  This will be
factored into the capitation rate development.

296

 

Gen quest

 

How many hospital supplement payments per 1,000 non-MED members occurred in
historical contract years?

AHCCCS will provide total hospital supplemental payments for CYE ’02 when the
rates are provided.

297

 

Gen quest

 

What aid code groups do the $15,000 and $20,000 deductibles correspond to in
Exhibit U of the data supplement?

The $15,000 applies to Title XIX Waiver Group rates categories.  The $20,000
applies to all other rate categories.  See further definitions of risk groups in
the data supplement and paragraph 2 of the RFP.

298

 

Gen quest

 

Will elements of the Capitation Rate Calculation sheet be set by AHCCCS?  If so,
please describe them.

AHCCCS will set the following items in the CRCS:

1.             reinsurance offsets
2.             copayment amounts

299

 

Gen quest

 

Per instruction, all responses should be limited to three pages unless indicated
otherwise.  Does this three page limitation include attachments, i.e. manual,
sample reports, handbooks, etc?

PLEASE REFER TO THE ANSWER TO QUESTION #176.

300

 

Gen quest

 

Can attachments be marked as such in the 1/2 inch margin around the page?

Where attachments are permitted, yes.

302

 

Gen quest

 

Is the response page limit to narrative only?  Do you want response attachments
to be included?

Page limits apply to the narrative.  Attachments which are specifically
requested do not count toward the limit.

303

 

Gen quest

 

How do you want attachments that are not within the 8 ½ x 11 requirements to be
displayed? I.e. electronic file (if available), Xerox copy of material, in
sleeves, in separate binder?

Attachments, which are specifically requested, may be submitted in hard copy
form in a sleeve, following the applicable narrative.

304

 

Gen quest

 

May we have a BID Rating Tool?

No.

305

 

Gen quest

 

Does AHCCCS intend to adjust its FFS schedule to reflect the Medicare Fee
schedule in 2003/2004

No.  AHCCCS will freeze its rate schedule.

306

 

Gen quest

 

When using the rate worksheets on the web, are bidder's able to change them up
until 3/31/03, 3pm?

Yes.  After that, the bidder will be locked out.

307

 

Gen quest

 

When using the rate worksheets on the web, are these secured and confidential
from other bidders?

Yes. More information will be provided at the bidder’s conference.

--------------------------------------------------------------------------------


ATTACHMENT H (1): ENROLLEE GRIEVANCE SYSTEM STANDARDS AND POLICY



The Contractor shall have a written policy delineating its Grievance System
which shall be in accordance with applicable Federal and State laws, regulations
and policies, including, but not limited to 42 CFR Part 438 Subpart F.  The
Contractor shall provide the Enrollee Grievance System Policy to all providers
and subcontractors at the time of contract.  The Contractor shall also furnish
this information to its enrollees within a reasonable time after the Contractor
receives notice of the recipient’s enrollment.  Additionally, the Contractor
shall provide written notification of any significant change in this policy at
least 30 days before the intended effective date of the change.



The written information provided to enrollees describing the Grievance System
including the grievance process, enrollee rights, grievance system requirements
and timeframes, shall be in each prevalent non-English language occurring within
the Contractor’s service area and in an easily understood language and format. 
The Contractor shall inform enrollees that oral interpretation services are
available in any language, that additional information is available in prevalent
non-English languages upon request and how enrollees may obtain this
information.



Written documents, including but not limited to the Contractor’s Notice of
Action, the Notice of Contractor’s Appeal/Grievance Resolution, Notice of
Contractor Extension for Resolution, and Notice of Contractor Extension of
Notice of Action shall be translated in the enrollee’s language if information
is received by the Contractor, orally or in writing, indicating that the
enrollee has a limited English proficiency.  Otherwise, these documents shall be
translated in the prevalent non-English language(s) or shall contain information
in the prevalent non-English language(s) advising the enrollee that the
information is available in the prevalent non-English language(s) and in
alternative formats along with an explanation of how enrollees may obtain this
information.  This information must be in large, bold print appearing in a
prominent location on the first page of the document.



At a minimum, the Contractor’s Grievance System Standards and Policy shall
specify:



                °              That the Contractor shall maintain records of all
grievances and appeals.



                °              Information describing the grievance, appeal, and
fair hearing procedures and timeframes
                                describing the right to hearing, the method for
obtaining a hearing, the rules which govern
                                representation at the hearing, definitions of
“action,” “grievance,” and “appeal,” the right to file
                                grievances and appeals and the requirements and
timeframes for filing a grievance or appeal.



                °              Information explaining that a provider acting on
behalf of an enrollee and with the enrollee’s
                                written consent, may file an appeal or
grievance.



                °              The availability of assistance in the filing
process and the Contractor’s toll-free numbers that an
                                enrollee can use to file a grievance or appeal
by phone if requested by the enrollee.



                °              That an enrollee shall be given no less than 20
days (and no more than 90 days) from the date of
                                the Contractor’s Notice of Action to file an
appeal.



                °              That the Contractor shall mail a Notice of
Action:  1) at least 10 days before the date of a
                                termination, suspension or reduction of
previously authorized AHCCCS services (include
                                exception situations, fraud, move out of state);
2) at the time of any action affecting the claim when
                                there has been a denial of payments; 3) within
14 calendar days from receipt of a request for a
                                standard service authorization which has been
denied or reduced unless an extension is in effect; 4)
                                within three working days from receipt of an
expedited service authorization request unless an
                                extension is in effect.



                                                                                               
-157-

--------------------------------------------------------------------------------

                °              That the Notice of Action must explain:  1) the
action the Contractor has taken or intends to take,
                                2) the reasons for the action, 3) the enrollee’s
right to file an appeal with the Contractor, 4) the
                                enrollee’s right to request a State fair hearing
if no exhaustion of the Contractor’s appeal process is
                                required, 5) the procedures for exercising these
rights, 6) circumstances when expedited resolution
                                is available and how to request it and 7) the
enrollee’s right to request continued benefits pending
                                resolution of the appeal, how to request
continued benefits and the circumstances under which the
                                enrollee may be required to pay for the cost of
these services.



                °              That the Contractor shall permit both oral and
written appeals and grievances and that oral
                                inquiries appealing an action are treated as
appeals and are confirmed in writing unless expedited
                                resolution is requested.



                °              That the Contractor shall acknowledge receipt of
each grievance and appeal, in writing, within five
                                working days of receipt, except for appeals
which meet the criteria for expedited resolution.  The
                                Contractor shall acknowledge receipt of appeals,
which meet the criteria for expedited resolution,
                                in writing, within one working day.



                °              The definition of a standard appeal and that the
Contractor shall resolve standard appeals no later
                                than 45 days from the date of receipt of the
appeal.



                °              The definition of an expedited appeal and that
the Contractor shall resolve all expedited appeals
                                not later than three working days from the date
the Contractor receives the appeal where the
                                Contractor determines, or the provider in making
the request on the enrollee’s behalf indicates, that
                                standard resolution timeframe could seriously
jeopardize the enrollee’s life or health or ability to
                                attain, maintain or regain maximum function. 
The Contractor shall make reasonable efforts to
                                provide oral notice to an enrollee regarding an
expedited resolution appeal.



                °              The standard and expedited resolution timeframes
may be extended up to 14 calendar days if the
                                enrollee requests the extension or if the
Contractor establishes a need for additional information
                                and that the delay is in the enrollee’s
interest.



                °              That if the Contractor extends the timeframe for
resolution of a grievance or appeal when not
                                requested by the enrollee, the Contractor shall
provide the enrollee with written notice of the
                                reason for the delay.



                °              That an enrollee may file an appeal of:  1) the
denial  or limited authorization of a
                                requested service including the type or level of
service, 2) the reduction, suspension or termination
                                of a previously authorized service, 3) the
denial in whole or in part of payment for service, 4) the
                                failure to provide services in a timely manner,
5) the failure of the Contractor to comply with the
                                timeframes for dispositions of grievances and
appeals and 6) the denial of a rural enrollee’s request
                                to obtain services outside the Contractor’s
network when the Contractor is the only Contractor in
                                the rural area.



                °              That benefits shall continue only if:  1) the
enrollee files an appeal before the later of a) 10 days
                                from the mailing of the Notice of Action or b)
the intended date of the Contractor’s action, 2) the
                                appeal involves the termination, suspension, or
reduction of a previously authorized course of
                                treatment, 3) the services were ordered by an
authorized provider, 4) the original period covered
                                by the original authorization has not expired,
and 5) the enrollee requests a continuation of
                                benefits.



                                                                                               
-158-

--------------------------------------------------------------------------------

                °              That the Contractor continues extended benefits
originally provided to the enrollee until any of the
                                following occurs:  1) enrollee withdraws appeal,
2) enrollee has not specifically requested
                                continued benefits pending a hearing decision
within 10 days of MCO/PIHP mailing appeal
                                resolution notice, 3) State hearing office
issues decision adverse to enrollee or 4) time period or
                                service limits of a previously authorized
service has been met.



                °              That for appeals, the Contractor provides the
enrollee a reasonable opportunity to present evidence
                                and allegations of fact or law in person and in
writing and that the Contractor informs the enrollee
                                of the limited time available in cases involving
expedited resolution.



                °              That for appeals, the Contractor provides the
enrollee and his representative the opportunity before
                                and during the appeals process to examine the
enrollee’s case file including medical records and
                                other documents considered during the appeals
process.



                °              That if the Contractor denies a request for
expedited resolution, it must make reasonable efforts to
                                give the enrollee prompt oral notice and
follow-up within two calendar days with a written notice
                                of the denial of expedited resolution.



                °              That the Contractor shall ensure that individuals
who make decisions regarding grievance and
                                appeals are individuals not involved in any
previous level of review or decision making and that
                                individuals who make decisions regarding:  1)
appeals of denials  based on lack of
                                medical necessity, 2) a grievance regarding
denial of expedited resolution of an appeal or 3)
                                grievances or appeals involving clinical issues
are health care professionals as defined in 42 CFR
                                438.2 with the appropriate clinical expertise in
treating the enrollee’s condition or disease.



                °              That the Contractor shall provide written notice
of the disposition of each appeal which must
                                contain:  1) the results of the resolution
process and the date it was completed, 2) for appeals not
                                resolved wholly in favor of enrollees:  a) the
enrollee’s right to request a State fair hearing and how
                                to do so, b) the right to receive benefits
pending the hearing and how to request continuation of
                                benefits and c) information explaining that the
enrollee may be held liable for the cost of benefits if
                                the hearing decision upholds the Contractor.



                °              That if the Contractor’s decision is appealed and
a request for hearing is filed, the Contractor must
                                ensure that all supporting documentation is
received by the AHCCCSA, Office of Legal
                                Assistance, no later than five working days from
the date the Contractor receives the verbal or
                                written request from AHCCCSA, Office of Legal
Assistance.  The file sent by the Contractor must
                                contain a cover letter that includes:



                                                1.             Complainant’s
name
                                                2.             Complainant’s
AHCCCS I.D. number
                                                3.             Complainant’s
address
                                                4.             Complainant’s
phone number (if applicable)
                                                5.             date of receipt
of grievance or appeal
                                                6.             summary of the
Contractor’s actions undertaken to resolve the grievance and
                                                                basis of the
determination



                                                                                               
-159-

--------------------------------------------------------------------------------

                °              The following material shall be included in the
file sent by the Contractor:



                                                1.             written request
of the Complainant asking for the request for hearing
                                                2.             copies of the
entire file which includes the investigations and/or medical records;
                                                                and the
Contractor’s resolution other information relevant to the resolution of the
                                                3.             grievance or
appeal



                °              That if the Contractor or the State fair hearing
decision reverses a decision to deny, limit or delay
                                services not furnished while the appeal was
pending, the Contractor shall authorize or provide the
                                services promptly and as expeditiously as the
enrollee’s health condition requires.



                °              That if the Contractor or State fair hearing
decision reverses a decision to deny authorization of
                                services and the disputed services were received
pending appeal, the Contractor shall pay for those
                                services.



                                                                                               
-160-

--------------------------------------------------------------------------------

ATTACHMENT H (2):   PROVIDER GRIEVANCE SYSTEM STANDARDS AND POLICY



The Contractor shall have in place a written grievance system policy for
providers regarding adverse actions taken
by the Contractor.  The policy shall be in accordance with applicable Federal
and State laws, regulations and
policies.  The grievance policy shall include the following provisions:



a.             The grievance policy shall be provided to all subcontractors at
the time of contract.  For providers without a
                contract, the grievance policy may be mailed with a remittance
advice, provided the remittance is sent
                within 45 days of receipt of a claim.

b.             The grievance policy must specify that all grievances, with the
exception of those challenging claim
                denials, must be filed with the Contractor no later than 60 days
from the date of the adverse action.
                Grievances challenging claim denials must be filed in writing
with the Contractor no later that 12 months
                from the date of service, 12 months after the date of
eligibility posting or within 60 days after the date of a
                timely claim submission, whichever is later.

c.             Specific individuals are appointed with authority to require
corrective action and with requisite experience
                to administer the grievance process.

d.             A log is maintained for all grievances containing sufficient
information to identify the Complainant, date of
                receipt, nature of the grievance and the date the grievance is
resolved.  Separate logs must be maintained for
                provider and member grievances

e.             Within five working days of receipt, the Complainant is informed
by letter that the grievance has been
                received.

f.              Each grievance is thoroughly investigated using the applicable
statutory, regulatory, contractual and policy
                provisions, ensuring that facts are obtained from all parties.

g.             All documentation received and mailed by the Contractor during
the grievance process is dated upon
                receipt.

h.             All grievances are filed in a secure designated area and are
retained for five years following the
                Contractor’s decision, the Administration’s decision, judicial
appeal or close of the grievance, whichever is
                later.

i.              A copy of the Contractor’s decision will be communicated in
writing to all parties.  (struck text): either hand delivered
                or delivered by certified mail to all parties whose interest has
been adversely affected by the decision.  The
                decision shall be mailed to all other individuals by regular
mail.  The date of the decision shall be the date
                of personal delivery or, if mailed, the postmark date of the
mailing.  The decision must include and describe
                in detail, the following:



                1.             the nature of the grievance
                2.             the issues involved
                3.             the reasons supporting the Contractor’s decision,
(struck text): explained in easy to understand terms for
                                members, including references to applicable
statute, rule, applicable contractual provisions, policy
                                and procedure
                4.             the Complainant’s right to request a hearing by
filing the request for hearing to the
                                Contractor no later than 30 days after the date
of the Contractor’s decision.



j.              If the Contractor’s decision is appealed and a request for
hearing is filed, the Contractor must ensure that all
                supporting documentation is received by the AHCCCSA, Office of
Legal Assistance, no later than five
                working days from the date the Contractor receives the verbal or
written request from AHCCCSA, Office of
                Legal Assistance.  The file sent by the Contractor must contain
a cover letter that includes:



                1.             Complainant’s name
                2.             Complainant’s AHCCCS ID number
                3.             Complainant’s address
                4.             Complainant’s phone number (if applicable)
                5.             the date of receipt of grievance
                6.             a summary of the Contractor’s actions undertaken
to resolve the grievance and basis of the
                                determination



                                                                               
-161-

--------------------------------------------------------------------------------

k.             The following material shall be included in the file sent by the
Contractor:



                1.             written request of the Complainant asking for the
request for hearing
                2.             copies of the entire file which includes the
investigations and/or medical records; and the
                                Contractor’s decision
                3.             other information relevant to the resolution of
the grievance



                                                                               
-162-

--------------------------------------------------------------------------------


GENERAL GUIDANCE ON BIDDING CAPITATION RATES
WITH THE PRESCRIPTION DRUG BENEFIT CARVED OUT



The following information is provided as guidance to bidders for submitting a
capitation rate proposal with
the prescription drug benefit carved out.  AHCCCS is currently in the process of
hiring a consultant to
perform an analysis of the potential carve out.  Part of that analysis will
include a recommendation for the
design that will be used in the event that the benefit is carved out.  AHCCCS
anticipates that the analysis
will be completed in the Summer of 2003.  Therefore, the following should be
considered a guide for
preparing the capitation rate bid submissions; however, it is subject to
change.  In any event this information
will help ensure that bidders are all using most of the same assumptions when
developing their capitation
rate proposals for the carve out option.



ü   Due to recent guidance from CMS, AHCCCS fully expects that there will be a
closed formulary.
      AHCCCS will solicit Contractor input in developing the formulary as well
as input from other
      required parties as defined in the federal Medicaid Drug Rebate Program.



ü   AHCCCS in conjunction with its Contractors will develop statewide prior
authorization criteria for
      the Pharmacy Benefits Manager (PBM) that is awarded a contract.  It is
anticipated that the prior
      authorization requirements will be as effective as those currently used at
the health plans.



ü   In the Pharmacy RFP, AHCCCS will incorporate the requirement for the PBM to
send real time
      data to the Contractors.  This process should be similar to AHCCCS’
current Contractor’s data
      exchange protocols and requirements with their PBM’s.



ü   The real time access to data should ensure that the Contractor’s will
continue to receive real time
      data for use in utilization management, disease management programs,
identification of drug-
      seeking members, care coordination, case management, and provider
profiling, etc.



ü   AHCCCS believes that there is a potential for a prescription drug carve out
to have an impact on the
      utilization of other services.  This impact will vary by plan and type of
program (acute versus long
      term care).  Each bidder should factor its unique integration of pharmacy
management into their
      operations when determining secondary impacts.  AHCCCS expects that each
plan will have a
      different estimate. They should factor that into their capitation rate
bidding.



ü   The bidder should also consider the impact the prescription drug carve out
will have to their
      administrative costs.  For example, if the PBM does all prior
authorizations, how would that
      impact the Contractor staffing?  Conversely, because the plans will
continue to perform
      utilization management based upon PBM data, there may be no staffing
impact.



Please refer to the Question and Answer document that will be issued in the 2nd
RFP Amendment for further
information on the potential prescription drug carve out.


Medicaid Eligibility Verification System (MEVS)
Contract Awards under
RFP YH03-0005



Contract # YH03-0005-01
Company:         WebMD-Envoy
Contact:            Wheeler Foster, Client Manager
Address:           26 Century Blvd., Suite 601
                           Nashville, TN  37214



Phone:              (805) 496-3155
Fax:                   (805) 496-3077
E-mail:              wfoster@webmd.net





Contract # YH03-0005-02
Company:         Health Data Exchange (HDX)
Contact:            Jonas Dahlen, Area Manager
Address:           467 Creamery Way
                           Exton, PA  19341



Phone:              (610) 219-9099
Fax:                   (619) 219-1384
E-mail:              JonasDahlen@siemens.com



Contract # YH03-0005-03
Company:         Medifax EDI
Contact:            Tommy Lewis, VP of Marketing
Address:           1283 Murfreesboro Road
                           Nashville, TN  37217



Phone:              (615) 565-2158
Fax:                   (615) 565-2858
E-mail:              tommy.lewis@medifax.com

--------------------------------------------------------------------------------




Page 1 of 2



AHCCCS
LOGO

     

SOLICITATION AMENDMENT



Solicitation Number:       RFP YH04-0001
Acute Care Services - CYE 04
Amendment Number Three
Solicitation Due Date:   March 31, 2003, 3:00 PM (MST)

Arizona Health Care Cost
Containment System Administration
(AHCCCSA)
701 East Jefferson, MD 5700
Phoenix, Arizona 85034
Michael Veit, (602) 417-4762



A signed copy of this amendment shall be included with the proposal, which must
be received by AHCCCSA no later than the Solicitation due date and time.  This
solicitation is amended as follows:



1.         As part of the Data Supplement that was previously issued, an
Encounter Utilization Reports binder and
            CD was also issued.  The information in the Encounter Utilization
Reports did not previously include
            Per Member Per Month (PMPM) cost information.  That information was
being reviewed internally and
            also by Mercer and has now been authorized to be released.  As a
result, the summary information
            included in the previous binder has been updated and the reports and
a CD have been generated with this
            additional information.  This information is attached to this
Amendment.



2.         Please refer to Section C of the Data Supplement for information
about the contents and layout of the
            CD.



3.         The PMPM cost information will be used in addition to the health plan
financial information in the
            development of the capitation rate ranges for CYE04.



4.         All other terms and conditions remains the same, including the
proposal due date and time.





















Offeror hereby acknowledges receipt and
understanding of this Solicitation Amendment.

This Solicitation Amendment is hereby executed this 14th
day of March, 2003, in Phoenix, Arizona.


/s/ Nancy Novick                                    3/28/03


/s/ Michael J. Veit

Signature                                                 Date

 


Nancy Novick, CEO

Signed Copy in File

Typed Name and Title

Michael Veit


VHS Phoenix Health Plan, Inc.

Contracts and Purchasing Administrator

Name of Company

 

--------------------------------------------------------------------------------


Historical Utilization Data for Capitated Members
Encounter Utilization Reports



The following reports present historical encounter utilization information for
capitated enrollees for contract year 18 (10/99-9/00), contract year 19
(10/00-9/01) and the first six months of contract year 20 (10/01-3/02
annualized).  Utilization is shown for each risk group and age/sex category by
county, GSA, and statewide.   All of the column totals, GSA information, and
statewide information have been weighted.  These utilization reports are for
prospective enrollment only.



Before utilizing this information, the bidder should review Section D, Service
Matrix/ Selection Criteria.  The Service Matrix defines and describes the
selection criteria used for each of the service categories shown in this
section.  The bidder should also review Sections F and G providing the CRCS
screen layouts for bidding and the Crosswalk from the Service Matrix to the CRCS
screen layouts.



Units per 1000



The first set of reports in this section present utilization information by
county and GSA.  These detailed reports are sorted by contract year and then
service categories within each year.   The second set of reports in this section
present statewide utilization.  The statewide reports are sorted by service
category first and then contract year under each service category.



The utilization information presented in this section represents historical
annual utilization per 1,000 members.  With the exception of the average length
of stay information, the utilization statistics have been calculated by dividing
the total number of the units/encounters counted, by the total number of member
months in the rate code and age/sex categories, and multiplying the result by
12,000 (1,000 members for 12 months). The member months used in the denominator
of the calculation can be found in Section I, Acute Capitated Member Months
Paid.



Unit Cost



The first set of reports in this section present unit cost information by county
and GSA.  These detailed reports are sorted by contract year and then service
categories within each year.   The second set of reports in this section present
statewide unit costs.  The statewide reports are sorted by service category
first and then contract year under each service category.



The unit cost information presented in this section represents historical annual
unit costs for medical services.  With the exception of the average length of
stay information, the unit cost statistics have been calculated by dividing the
total price of encounters (health plan paid, or valued at the AHCCCS FFS
schedule if the provider is subcapitated) , by the total number of encounters.



Cost PMPM



The first set of reports in this section present cost PMPM information by county
and GSA.  These detailed reports are sorted by contract year and then service
categories within each year.   The second set of reports in this section present
statewide costs PMPM.  The statewide reports are sorted by service category
first and then contract year under each service category.



The cost PMPM information presented in this section represents historical annual
costs PMPM for medical services. The cost PMPM statistics have been calculated
by dividing the total cost of the encounters (health plan paid, or valued at the
AHCCCS FFS schedule if the provider is subcapitated) by the total number of
member months in the rate code and age/sex categories.

--------------------------------------------------------------------------------


Page 1 of *



AHCCCS
LOGO

     

SOLICITATION AMENDMENT



Solicitation Number:       RFP YH04-0001
Acute Care Services - CYE 04
Amendment Number Four
Solicitation Due Date:   March 31, 2003, 3:00 PM (MST)

Arizona Health Care Cost
Containment System Administration
(AHCCCSA)
701 East Jefferson, MD 5700
Phoenix, Arizona 85034
Michael Veit, (602) 417-4762



A signed copy of this amendment shall be included with the proposal, which must
be received by AHCCCSA no later than the Solicitation due date and time.  This
solicitation is amended as follows:



The questions and answers document has been updated for the round two
questions.  The new questions are shaded for easy identification.





*.         All other terms and conditions remains the same, including the
proposal due date and time.







































Offeror hereby acknowledges receipt and
understanding of this Solicitation Amendment.

This Solicitation Amendment is hereby executed this 14th
day of March, 2003, in Phoenix, Arizona.


/s/ Nancy Novick                                    3/28/03


/s/ Michael J. Veit

Signature                                                 Date

 


Nancy Novick, CEO

Signed Copy in File

Typed Name and Title

Michael Veit


VHS Phoenix Health Plan, Inc.

Contracts and Purchasing Administrator

Name of Company

 

--------------------------------------------------------------------------------




Quest #

Page

Sect

Paragraph

Question

Answer

1

6

Sect B

 

What format is required for the actuarially sound certification?

A basic actuarial certification letter with a signature. A member of the
American Academy of Actuaries must attest that the rates they bid are
actuarially sound for that plan.

2

6

Sect B

 

What is the definition of “actuarially sound” for the purposes of the actuarial
certification?  Is it the general definition as described on page 99 of the RFP
or is it the CMS definition of “actuarially sound” or should the certifying
actuary refer to the applicable actuarial standards as issued by the Actuarial
Standards Board?

The definition on page 99 of the RFP is adequate at this time.

3

6

Sect B

 

How will the Offeror know that the bid submission in the AHCCCSA Web application
is correct?  Not that we don’t trust the AHCCCSA systems, but wouldn’t it be
better if the rate submitted via print out (that the actuary is certifying and
can see) is the prevailing bid rather than the bid submitted via Web
application?  The actuary can’t certify to the accuracy of the AHCCCSA systems.

Yes AHCCCSA agrees that the hard copy print out will prevail if there is a
difference in what is entered into the web site and what is on the hard copy
print out.  This statement corrects the direction in Attachment E of the RFP as
issued on February 3, 2003.



If there is a difference, the web site will be adjusted to match the hard copy
print out.  All reports that will be used in the scoring are generated from the
web site bids; therefore, it is necessary that the web site bids are correct. 
Please note that because the bids will be scored using the web site, the Offeror
must submit one set of bids only.  Barring AHCCCS system issues, the hard copy
and the web bid submissions must be identical.

4

6

Sect B

 

Please define more specifically what the definition of "Actuarially Sound" means
from the Offeror’s perspective.  If a health plan has a sicker than average
population for a given rate cell, how should an Offeror reconcile its
"actuarially sound" bid when this rate will be above the rate range?

Please refer to the answer in question #2 above for a description of actuarial
soundness. Because of concerns regarding adverse selection that an AHCCCCS
Contractor had, AHCCCS engaged Mercer to run AHCCCS health plan encounter data
through the Chronic Disability Payment System (CDPS) in 2002. Each of the health
plans was scored from a risk standpoint. Total reimbursement [capitation,
regular reinsurance, catastrophic reinsurance, AIDS/HIV $, maternity payments,
etc.]  paid to health plans were also tabulated for comparison purposes. Because
this analysis showed almost perfect alignment in the ranking of risk versus
payment, AHCCCS felt the actuarial soundness of its current payment
methodologies had been confirmed.

5

6

Sect B

 

In the response to this question in the last round, AHCCCSA indicated that a
CDPS analysis had been performed on all current contractors.



Supplementary revenue sources such as reinsurance should be correlated to risk
selection. However rank does not ensure rate adequacy. A plan may have 6% higher
acuity but only 3% more from supplementary revenue sources. Will AHCCCS use the
CDPS risk factors developed last year to appropriately move the rate range up or
down for each existing plan? New plans can be assumed to attract an average
"1.00" population.

The results of running the CDPS model will not be used in developing capitation
rate ranges.



The analysis showed that plans with higher acuity tended to collect
proportionately more in supplementary revenue. The purpose of rebasing the
capitation rates and the supplementary revenue sources is to ensure that
reimbursement and risk adjusters are adequate.

6

6

Sect B

 

Given the BBA's requirement for the rate ranges to be "Actuarially Sound" from
the perspective of the State's actuaries, please define more specifically what
this means.

CMS has issued an extensive rate-setting checklist that defines in great detail
exactly what is meant by actuarially sound rates. Mercer was consulted
extensively by CMS in the development of the tool, and supplied much of the
material that found its way into the checklist. We do not foresee significant
changes in the way rate ranges are established in Arizona. There may be
significant changes in the way they are documented and filed with CMS.



Mercer brought the issue of actuarial soundness to the attention of the American
Academy of Actuaries. As a result, the Actuarial Standards Board has just begun
its own analysis of what it means to make an assertion that capitation rates are
actuarially sound. Mercer is also represented on this task force and will take
its recommendations into account as they become available.

7

6

Sect B

 

Will AHCCCSA accept a “qualified” certification of actuarial soundness? For
example, if a current contractor is expanding into a new GSA and letters of
intent are included for the network, the actuary will be required to qualify the
opinion with an assumption as to what the final reimbursement might be.  Is this
acceptable to AHCCCSA? Also, will AHCCCSA require a certification of actuarial
soundness after a BFO?  What happens if the actuary can’t certify to actuarial
soundness if the bidder is asked to accept lower rates during the BFO process?

Yes, we would accept a certification based on the best data and information
available at the time that the certification is made. Presumably the actuary has
satisfied himself or herself that the letters of intent will evolve into signed
contracts at the assumed reimbursement levels. The actuary for each offeror will
need to certify that the rates submitted for initial bids are actuarially sound
for that offeror. Subsequent certifications are required after the BFOs (if
applicable). If at any time an actuary does not feel the proposed rates are
actuarially sound for his or her client, the bidder should not sign a contract
with AHCCCSA

8

9

Sect C

Definition, Emergency Medical Service

Is the word inpatient referring to admission to the emergency room?

Can we assume that if it refers to admission to the hospital that it would only
be related to emergency surgery or ICU status and once the patient is stabilized
in the ICU that notification applies?

The definition of emergency medical services includes services provided in both
inpatient and outpatient settings.  This definition did not change with BBA. 
The notification standards have changed.  Emergency service providers have up to
10 days to notify the health plan. Notice requirements are still being analyzed,
and further clarification will be forthcoming.

9

18

Sect D

#3-Enrollment and Disenrollment

The RFP states that contractors are responsible for payments during prior period
coverage and may include services provided prior to the contract year. Does
AHCCCSA anticipate setting a limit as to how far back the prior period can go?

The prior period coverage (PPC) time period is already defined and limited
depending upon the eligibility category.  Please refer to AHCCCS rule for those
limitations.

10

18

Sect D

#3-Enrollment and Disenrollment

  Health Plan Choice – Members having fewer than 30 days continuous eligibility
remaining will not be placed with a health plan but enrolled in AHCCCS FFS. 
Please explain when this may occur.

The eligibility source informs AHCCCS that the approved eligibility period will
extend into the future less than 30 days (example: member is determined they
will be ineligible the following month although they are eligible this month). 
However, it is possible to enroll a member with a health plan (member had been
anticipated to remain eligible) and then have the member become ineligible
before the end of the month (example: the member is incarcerated, dies, or moves
out of state).

11

18

Sect D

#3-Enrollment and Disenrollment

  Health Plan Choice – What are the “few exceptions” in which the effective date
of enrollment for a Title XXI member will not be the first day of the month?

There are unusual situations, usually administrative mistakes, when a TXXI
member may be enrolled during the month.  These are rare, and will not affect
reimbursement.

12

18-19

Sect D

#3-Enrollment and Disenrollment

  Health Plan Choice – How long do newly eligible persons have to select a
health plan?  How long does a mother have to select a health plan for her
newborn child?  For FES babies?

Members are encouraged to choose a health plan prior to the eligibility approval
date.  If not, they are auto-assigned through the algorithm.   For newborns, the
members have 16 days to choose a plan for their baby.

13

19

Sect D

#5-Enrollment and Disenrollment

When will open enrollment dates be finalized and shared with contractors?

It is anticipated that Open Enrollment will take place in August, 2003 for
enrollment October 1, 2003.  The finalized dates will be shared with the
Contractors as soon as they are known.

14

19

Sect D

#3- Enrollment and Disenrollment

When does the capitation payment start:  When the hospital calls with
notification or when the plan calls AHCCCS?

As stated in the RFP, “The Contractor is responsible for notifying AHCCCSA of a
child’s birth….” However, a hospital may notify AHCCCSA in lieu of the
contractor when the mother is enrolled in AHCCCS FFS.  The plan is required to
notify AHCCCS of a birth when the mother is enrolled with the health plan. 
Capitation begins the day AHCCCSA is initially notified of the birth by either
the Contractor or the hospital.  For babies born to FES mothers, the eligibility
is retro to the date of birth and PPC capitation is paid for the date of birth
to the date of notification.  For babies of enrolled mothers, there is no PPC
capitation and the plan is prospectively capitated from the date of notification
forward.

15

20

Sect D

#5—Open Enrollment

How will AHCCCSA handle enrollment in rural GSAs if a contract is awarded to an
incumbent and a new Contractor?  If members have not selected a health plan
through the open enrollment process, would AHCCCSA weight the auto assignment
process to ensure that the non-incumbent health plan has a sound membership base
to allow a viable operating base?

Members of the exiting health plan will have an opportunity to choose a new
health plan through an open enrollment process.  Per Attachment G, AHCCCSA
reserves the right to adjust the algorithm for a Contractor who is awarded
contracts in only rural GSA’s.  This will be decided at a later date based on
awards.  That adjustment per Attachment G is only applicable to contractors in
Maricopa and Pima counties.

16

20

Sect D

# 5—Open Enrollment

Section notes that the algorithm will be adjusted to exclude auto assignments to
an exiting contractor: 

On what date would the algorithm be adjusted?

When will new contractor names be added to AEC materials?

The exiting contractor’s enrollment is anticipated to be capped on July 1, 2003.

New contractor names will be added to AEC materials for mailing in mid-June.

17

20

Sect D

# 5—Open Enrollment

For successful Offerors, please describe the open enrollment process for
incumbent contractors awarded a contract under this procurement.  Will members
of a health plan that is being replaced in a given GSA be the only members
participating in open enrollment activities, or will all health plans’ members
participate?  When an additional health plan is added to a GSA, will members of
all existing health plans within that GSA participate in open enrollment
activities?

Open enrollment will only be offered to members of exiting Contractors.  Those
members will be able to select from all contractors in the GSA for enrollment on
October 1.

18

20

Sect D

# 5-- Open Enrollment

If a contractor is purchased by another organization, will AHCCCS hold an open
enrollment for those members?

The answer will depend upon details and the timing of the sale and whether an
award is received by the continuing plan.

19

20

Sect D

#6—Auto-Assignment Algorithm

Are there specific reasons why AHCCCSA made the statement in the RFP,
“Capitation rates may be adjusted to reflect changes to a contractor’s risk due
to changes in the algorithm”? Could AHCCCSA describe the kinds of scenarios that
would require a change to the algorithm?  How would and what type of
notification timeline would future changes to the algorithm methodology be
communicated to the health plans?

It is believed that members who are auto assigned through the algorithm have a
lower risk that those who choose a health plan.  Those who choose are believed
to be already accessing services, or are in the need of services, which is why
they are more concerned about the health plan with whom they are enrolled. 
Therefore, if a plan is receiving more members though the algorithm through an
adjustment, then it is believed by AHCCCSA’s actuaries that the plan’s risk is
lower than the other plans.  Therefore, an adjustment is made to all
Contractors’ rate to ensure actuarial soundness.



Another scenario is the adjustment that may be made if there is a Contractor in
Pima or Maricopa County who has total statewide enrollment of less than 25,000
members.  Another scenario is when a Contractor’s enrollment is capped due to
financial performance or sanctions.



The health plans would have at least 30 days notice.  This notification would
occur through a contract amendment.

20

20

Sect D

#6—Auto-Assignment Algorithm

In the first Q & A, AHCCCS indicated that members who are auto assigned through
the algorithm have a lower risk than those who choose a health plan….if a plan
is receiving more members through the algorithm through an adjustment, then it
is believed by AHCCCSA’s actuaries that the plan’s risk is lower than the other
plans.  Can AHCCCS provide the data on why this is believed to be true?

This determination was based on comparing the financial experience of two AHCCCS
contractors before and after one plan’s enrollment was capped.  AHCCCS also
pulled a small sample of data that supports this contention.  AHCCCS is working
on pulling a larger more statistically sound data sample to continue to verify
this belief.



It is also a widely held belief that those who choose a health plan are already
receiving medical services, or have an investment in their health due to
untreated health problems.  Those who do not choose are therefore not believed
to have the same level of health issues.

21

20

Sect D

# 7-- AHCCCS Member Identification Cards

Membership cards:

How much will cards cost? 

What will the health plans be charged?

What is the frequency of card issuance (one time per member, when the member
changes rate codes, when the member changes contractors, etc.)?

Will the invoice provided by AHCCCS be at the member detail level?

If AHCCCS is unsure about any of the above, please provide direction as to how
the health plan should account for this new cost in its bid.

The Offerors should budget 75 cents per card.  New cards are issued for the
following reasons:  new member, change in RBHA, change in Contractor,
lost/stolen cards, significant name change, change in program eligibility, and
upon member request.  AHCCCSA issued approximately 40,000 cards per month in the
recent months.



AHCCCSA has not yet determined how the invoicing will be handled.



The bidder should use the information provided here in their capitation rate bid
submissions.

22

20

Sect D

# 7-- AHCCCS Member Identification Cards

Request on question 18:

Please provide the number of ID cards distributed by GSA.

The information AHCCCS has regarding the number of ID cards distributed was
included in an amendment to the data supplement.  The information was not
available by GSA, but by health plan.

23

20

Sect D

# 7-- AHCCCS Member Identification Cards

What is the average cost per AHCCCS ID card?

See the answer to #21 above.

24

20

Sect D

 

a. What are the costs to the health plans on a per card basis?

b. For each GSA, how many ID cards (new and reissued) were issued last year?

c. How many replacement cards were issued last year?

d. For cost control purposes, will the health plans have input regarding the
vendor and content of the card?

e. How will AHCCCSA monitor and ensure that health plans are not inadvertently
billed for ID cards for other health plans or FFS members?

f. How will ID card costs be handled for members who are retroactively
disenrolled (i.e. refunded)?

g. Will postage be charged to the health plan for the mailing of ID cards?

a-c, e, f. See the answer to #21 above.

AHCCCSA will contract with the vendor.   The content of the card is not the
discretion of the Contractor.

g. The Contractor will be billed for postage included in the 75 cents.



25

20

Sect D

#8—Mainstreaming of AHCCCS members

Please define “available facility”

This is a facility that would normally be available for use by your members
i.e., in-network or when medically necessary.  The intent of the statement is
that use of such a facility cannot be denied based on one of the criteria in the
previous paragraph in the RFP, payor source, race, color etc.

26

20

Sect D

#8—Mainstreaming of AHCCCS members

What does AHCCCSA consider to be “reasonable steps” to be taken with
subcontractors to encourage mainstreaming of members?

The phrase is used in the context that “Contractors must take into account a
member’s culture when addressing members and their concerns, and must take
reasonable steps to encourage subcontractors to do the same.”  The overall
paragraph discusses prohibited discriminatory practices with respect to a
member’s rights to receive services in a manner that does not discriminate based
on payor source, race, color, gender, etc.  The Offeror should use its own
judgment to identify reasonable steps.

27

21

Sect D

#9—Transition of Members

Transition of Members-Acute Care-If we are notified from CRS that a patient is
coming in or out, what is the plan's responsibility of transition and to whom?

When a member is enrolled in CRS, the health plan still has the responsibility
of providing all covered services for the member that are not included as CRS
covered services for the CRS enrolled diagnosis (refer to CRS covered diagnosis
list).  CRS and the health plan are expected to coordinate applicable services
such as DME, prescriptions, etc as they pertain in the transition.

28

21

Sect D

 #9—Transition of Members

Are PCP's still required to have dental service reports in the medical record?

No, dental treatment records are not required in the PCP chart.  However, record
of any verbal referrals/recommendations by the PCP for dental services should be
documented in the patient record maintained by the PCP.

29

21

Sect D

#10—Scope of Services (CRS-last paragraph

CRS is currently under procurement for a new contractor.  How will that new
contract’s operations impact coordination of services with AHCCCSA health plans
and what will be the financial impacts of any contract changes to a health plan?

If an award is made to a new CRS contractor, the AHCCCS contractors would be
responsible for coordinating care with and referring potentially eligible
members to the new contractor.  It is not anticipated that this will have any
financial impact to AHCCCS contractors.

30

22

Sect D

#10—Scope of Services (CRS-last paragraph

Transition of Members-If a member transitions "enrolls or discharges" from CRS,
is CRS responsible for sending timely notice to the health plan?  CRS provides a
monthly list of members accepted and discharged from CRS.  This time frame of
"Notification" to a plan doesn't coincide with transition policy 520 in the
AMPM.

Yes, CRS must notify contractors of enrollments and disenrollments in accordance
with the transition policy.  Your concern regarding transition time frames is
noted.

31

22

Sect D

#10—Scope of Services (CRS-last paragraph)

Who is financially responsible for services if the CRS eligible and enrolled
member does not utilize CRS services?   The AMPM Section 400 references medical
care paid by the plan to an eligible, enrolled member when CRS fails to provide
timely services. It does not address which entity pays for the medical expenses
if the member is an eligible, enrolled CRS patient, but refuses to use their
services. Under these circumstances, does the health plan continue to pay for
medical services or are we not obligated to pay for the CRS covered services
because of CRS eligibility and enrollment?

In this instance the member (family or guardian) is responsible for payment. The
member is choosing to go out of network for services.  However, it is AHCCCSA’s
expectation that Health Plans assist members in understanding the services
delivery system and that plans facilitate the members use of CRS.

32

23

Sect D

#10-- Scope of Services (Emergency Services, last sentence)

Please clarify:  how does this apply to out of state providers who are not
contracted with the plan or AHCCCS?  What if a provider refuses to register with
AHCCCS?  Can they bill the member?  Is there a statute to protect the member
from billing/collections/by out of state providers?  Is there a quick
registration process for out-of state providers?

Providers must register with AHCCCS to be eligible for payment. A contract with
the health plan is not required.  Registered providers may not bill members for
medically necessary covered services.  AHCCCS is not aware of a statute that
protects members from billing/collections by unregistered, out of state
providers.  State rule prohibits billing of Medicaid members for medically
necessary covered services.  AHCCCS does have a simplified registration form for
single use providers.

33

23

Sect D

#10-- Scope of Services

EPSDT– What are the health plans’ specific responsibilities in terms of
“follow-up” with a RBHA to monitor whether members have received behavioral
health services?

When this information has not already been received from the member or the RBHA,
the Contractor is expected to contact the RBHA to ensure that the member has
either been scheduled or seen for an appointment or that the member has refused
behavioral health services from the RBHA.

34

23-24

Sect D

#10-- Scope of Services (Emergency Services, last sentence)

  Emergency Services – Please confirm that the 10 calendar day requirement
applies only to the notification of emergency services and not to any inpatient
stay admission resulting from an emergency department visit.  Please confirm
that the 10 calendar day requirement is unrelated to the 1 hour response time
required.

Analysis re BBA Emergency notification requirements is ongoing and further
clarification will be forthcoming.

35

23-24

Sect D

#10-- Scope of Services (Emergency Services, last sentence)

When will further clarification be forthcoming on the BBA Emergency Notification
requirements?

Further clarification for bidding purposes is not forthcoming; however, AHCCCS
is pursuing a waiver with CMS from this provision.



BBA states that a health plan may not deny payment to a provider of an emergency
service for failure to notify the health plan of the service within 10 calendar
days. This does not preclude a contractor from conducting retro review or
working with hospitals to maintain current notification time frames.  AHCCCS
does not expect contractors to experience an increase in utilization due to this
change.

36

24

Sect D

#10, Scope of Services (Emergency Services, paragraph 2, #2)

In bullet point #2, clarification is needed regarding notification.  Does this
mean the emergency room services must have notification to the health plan
within 10 days?

By screening and treatment are you including admissions to the hospital and work
up and treatment?  If so does the facility have 10 days to notify the health
plan of admission?

Does this mean there will be no concurrent review process for any member
admitted through the Emergency Room?

Analysis re BBA Emergency notification requirements is ongoing and further
clarification will be forthcoming.



The Offerors should assume that there will be no changes to program costs for
this provision when developing capitation rate bids.

37

24

Sect D

#10, Scope of Services (Emergency Services, paragraph 3)

“A member who has an emergency medical condition may not be held liable for
payment of subsequent screening and treatment needed to diagnose the specific
condition or stabilize the patient”.  Does this statement mean that
authorization would not be needed for follow up visits resulting from the ER
visits?

The issue of authorization is different from that of patient financial
responsibility.  Authorization may still be required for follow-up done after
the patient is stabilized. Prior Authorization is not a guarantee of payment.

38

24

Sect D

#10-- Scope of Services (Emergency Services)

Emergency services-- How long does a provider of emergency services now have to
notify the plan to ensure payment, or is there no time limit?

The new notification requirements per BBA are within 10 calendar days for
emergency services.  Analysis regarding BBA Emergency notification requirements
is ongoing and further clarification will be forthcoming.

39

25

Sect D

#10—Scope of Services (Hospital)

Regarding observation - no specific time frame in RFP versus 24 hours in the
contracts.  Are you changing the AMPM policy to something other than the 24 hour
or do we presume it will stay as per policy?

 Observation services are defined in the AMPM Policy 310.  There is no
anticipated change to this policy.

40

25

Sect D

#10—Scope of Services (Hospital)

Observation services may be provided on outpatient basis if determined
reasonable…when deciding if member should be admitted for inpatient care. There
is no specification of the time frame (prior contracts have indicated up to 24
hours).



Is the absence of a time designation meant that AHCCCS will be following the
48-hour Medicare standard?

If the time frame is expanded from 24 to 48 hours, what criteria are going to be
used to determine that the extended stay to 48 hours was appropriate as
observation versus inpatient?

Please see the AMPM Policy 310, Observation Services for clarification.

41

25

Sect D

# 10—Scope of Services  (Hospital)

What is meaning/financial impact of removing 24-hour limit from observation
services?

Please see the AMPM Policy 310, Observation Services for clarification.  The
financial impact is unknown at this time.

42

25

Sect D

# 10—Scope of Services  (Immunizations)

What are the adult immunization performance standards?

AHCCCS has not established adult immunization performance indicators for the
acute care population. 

43

26

Sect D

#10—Scope of Services (Nursing Facility)

What would occur when a member no longer requires the skilled services of a
convalescent care stay, but a discharge from the facility is deemed
inappropriate for a specific reason?  For example, Mr. Smith is admitted to a
skilled nursing facility for Rehab Services (OT and PT), after a hip
replacement.  A week into his stay, he is discharged from therapies because he
is unable or unwilling to participate.  Mr. Smith no longer meets the criteria
for a convalescent care stay, but he is still not able to care for himself in
his previous living arrangement, and a discharge from the skilled nursing
facility is not appropriate because of safely issues.

The Health Plan is responsible for providing medically necessary covered
services. Facility coverage is not limited to the skilled level of care.

44

26

Sect D

#10—Scope of Services (Nursing Facility)

Can this member (see above question) be kept in the facility at a lower level
(e.g. a custodial care level) until the discharge is appropriate?  If this is
possible, how would AHCCCSA like to be notified, and would the custodial care
days still need to be counted toward the 90 day contract year maximum benefit?

There is no prohibition against health plans negotiating rates at a lower level
of care. AHCCCS does not require notification. Days at a lower level of care do
count toward the 90-day contract year maximum benefit.

45

27

Sect D

#10, Scope of Services  (Post-stabilization Care Services Coverage and Payment,
paragraph 2, #2.)

In bullet #2, is 1 hour the correct time for approval of post-stabilization care
services at non-contracted facilities?

Who will determine the 1-hour time frame? Will telephone logs be used to verify?

One hour is the correct time for approval of post-stabilization care services
approval requests for all providers both contracted and non-contracted.

Both hospitals and plans will likely document the one-hour timeframe and
telephone logs may be one method to accomplish this.

Further clarification regarding BBA requirements will be forthcoming.

46

27

Sect D

#10, Scope of Services (Post-stabilization Care Services Coverage and Payment,
paragraph 3, #3.)

In bullet #3 A Contractor’s physician with privileges at the treating hospital
assumes responsibility for the member’s care.  What happens when the
Contractor’s physician with privileges at the treating hospital is ready and
willing to assume the care but the non-contracted Attending physician will not
relinquish care?

AHCCCS expects treating physicians to act in the best interests of the member.
Issues such as this should be brought to the plan Medical Director for
resolution.

47

27

Sect D

# 10, Scope of Services, (Pregnancy Terminations)

Is there any information on expected financial impact of policy change?

Based upon 18 months of experience with this policy, AHCCCSA believes that the
financial impact is not material, and capitation rates will not be adjusted for
this policy change.

48

27

Sect D

#10, Scope of Services  (Post-stabilization Care Services Coverage and Payment,
paragraph 2, #2.)

Post Stabilization– The RFP implies a contractor must respond to authorization
requests within one hour.  If not, are services deemed approved?  How will
AHCCCSA evaluate health plans’ performance of this requirement?

If authorization is not provided within one hour, services are deemed
authorized. Methods to monitor this performance requirement will be developed.
Further analysis of BBA will be completed and additional information will be
forthcoming.

49

28

Sect D

# 10-- Scope of Services

Omitted…not used as a maintenance regimen…Is this changing or does the phrase
"potential for improvement" cover this?

Please clarify and resubmit the question.

50

28

Sect D

# 10—Scope of Services (Prescription Drugs)

Will pharmacy carve-out include OTC items currently being provided by health
plans, for example, condoms and nutritional supplements?

The pharmacy carve out will include those OTC items that require a prescription.

51

28

Sect D

#10--Scope of Services (Transportation, first sentence)

Give examples of medically necessary transportation.

Includes but is not limited to transportation for well child care, prenatal
appointments, urgent medical appointments, prescription pick-up at pharmacy,
ambulance transportation and other services that are medically necessary.

52

28

Sect D

# 10-- Scope of Services

In previous contracts, physical therapy for all members and occupational and
speech therapies for members under the age of 21 are covered on both an
inpatient and outpatient basis if not used as a maintenance regimen.  The
underlined words are omitted in the RFP.  Is there a change in coverage?

There is no change in the coverage due to the deletion of the phrase “if not
used as a maintenance regimen”. Rehabilitation Therapies are covered when there
is an expectation of improvement in the member’s condition.

53

29

Sect D

 #10—Scope of Services

What is the timeline for new or revised policies in AMPM regarding Special
Health Care Needs?

The deadline is October 1, 2003. As clarification is available it will be
published.

54

29

Sect D

#12-- Behavioral Health Services, paragraph 1

“AHCCCS members are eligible for comprehensive behavioral health services” –
This indicates that Family Planning members would also have this benefit, is
this correct?

No, SFP members are not eligible for behavioral health services.  This will be
clarified in the RFP document at a future date.

55

30

Sect D

#12-- Behavioral Health Services, Medication Management Services, paragraph 1

In previous publications the PCP was allowed to provide medication management
for members with diagnoses of mild to moderate depression, mild to moderate
anxiety and attention deficit hyperactivity disorder.  Were the words mild to
moderate intentionally left out?

Since the inception of the psychiatric medication initiative in October of 1999,
which allows health plan PCPs to prescribe for certain behavioral health
disorders within the scope of their practice, the contract language has remained
the same.  The words “mild”, “minor”, or “moderate” have not been in contract
and there is no change in the expectation.  AHCCCS policy (AMPM 310) and the
guiding principles published in September 1999 refer to ADD/ADHD, mild
depression, and anxiety disorders as those which may be managed by the health
plan PCP.

56

30

Sect D

#12—Behavioral Health Services

“The Contractor shall allow PCPs to provide medication management services
(prescription, medication monitoring visits, laboratory, and other diagnostic
test necessary for diagnosis and treatment of behavioral disorders) to members
with diagnoses of depression, anxiety and attention deficit hyperactivity
disorder.”



As this statement does not specify that the PCP may treat “mild” or “minor”
depression, please clarify whether the expectation has changed from the original
guiding principles published Sept 1999.

Please refer to the answer for question 55.



57

30

Sect D

#12—Behavioral Health Services

Does AHCCCSA have any guidelines for the monitoring of PCP management of
behavioral health disorders?

No, AHCCCS does not have guidelines specific to the monitoring of PCPs’
management of behavioral health disorders.

58

30

Sect D

#12—Behavioral Health Services

The RFP states," For Prior Period Coverage, the Contractor is responsible for
payment of all claims for medically necessary covered behavioral health services
to members who are not ADHS behavioral health recipients."  Does this mean that
if someone is Non-TXIX RBHA enrolled, the RBHA is responsible for Behavior
Health emergency services during prior period coverage?  Is the Contractor
responsible for outpatient stabilization services during PPC until the member is
RBHA enrolled?

No, the contractor is not responsible the payment of behavioral health services
during a PPC time period for non TXIX RBHA enrolled members. 



Yes, the contractor is responsible all behavioral health services if the member
was not RBHA enrolled.

59

31

Sect D

#14-- Medicaid in the Public Schools, last paragraph

Regarding transfer of medical information between the Contractor and the
member’s school or school district. …Isn’t that a violation of the HIPAA privacy
standard?  Would the Health Plan have to have a Business Associate Contract with
the schools or school districts?

 

The MIPS program provides reimbursement for school districts that are registered
providers.  The relationship between a health plan and a provider does not
constitute a business associate relationship.  See 65 Fed. Reg. 82476 (Dec. 28,
2000).  Disclosure for purposes of treatment, payment and certain health care
operations are permitted by the rules and do not necessarily require a business
associate agreement.  45 CFR 164.506.  “Payment” activities include coordination
of benefits.  “Treatment” includes activities by a provider to coordinate care
with a third party.  45 CFR 164.501

60

31

Sect D

#14-(MIPS)-last paragraph

The RFP states, "Contractors and their providers must coordinate with schools
and school districts that provide MIPS services to the Contractor's enrolled
members." Is the intent of this new requirement simply to ensure that services
are not duplicative? How are contractors notified when a school or school
district is working with a special needs child?  Is AHCCCSA going to provide
this information on the monthly FYI file?  Are we coordinating with the school
or school district or the providers that actually provide the services? Has
consideration been given to the HIPAA implications? Have the schools/school
districts indicated that they are willing to work with the health plans?

The intent of the policy is to prevent duplication of service. Contractors can
be notified via a DDD support coordinator, a parent, a school provider or the
school. AHCCCS will not be providing this information on the FYI file. Plans are
required to coordinate care with the most appropriate entity to best meet the
needs of the members. Please see HIPAA response given previously. Yes, the
school districts have expressed a desire to coordinate with the health plans.

61

31

Sect D

#14-(MIPS)-last paragraph

Please clarify responsibilities of both the health plan and a school in
sharing/generating appropriate medical record requirements?  (i.e. transfers of
member medical information)

Please refer to the answers for questions #59 and #60.

62

32

Section D

#16-- Staff Requirements and Support Services, item n.

Define difference between Compliance Officer, contract YH04 vs. Fraud and Abuse
Coordinator, and contract YH03?

The staffing requirement for a Compliance Officer is in the current contract. 
The difference between the two positions is the Compliance Officer is considered
a key position and must be a senior on-site employee.  The function is similar
to that of the Fraud and Abuse Coordinator, with the additional responsibility
to oversee the implementation of a compliance program as outlined in Paragraph
62 of the RFP.  The Compliance Officer should continue to attend the AHCCCS
Fraud and Abuse Workgroup.

63

32

Section D

#16-- Staff Requirements and Support Services, item n.

From the first Q & A, it appears that AHCCCS sees the Compliance Officer and the
Fraud and Abuse Coordinator to be two different individuals.  If a health plan
has a Compliance Officer with its parent organization that is off-site, can this
person be a part of the health plan’s compliance program, in cooperation with
the on-site compliance/fraud and abuse program?  AHCCCS used our compliance
program as an example of what is expected from health plans during a recent
Fraud and Abuse meeting, but it appears that these two similar, but separate
programs have become one under the RFP.  The purpose of an off-site Compliance
Officer is to allow freedom for the employee to report any individual including
fellow employees, supervisors, or managers if they believe there is unethical
behavior within the health plan.  The fraud and abuse program is more likely to
look for and report suspected fraud outside the company, such as with members or
providers.  This program with both of its separate components works well. 
However, if we are required to merge them, the employees may feel uncomfortable
reporting internal issues.  Is it possible to maintain both programs without
co-mingling? 

The requirement for a fraud and abuse coordinator does not appear in the RFP. 
The corporate compliance officer must be a senior, on-site official. The Offeror
is responsible for designing a system in which its employees do feel comfortable
reporting internal issues to the C.C. officer.  This, however, does not preclude
cooperation and coordination with a compliance officer in the parent
organization.

64

32

Sect D

#16-- Staff Requirements and Support Services, item m.

This section states that a Grievance Manager is a required position, this is
also restated on page 33, however, on page 92, Section G, Offeror’s Key
Personnel, and the position is listed as Grievance Coordinator.   Is it the
intent of AHCCCSA to require a Grievance Manager or Coordinator?  Are these two
titles interchangeable?

The 2 position titles are not interchangeable. As part of the staff requirements
in paragraph 16, AHCCCS requires a Grievance Manager who is responsible for the
oversight of the contractor’s Grievance System.  The reference to Grievance
Coordinator on p. 92 is incorrect and should be changed to Grievance Manager.

65

33-34

Sect D

#18-- Member Information

According to the revised Member Information Policy, it appears that the content
requirements for the informational brochure to prospective members has changed,
i.e., adding specialists, telephone numbers and languages spoken. Are there
plans to change the format to allow for the required content changes?

No.  This information can be in summary form.  Space constraints may result in
fewer pictures and other text being used in the brochures.

66

34

Sect D

#18-- Member Information, last paragraph

The RFP states affected members must be informed of any other changes in the
network 30 days prior to the implementation date of the change.  Please define
“other” changes in the network and provide examples.


OTHER CHANGES INCLUDE, BUT ARE NOT LIMITED TO TURNOVER IN DME PROVIDERS AND
PROVIDER ADDRESS CHANGES.

67

34

Sect D

#18-- Member Information, last paragraph

Termination of a contracted provider:

Does this include specialty providers?

Yes, for members who were seeing the specialist on a regular basis.

68

34

Sect D

#18-- Member Information, last paragraph

  What does AHCCCSA consider to be “program changes” that require notification
be provided to “affected members”?

Changes in cost sharing or covered services would be examples of program
changes.

69

36

Sect D

#22.  Advance Directives, last paragraph

In referring to written information to adult enrollees, what is meant by (4):
“Changes to State as soon as possible, but no later than 90 days after the
effective date of the change?”  Does this requirement conflict with other
disseminated information to member approval requirements?

The sentence should read, “(4) Changes to State law as soon as possible…”

70

37

Sect D

# 24-- Performance Standards, last paragraph

What is the responsibility of the Health Plan when a response is not received
from AHCCCS in a timely manner as it states that a corrective action plan “must
be approved by AHCCCS prior to implementation”?

Will the health plan be given sufficient time i.e. (6-9 months) after the date
of AHCCCS approval to demonstrate improvement?

The Health Plans are responsible for continuing to improve Performance Indicator
rates, and it is expected that health plans will develop and implement
interventions that will assist them in achieving, at a minimum, the AHCCCS
Minimum Performance Standard.   The amount of time a health plan will be given
to implement a corrective action plans depends upon the severity of the issue
needing correction and the proposed plan.

71

37

Sect D

# 24-- Performance Standards

On what are the minimum performance standards based?

The AHCCCS Minimum Performance Standards are derived from a formula that
includes, but is not limited to previous Performance Indicator rates and
statewide averages.

72

37

Sect D

# 24-- Performance Standards

As it relates to levels of performance, please define “demonstrable and
sustained improvement.”

Demonstrable is statistically significant and sustained is for more than 1 year.

73

39

Sect D

# 24-- Performance Standards

In the current contract, health plans are required to report the results of
Provider Turnovers and Interpreter Services.  Will this still be required under
the new contract?

The current contract states “AHCCCSA will continue to measure and report results
for the Performance Measures…”  This measurement and reporting will continue,
but because these are not considered Performance Standards, the information was
removed from the RFP.

74

40

Sect D

#27—Network Development

“For Maricopa and Pima Counties only, this includes a network such that 95% of
its members residing within the boundary area of metropolitan Phoenix and Tucson
do not have to travel more than 5 miles to see a PCP, dentist or pharmacy.”



Attachment B, page 115—“In Tucson (GSA 10) and Metropolitan Phoenix (GSA 12),
the Contractor must demonstrate its ability to provide PCP dental and Pharmacy
services so that the member so not have to travel more than 5 miles from their
residence.



There seems to be an apparent conflict between the wording in the Network
Development in paragraph 27, and Attachment B, page 115.  Can you please clarify
which applies and define metropolitan Tucson?

To clarify, the adjective “metropolitan” is describing Phoenix only. 
Metropolitan Phoenix includes other cities as shown on the GSA map for Maricopa
County.  In Pima County, this standard applies only to the city of Tucson.



Attachment B, Page 115.  Last paragraph should read, “In Tucson (GSA 10) and
Metropolitan Phoenix (GSA 12), the Contractor must demonstrate its ability to
provide PCP, dental and pharmacy services to that 95% of members do not have to
travel more than 5 miles from their residence.”



75

40

Sect D

# 27 Network Development

“Contractors must provide a comprehensive provider network that ensures its
membership has access at least equal to, or better than, community norms.”  How
will AHCCCS determine community norms?

The Contractor is asked to identify network gaps in its own annual Provider
Network Development and Management plan.  In addition, AHCCCSA will utilize
information from licensing boards, commercial insurers and other publicly
available materials to determine provider availability.

76

40

Sect D

# 27 Network Development

“Access is supposed to be equal or better than community norm.”  How will a
potential Offeror best demonstrate such access measures/benchmarks in a
successful proposal?

The Agency will not advise Offerors about improving their submission.

77

40

Sect D

# 27 Network Development

Provider Network Development and Management Plan– The plan is to consider access
of members to specialty care compared to the general population in the
community.  How will a potential Offeror best demonstrate such access in a
successful proposal?  How will this criterion be measured (i.e. what is the
benchmark(s) that will be used?)?

The Agency will not advise Offerors about improving their submission.

78

40

Sect D

# 27 Network Development

Provider Network Development and Management Plan–

What is the time period the health plans should use for “projecting future
needs”, e.g., one year?

The Bidder should use its best judgment in deciding how far in the future
projected needs should be assessed in order to maintain an accessible network,
capable of delivering covered services for the contract period.

79

40

Sect D

# 27 Network Development

How does the requirement to consider providers in neighboring states in terms of
network development reconcile with the requirement that health plan providers
must be licensed in Arizona?  Also, how does this apply to out-of-state
hospitals?

Providers whose service address is outside of Arizona must be licensed in the
state in which they provide services.

80

41

Sect D

# 27 Network Development

Provider Network Development and Management Plan–

How is AHCCCSA defining “specialty populations” for the purpose of this plan,
and what type of information does AHCCCSA want addressed regarding specialty
populations as it relates to the plan?

The Offeror should use its expertise and judgment to identify those populations
with network needs different than the majority of members in the GSA, who would
need special consideration in the design of the network.

81

41

Sect D

# 29—Network

Management

Re: notifications of significant network changes.  In the past, AHCCCSA stated
that it would respond within 14 days.  What will be AHCCCSA’s turnaround time(s)
for approvals of corrective actions arising from such notifications?

The turnaround time will be dependent upon the circumstances, such as complexity
of the corrective action plan.  As stated in the paragraph, AHCCCSA will
expedite the process in an emergency.

82

41

Sect D

# 29—Network

Management

For contractor policies, what does “subject to approval” by AHCCCSA mean?  Is
AHCCCSA approval limited only to network management policies or all contractor
policies?  Will existing plans have to submit their policies for approval?

“Subject to approval” means the Agency has approval authority over the policies
during an operational audit.  It is not limited to network policies only. 
Contractors will be notified of pending operational audits. 

83

42

Sect D

#30—Primary Care Provider Standards

Once the contractor had determined that appointment availability has not been
compromised will action still be required should the panel size exceed 1800?

No.  The Contractor, however, is expected to ensure that quality of care
standards continue to be met by such providers.  The information may also
suggest that the Contractor should recruit additional providers to serve members
in that area.

84

43

Sect D

#32-- Referral Procedures and Standards, paragraph 1, item g.

“Referral to Medicare HMO including payment of co-payments”.  Please explain
this requirement.

 

The Contractor must have written policies on their Medicare Cost Sharing
responsibilities that should include copayment responsibilities when a member is
referred to a Medicare HMO. 

85

45

Sect D

#35—Provider Manual

The RFP states, "The contractor remains liable for ensuring that all providers,
whether contracted or not, meet the applicable AHCCCSA requirements."  What are
a health plan’s obligations to non-contracted providers?  Please define or
further clarify “applicable requirements.”

There are a number of “applicable” requirements that the health plan is
responsible for, regardless of the providers’ contract status.  Examples
include, but are not limited to, ensure non-contracted providers do not bill
members for covered services, that claims/encounter data is submitted if a
financial liability is incurred by the Contractor, and that the health plan
coordinates benefits.

86

47

Sect D

# 37—Subcontracts, paragraph 5

Would the “use of provider more than 25 times” include hospitals where members
are admitted through the Emergency Department?

Yes, the Contractor would be responsible for contracting with physicians who
have admitting privileges.  The Contractor would be encouraged to contract with
the hospital.

87

47

Sect D

# 37—Subcontracts

"The Contractor must enter into a written agreement with any provider (including
out-of-state providers) the Contractor reasonably anticipates will be providing
services on its behalf more than 25 times during the contract year."    Can this
be applied to one individual receiving 25 services form one provider, or is it
for 25 unique members?

AHCCCSA is requiring a contract for providers used more than 25 times a year,
regardless of the number of services provided or members seen.

88

48

Sect D

#39—Specialty Contracts

With the high potential for AHCCCSA to develop specialty contracts going
forward, (i.e. pharmacy) can AHCCCSA provide additional details on how the
process might work (i.e. health plan involvement, adjustments to capitation
rates, reporting requirements (both to and form AHCCCSA), claims payment,
recovery/reinsurance, TPL related issues)?

This section refers to contracts that AHCCCSA negotiates on behalf of its
Contractors.  Currently, the only specialty contract AHCCCS is negotiating is
for transplant services.  These specialty contracts are for services provided
through the health plans and should not be confused with a carve out of
services. 



In the event AHCCCSA carves out the responsibility for certain medical services
from its Contractors, AHCCCSA will solicit feedback from its Contractors,
capitation rates will be adjusted and other operating issues will be addressed. 
Because AHCCCSA is not currently in the process of developing a carve out, it is
unknown what impact a carve out would have on health plan reporting and
involvement.  That would need to be addressed on a case by case basis depending
upon the type of service that is carved out.

89

49

Sect D

#40—Hospital Subcontracting and Reimbursement

For Maricopa and Pima counties, the RFP states that, "The Contractor shall
submit all hospital subcontracts and any amendments to AHCCCSA, Office of
Managed Care". For all counties EXCEPT Maricopa and Pima it states, "The
Contractor is encouraged to obtain subcontracts with hospitals in all GSA's and
must submit copies of these subcontracts, including amendments, to AHCCCSA,
Office of Managed Care, at least seven days prior to the effective dates
thereof". What requirements exist (for incumbents bidding on new GSA’s and new
contractors) to have the Maricopa and Pima hospital contracts (or any other
contract as required by the RFP) reviewed by AHCCCSA prior to implementation? 

The Office of Managed Care will accept hospital subcontracts and amendments for
review and approval after contract awards are made.  It is suggested that they
be submitted as soon after the award that the contracts and amendments are
complete to allow time for the process, prior to implementation.

90

49

Sect D

#40—Hospital Subcontracting and Reimbursement

Hospital Recoupments– Does AHCCCSA have a policy regarding recoupment of
capitation from one health plan and paid to another when retroactive enrollment
occurs, and the initial health plan has paid claims to a provider who was not
aware of the enrollment change until notified of recoupment (which often occurs
after claims submission timeframes)?

AHCCCSA is developing an informal policy related to this issue.  Essentially,
medical expenditures incurred in these situations should be treated like
expenditures incurred during the PPC time period.  That means, claims should not
be denied for lack of prior authorization, but may be denied if reviewed for
medical necessity, and the second health plan determines that the services were
not medically necessary.

91

49
71
116

Sect D

#40—Hospital Subcontracting and Reimbursement

In the Data Supplement, Offerors are instructed to consider the Maricopa/Pima
counties contracting pilot project to be extended beyond September 30, 2003. 
This is also reiterated in Amendment #1 dated February 10, 2003.  Is the Data
Supplement to be considered a part of the contract and RFP, and a valid RFP
instruction?

Instructions given in the data supplement should be considered a valid RFP
instruction.

92

49
119
120

Sect D

#40—Hospital Subcontracting and Reimbursement

Out of State Hospitals– Given that Attachment B represents AHCCCSA’s minimum
network requirements, how would a potential Offeror successfully address any
potential network deficiencies if Offeror is only “strongly encouraged” but not
required to contract with these out of state providers? (e.g. regarding out of
state providers listed for GSAs 2 and 4)

Although, Contractors are encouraged to contract with hospitals, they are
required to have contracts with physicians with admitting privileges to
hospitals considered to be a part of the network.  This is true whether the
hospital is in-state or out of state.

93

50

Sect D

#42—Physician Incentives

"The Contractor shall disclose to AHCCCSA the information on physician incentive
plans listed in 42 CFR 417.479(h)(I) through 417.479(i) upon contract renewal,
prior to initiation of a new contract, or upon request from AHCCCSA or
CMS."                                                           Question: Is CMS
providing the state oversight in respect to physician incentives?

This question needs to be clarified.  Refer to the Physician Incentive Plan
regulations for AHCCCSA’s responsibility in monitoring compliance with those
regulations.  The annual disclosure reporting requirement is on hold until CMS
develops a new disclosure form.  All other provisions will continue to be
enforced.



AHCCCS is required to report to CMS on its Contractor’s compliance with those
regulations.

94

50

Sect D

#43—Management Service Subcontract

Is a provider that is capitated for ophthalmology services and performs the
prior authorization function for ophthalmology services (when there is a denial,
the health plan issues the denial) considered a Management Services
Subcontractor?

No.

95

50

Sect D

#43—Management Service Subcontract

Is an organization, such as a Nurse Line that provides a 24 hour service to
respond to member’s health care questions, considered a Management Services
Subcontractor? Would the answer change if the same service also receives and
refers all operational issues which arise outside of normal business hours to
the health plan’s staff member on call?

This is not considered a management services subcontractor.



The answer is still no.

96

51

Sect D

#45—Minimum Capitalization Requirements

"Continuing Offerors that are bidding a new GSA must provide the additional
capitalization for the new GSA they are
bidding."                                                                             
Question: Is the capitalization requirement for UFC going into
Cochise/Graham/Greenlee, the amount for New Contractors or for Existing
Contractors?

A current Contractor is considered an existing offeror in all counties to be
bid.

97

51

Sect D

#45-- Minimum Capitalization Requirements

Please clarify what the minimum capitalization requirements are for continuing
offerors bidding a new GSA.  Is it the equity per member standard or the
capitalization requirements for new contractors presented in the table?

The minimum capitalization requirement for bidders is what is listed in the
table.  However, a Contractor must also meet it’s equity per member standard
after the contract is awarded.  If the bidder meets its minimum capitalization,
but doesn’t meet its equity per member standard, then the bidder must develop a
plan to meet that standard should they be awarded a contract.

98

51

Sect D

#45—Minimum Capitalization Requirements

Since the current RFP realigns some counties in new GSA’s, is a contractor that
is currently an incumbent in one of the county (s) in the GSA but not the other
county (s) considered to be an existing contractor for purposes of the minimum
capitalization requirements?  If a contractor uses an irrevocable letter of
credit (LOC) to meet its performance bond requirement as described in the RFP,
is it correct to say that AHCCCSA will not consider the LOC an encumbrance or a
loan subject to repayment (since the LOC is truly an off balance sheet item and
has no outstanding balance owed) as described in the minimum capitalization
requirements?  Regardless of the number of GSA’s a contractor is awarded, is it
correct to say that the maximum amount of capitalization or equity a contractor
is required to meet is $10,000,000?

A current Contract is always considered an existing contractor for
capitalization purposes.  Refer to the Performance Bond/Equity Per Member Policy
for questions regarding encumbrances on equity.  The maximum capitalization that
a bidder must have to secure an award is $10,000,000.  However, the Contractor
must also meet the equity per member requirement.  If the $10,000,000 does not
meet the requirement, then additional capital must be provided.

99

51

Sect D

#45—Minimum Capitalization Requirements

Please explain the rationale for the Yavapai County minimum capitalization
requirements being the same for both new and incumbent contractors.

The methodology that was used to determine the amount of the “existing offerors”
minimum capitalization requirement resulted in an amount in excess of what the
equity per member amount would be.  Therefore, the existing offeror’s minimum
was limited to the equity per member amount.

100

51

SD

#45—Minimum Capitalization Requirements

If an Offeror is currently an incumbent health plan in a county that is included
in a “new” GSA (e.g. for GSA 4, in one county and not all), then will that
incumbent health plan be considered an incumbent health plan or a “new” Offeror
in that “new” GSA for proposal submission requirement purposes?

Incumbent.

101

52

Sect D

#47—Amount of Performance Bond

For the Performance Bond specifications it indicates that it must be effective
for 15 months following the effective date of the contract…should this be 15
months from the termination date of the contract?

This does mean termination date, and that clarification will be made in the
document at a future date.

102

52

Sect D

#47 Amount of Performance Bond

Will you allow one performance bond from Yavapai County listing both Yavapai
County Long Term Care and the acute care program?

Yes.

103

53

Sect D

#49—Advances, Distribution, Loans and Investments

When does AHCCCSA anticipate making changes to the “AHCCCSA Reporting Guide for
Acute Care Contractors”?

OMC anticipates that the revised guide will be available by May 2003.  Please
note that reporting requirements will not change. 

104

53

Sect D

#50—Financial Viability Standards/Performance Guidelines

The RFP indicates that AHCCCS will monitor RBUC's Days Outstanding.  The
standard is set at no more than 30 days.  Plans may have contracts with
providers allowing 45 days to pay a claim.  The Plan may also decide to pay as
close to the 45th day deadline as possible.  This may put a Plan out of the 30th
day standard.  Although there are no sanctions if a Plan falls outside of the
standard, is there some way to restructure the RBUC standard to take this into
account?  Otherwise a Plan may appear to be out of compliance while still paying
providers according to contract.

  Yes, the language will be changed to address subcontracts that have provisions
that are different than the BBA requirement prior to the contract effective
date.

105

53

Sect D

#50—Financial Viability Standards/Performance Guidelines

What is the AHCCCSA definition of “liquid assets”?

Cash or investments that can be converted to cash within 3 business days.

106

53-54

Sect D

#50—Financial Viability Standards/Performance Guidelines

How can AHCCCSA be assured that the positive financial performance of a health
plan is not the result of not providing all necessary covered services, or
limiting access to sub-specialists, thereby causing the more expensive members
to select another health plan?

AHCCCSA monitors several areas of health plan operations to ensure that members
are receiving appropriate services including, types of member grievances for
denied services. 

107

54

Sect D

#50—Financial Viability Standards/Performance Guidelines

How many incumbent health plans in each of the past three (3) years have had
Medical Expense Ratios of less than 85%?

Because this ratio varies from quarter to quarter, several plans have had
Medical Expense Ratios of less than 85% at various times.

108

54

Section D

#50—Financial Viability Standards/Performance

Provide clarification on what is meant by “on balance sheet” performance bond.

Assets that are set aside on the balance sheet for the stated purpose of a
performance bond,

109

54

Sect D

#51—Separate Incorporation

Is it the intent of the separate incorporation requirement that a separate
corporation be established for various lines of AHCCCSA business (i.e. Acute
Care, ALTCS and Health Care Group) or may these lines of AHCCCSA business be
part of one corporate entity as long as separate mandated reporting can be done
for each line of AHCCCSA business?

All lines of AHCCCS business must be included in one separate corporation—not
separately incorporated.  Separate reporting to AHCCCS for these lines of
business will continue to be required.

110

54

150

Sect D

#50—Financial Viability Standards/Performance Guidelines

What is AHCCCSA’s intent in lowering the Medical Expense Ratio requirement to
80%?  Please explain the potential impacts on capitation rates.

Because successful medical management and the implementation of disease
management programs can contribute to lower Medical Expense Ratios, AHCCCSA felt
that its Contractors should not be discouraged from pursuing these managed care
avenues by potential failure to be in compliance with a financial standard. 
This does not impact capitation rate development.

112

54-55

Sect D

#53—Compensation

Given that the "set" rates for PPC and the Title XIX Waiver group have never
yielded a result above the lower bound of the risk corridor, and given that
these rates will not be released until April 1, 2003, how should the "bid" rates
be adjusted to subsidize these unknown rates?

There was different experience for each plan.  This statement is a broad
generalization based on one plan’s experience. The “bid” rates should be based
on expected costs and utilization for that population.  Rate ranges will not
assume any subsidy, therefore, the bidder should not build in “subsidy” into the
“bid” rates. 

113

54-55

Sect D

#53—Compensation

Given the uncertainty in the Title XIX Waiver population historical data, will
AHCCCSA implement another mid-year rate reduction (as they did in April 2002, by
42%) if it appears that most contractors will be profitable in this program?

Offerors' Conference

The TWG rates were adjusted due to excessive profits that contractors were
making prior to April 1, 2002.  It is not anticipated that the rates will be
adjusted mid year unless AHCCCS see either excessive profits or excessive
losses.

114

55

Sect D

#53—Compensation

Related to the reconciliation process for PPC costs, what administration
percentage does AHCCCSA intend to use in the reconciliation calculation?  In the
PPC Reconciliation Policy, the calculation includes a reduction for reinsurance.
Should this not be deleted from the policy as explained in paragraph 58 on page
58 of the RFP  “Effective October 1, 2003, AHCCCSA will no longer cover PPC
inpatient expenses under the reinsurance program…” Or are there medical
expenditures related to PPC members that still qualify for the reinsurance
program?

AHCCCSA will use the administrative percentage that is built into the capitation
rates.  The policy will be updated to reflect the elimination of PPC reinsurance
in the future. 

115

55

Sect D

#53—Compensation

Would “programmatic changes that affect reimbursement” include the anticipated
increase in in-patient stays or other associated medical expenditures associated
with carve out of pharmacy benefit?

Will AHCCCS be making adjustments in cap for increase in malpractice insurance
that is being passed on through increases in contract rates with providers?

Yes, programmatic changes include all service categories impacted due a
prescription drug In the event that prescription drugs are carved out,



AHCCCS will factor in the increases to provider payments due to malpractice
insurance premium increases.

116

55

Sect D

#53—Compensation

  In determining the various components of health plan reimbursement, how will
AHCCCSA take into account the significant trends that have occurred since
January 1, 2002?  For example, population changes have increased medical costs.

The encounter utilization reports have six months of CYE ’02 data and financial
data as reported by health plans have the full CYE ’02 data.  This data is used
in the development of capitation rates.  The information contained in this data
plus adjustments for trend and program changes should account for increased
utilization. 

117

55

Sect D

#53—Compensation

Given that C-section rates have increased to almost 30% in the past 6 months,
and are expected to continue increasing due to malpractice concerns and changing
provider practices (caused, among other things, by VBACs being limited), how
will AHCCCSA take into account these factors in health plan capitation rate
range development?

The rate development will be based upon recent actual delivery experience.
Information provided by current Contractors will also be utilized in developing
future c-section / vaginal delivery percentages. It is anticipated that there
will be an increase to the assumed percentage of babies delivered by C-section.

118

55

Sect D

#53—Compensation

Given that AHCCCSA’s historical rate increases have been well below actual
health plan and market trends, how will future capitation rate increases be
developed?  Will AHCCCSA adjust its capitation rate increases to a targeted
Medical Expense Ratio?  For example, if the average of all health plans’
profitability is 5%, and expense trends are increasing at 8% annually, then will
AHCCCSA pass along to the health plans 8% or 3%?

The first statement is subjective, and conflicts with the audited financial
information OMC collects from its contractors. [We also note with interest that
the example chosen seems to conflict with the first part of the question.] While
health plan profitability is an important input to rate-setting development,
other factors must also be considered before reaching the conclusion rates are
actuarially sound.

119

55

Sect D

#53—Compensation

When will all reimbursement rates that Offerors are not bidding on (by RFP
instruction) be made available to potential Offerors? (e.g. prior period
coverage, hospital supplemental payments, HIV/AIDS supplemental payments, Title
XIX Waiver Group capitation, Title XIX Waiver Group hospital supplemental
payment etc.)

AHCCCSA anticipates that the “set rates” will be available by April 1, 2003. 

120

55

Sect D

#53—Compensation

Prior Period Coverage– Please explain AHCCCSA’s rationale for discontinuing
reinsurance for the PPC population.  Will AHCCCSA be taking this circumstance
into account when developing the PPC capitation rates being developed (that the
Health plans are not bidding on)?

With the transition of the MNMI population to the Title XIX Waiver Group, very
little reinsurance is paid through PPC.  Therefore, it did not seem cost
effective to maintain the large administrative burden that it puts on the
agency.  The small amount of reinsurance paid for PPC claims will be factored
into the capitation rates.

121

55

Sect D

#53—Compensation

Prior Period Coverage– What is the rationale for putting a retrospective period
at risk, and on what basis are AHCCCSA’s actuaries developing rates for this
program? 

AHCCCSA believes that putting the PPC time period at risk will encourage health
plans to review claims for medical necessity.



AHCCCSA’s actuaries will use actual claims paid data from the reconciliations to
develop the capitation rates.  Furthermore, the rates are reconciled.

122

55

Sect D

#53—Compensation

Prior Period Coverage– What assumptions regarding length of enrollment, enrollee
choice, and utilization and cost trends have been made regarding this
population?

The assumptions will be released with the capitation rates.

123

55

Sect D

#53—Compensation

Prior Period Coverage Reconciliation– Why is AHCCCSA putting the health plans at
2% risk when the health plans have no ability to manage this utilization and
related costs?  Please explain how this will be accomplished when current PPC
capitation rates may not be adequate.

AHCCCSA believes that putting the PPC time period at risk will encourage health
plans to review claims for medical necessity.



AHCCCSA has no evidence that the current PPC rate is not adequate.

124

56

Sect D

#53—Compensation

“Risk sharing for PPC reimbursement” – is the elimination of reinsurance also
factored into the rates?

Yes.

125

55

Sect D

#53—Compensation

Since PPC rates are done by AHCCCS actuaries and not by the plans, what
profit/loss did AHCCCS build in to the rate structure?

Profit/loss is not build into capitation rates.  Mercer builds a 2.0% risk
contingency into the PPC rates.

126


56

Sect D

#53—Compensation

Please provide a detail definition of the services included in the delivery
supplemental payment.  Please provide detailed information on the DRGs, revenue
codes, and CPT/HCPCS codes included in the definition

Additional data will be distributed at the Offeror’s Conference.  Please refer
to the service matrix for coding and service category.

127

56

Sect D

#53—Compensation

Please provide details on how the hospitalized supplemental payment is
calculated.

The hospital supplemental payment will be calculated based on the costs of the
first hospitalization for members who were hospitalized on the date of
application.  Encounter data will be used to determine these costs.

128

56

Sect D

#53—Compensation

Title XIX Waiver Group Rates– Will the existing member choice selection
adjustment percentages remain in effect for Title XIX Waiver Group members, and
will those ranges apply to both the AHCCCSA Care and MED groups?  What
assumptions underlie the ranges assigned for capitation rate adjustments under
this methodology?

AHCCCSA anticipates that it will continue with the choice adjustment.



The TWG rates, including the hospitalized supplemental payment, will be set by
Mercer. Rate ranges will not be developed for this group. A risk corridor will
be built around these rates.

129

56

Sect D

#53—Compensation

Title XIX Waiver Group Rates– Will AHCCCSA share its assumptions regarding
development of the hospital supplemental payment?  Will AHCCCSA provide
application dates to the health plans in order to allow them to track the
receivables for these payments?

AHCCCS will provide the assumptions regarding the development of the hospital
supplemental payment at the time they are released.



No, AHCCCSA does not have the application dates to provide.

130

56

Sect D

#53—Compensation

The RFP indicates that AHCCCSA may evaluate the cost experience of choice
members versus those who are auto-assigned.  Has AHCCCSA completed any such
analysis, and will that analysis be shared with Offerors prior to the proposal
due date?

The analysis has not been completed.  AHCCCS will continue to pursue this
analysis.

131

56

Sect D

#53—Compensation

Delivery Supplement – What specific cost components comprise the delivery
supplement payment?  What period of time preceding and subsequent to the birth
event should be included?

An ad-hoc delivery report will be distributed to all potential contractors at
the bidders’ conference to be held on Friday February 21, 2003. The delivery
supplemental payment covers costs from six months prior to the delivery date,
the actual delivery, and two months post delivery.  The offset in the CRCS
should be eight months of capitation for the member.

132

57

Sect D

#55-- Capitation Adjustments, paragraph 2, item b.

If a member is hospitalized with a police guard, are they considered
incarcerated?  If not, please provide the definition that is used by AHCCCS to
qualify a member as “incarcerated.”

If the member meets any of the following criteria, they will be considered
incarcerated.



The following are considered inmates:

1.    an inmate in a DOC prisoner
2.    an inmate of a county, city or tribal jail
3.    an inmate of a prison or jail prior to conviction
4.    an inmate of a prison or jail prior to sentencing
5.    an inmate of a prison or jail who can leave prison or jail on
       work release or work furlough and must return at specific
       intervals
6.    an inmate of a prison or jail who can leave prison or jail on
       work release or work furlough and must return at specific
       intervals
7.    an inmate who receives outpatient medical services outside of
       the prison or jail setting.

133

57

Sect D

#56-- Incentives

As an incentive, "AHCCCSA will adjust the auto assignment algorithm methodology
to incorporate contractor's clinical performance indicator results in the
calculation of target percentages." AHCCCSA will use pre-natal care in the first
trimester as a performance indicator. Will AHCCCSA accept the Health Plan's
audited HEDIS results when reporting this indicator?

No, AHCCCS will not accept a plans audited HEDIS results. AHCCCS will generate
the performance indicators to ensure consistency in data collection and analysis
methodology across contractors.  However, contractors will be involved in this
process and should agree with the indicator results based on data submitted to
AHCCCS.

134

57

Sect D

#56-- Incentives, Use of Website, last paragraph

As contractors will be required to post clinical performance indicators on the
Health Plan web site, are these indicators AHCCCS generated numbers or health
plan internal data?

Contractors must post AHCCCS generated performance indicators.  These will not
be posted prior to receiving Contractor feedback.   

135

57

Sect D

#56-- Incentives, Use of Website, last paragraph

Use of Web Site– Please confirm when this data must be posted to a health plan’s
web site.

AHCCCS will inform the plans when this information is required to be posted. 
Available information will be posted in CYE ’04.

136

57

Sect D

#56-- Incentives, Use of Website, last paragraph

On what contract year will the clinical performance indicator results be based
to adjust the auto-assignment algorithm?  When will these clinical performance
indicator results be made available to the health plans?

As soon as reported by AHCCCS in 2005, for Contract Year 10/1/03 through
9/30/04.

137

57

Sect D

#56-- Incentives, Use of Website, last paragraph

49. For prenatal care in the first trimester, what definition of “trimester”
will be used in calculating the performance measures that will impact the
auto-assignment algorithm, and how will it be benchmarked? Examples to consider
for clarification include: first time seen for this pregnancy, whether or not on
AHCCCS; first time seen on AHCCCS, whether or not by current health plan or
provider, and first time seen by current health plan or provider.

AHCCCS uses the HEDIS specifications for definition of trimester. Healthy People
2010 is the benchmark. Further clarification will be forthcoming.

138

58

Sect D

#56—Incentives

Related to the incentive fund (it is understood that the incentives would not
take place until after the CYE 9/30/04), however, what type and or amount of
capitation is AHCCCSA considering retaining?  AHCCCSA has previously discussed
incorporating incentives and performance outcomes into the reimbursement to
contractors but has not previously implemented a process. How much input will
AHCCCSA solicit from the contractors in developing incentives and/or the
performance measured outcomes?  If contractors are required to develop/submit
actuarially sound capitation rates how can AHCCCSA retain a portion of the
capitation for an incentive fund? Would this action cause the capitation rates
to not be actuarially sound?

AHCCCSA is not considering a financial incentive program at this time—but may in
the future.  Contractor input into the process will be solicited.



Any amounts withheld from capitation would be small enough so as to not impact
the actuarial soundness of the capitation rates.

139

58

Sect D

#57—Reinsurance

Related to inpatient reinsurance and nursing facility service expenditures in
lieu of hospitalization, can AHCCCSA be more specific on what expenditures would
qualify for reinsurance reimbursement as described in the RFP?  The definition
of what qualifies as “…provided in lieu of hospitalization…” has been an issue
in the past.

Please refer to the Reinsurance Claims Processing Manual, Chapter 2, Section 2,
Chapter 3, Section 2, and Chapter  6, Section 4.

140

58

Sect D

#57--Reinsurance

What are the reinsurance premiums in regards to the reinsurance table on page
58?

This will be published by the end of February. 

141

58

Sect D

#65 Incentives

Incentive Fund – What performance measures does AHCCCSA intend to use in
administering the Incentive Fund?  Will such incentive fund measurements be
linked to the accessibility and quality of covered services coordinated by the
health plan, or to the Medical Expense Ratio?

AHCCCSA has not developed a methodology for the incentive fund at this time.

142

60

Sect D

#57--Reinsurance

What does "certify" mean as it references "verify and certify" encounters?

Per the BBA all encounter submissions must be certified as accurate by the
submitter.  OMC EPARS unit has issued a format for that certification.

143

61

Sect D

# 57--Reinsurance, Reinsurance Audits, Audit Considerations, first paragraph

Please give a clearer explanation of “Pre-hearing and/or hearing penalties
discoverable during the review process will not be reimbursed under
reinsurance.”

AHCCCS will not reimburse for penalties assessed to Contractors through
reinsurance.  Contractors have sole financial responsibility for penalties that
are awarded through the grievance process.

144

61

Sect D

# 58-- Coordination of Benefits, paragraph 2, Cost Avoidance

Is CRS considered a third party?

CRS meets the definition as a third party.  However, this does not mean that
this entire section applies appropriately to CRS coverage.  Contractors are
required to coordinate service with CRS per Paragraph 10, page 22. 

145

61

Sect D

# 58-- Coordination of Benefits, paragraph 2, Cost Avoidance

AHCCCSA is currently under procurement for a new TPL contractor.  How will that
new contract’s operations impact coordination of services with AHCCCS health
plans and what will be the financial impacts of any contract changes to a health
plan?

The new contractor will perform the same functions as the current contractor. 
Therefore, there are no financial impacts anticipated.

146

61

Sect D

# 58-- Coordination of Benefits, paragraph 2, Cost Avoidance

Third Party Liability:

Where is historical information for TPL?  If the amounts reported with plans'
financial PMPM's are net of TPL, what is the TPL offset?  Also, how would a new
bidder know what is in the plans' financials?

The TPL amount reported by health plans is approximately $3.5M per year.  This
is the amount recovered through pay and chase recoveries.  This amounts to less
than .50 pmpm.  We do not have additional detailed information.

147

64

Sect D

# 62-- Corporate Compliance

This health plan is a part of a larger corporation; this larger corporation has
a defined Corporate Compliance Program and Officer.  This Officer is located in
Washington D.C.; This health plan additionally has a Fraud and Abuse Officer on
site.  This section appears to mingle the two together.  Are we meeting the
guideline if we have an Off-site Compliance Officer and Committee, if we have a
local on site Fraud and Abuse officer?

Please refer to the answers for questions #62 and #64.



148

65

Sect D

#63—Records Retention

“The Contractor shall preserve and make available all records for a period of
five years from the date of final payment under this contract.”



As the statement does not differentiate for age, does the same limit apply to
pediatric patient (<21) records?

All member records, regardless of the age of the member must be maintained and
available as delineated in this paragraph.

149

66

Sect D

Page 66, Section 64, Data Exchange Requirements, first paragraph

Upon request, the Contractor shall provide updated, date-sensitive PCP
assignments: Does AHCCCS anticipate requiring this during the upcoming contract
year?  If so, when will the file layout be provided?

We do not anticipate that this information will be required in the upcoming
contract year.

150

66

Sect D

# 64, Data Exchange Requirements

Are security code/data transmissions already in effect with the AHCCCS VPN and
PMMIS systems or is this something new?

The security code/data transmissions have been in effect with the AHCCCS VPN and
PMMIS systems since October of 2002.

151

66

Sect D

# 64, Data Exchange Requirements

Does the Health Plan have to obtain a business associate contract with AHCCCS
for the release of member information to AHCCCS under the HIPAA privacy
standards?

The AHCCCS Administration is not aware of any covered functions that it performs
on behalf of Health Plans under this RFP that would require the Health Plans to
consider the Administration to be a business associate of the Health Plan. 
Furthermore, it is the AHCCCS Administration’s position that neither will Health
Plans, under this RFP, be required to perform covered functions on behalf of the
AHCCCS Administration that would require the AHCCCS Administration to consider
the Health Plans to be business associates of the AHCCCS Administration. 
Neither does the AHCCCS Administration consider a business associate agreement
to be a prerequisite for the exchange of protected health information between
health plans and the AHCCCS Administration.  For example, covered entities may
disclose protected health information to another covered entity for purposes of
treatment, payment or certain health care operations.  See 45 CFR 164.506. 
There are also a number of disclosures permitted by 45 CFR 164.512 that pertain
to the relationship between the health plans and the AHCCCS Administration. 
Neither of these rules mandates that a business associate agreement be executed
as a precondition for disclosures pursuant to these rules.

152

66

Sect D

# 64, Data Exchange Requirements

Do we need to state specifically in our notice of privacy practices that
information can and will be released to AHCCCS for the purposes of oversight?

 

It is the position of the AHCCCS Administration that it falls within the
regulatory definition of a health oversight agency as set forth at 45 CFR
164.501.  The Privacy Rule, at 45 CFR 164.520(b)(ii)(B), requires that the
notice of privacy practices include a description of the purposes for which a
covered entity is permitted to disclose protected health information. 
Disclosures for health oversight activities are permitted by the rule.  See 45
CFR 164.512(d).  Determining the precise contents of the contractor’s notice of
privacy practices is the contractor’s responsibility.  Any advice or direction
provided by the Administration is not binding on the federal agency responsible
for enforcement of the HIPAA Privacy requirements.

153

66

Sect D

# 64, Data Exchange Requirements

Will AHCCCS have a notice of privacy practices that addresses sending
information to the Health Plans?

Yes.

154

70

Sect D

# 72—Sanctions

When will the Sanctions policy be available?

The policy will be available prior to October 1, 2003 in order to be in
compliance with the BBA.  OMC will make every effort to finalize it well in
advance of that date.

155

70

Sect D

# 73-- Business Continuity Plan

When will the Business Continuity Plan policy be available?

A draft of the Business Continuity Plan Policy is in the bidder’s library and on
the AHCCCS web site.

156

70

70

72-73

Sect D

# 73-- Business Continuity Plan

When will draft AHCCCSA policies or AHCCCSA policies in revision as referenced
in RFP be ready and how will they be distributed?  If not by website, how will
potential Offerors be notified?  (e.g. Sanctions policy; Current Health plan
Change policy; Member Transition for Annual Enrollment Choice policy, Open
Enrollment and Other Plan Changes, and Business Continuity Plan policy.)

These policies will all be posted on the web site when completed.  Most of these
are currently posted there.  It is the bidder’s responsibility to regularly
review the web site or physical bidder’s library for updates.

157

71

Sect D

#75—Pending Legislative/Other Issues

Relating to the inpatient pilot program, if legislation is not enacted to extend
the pilot program in Maricopa and Pima counties beyond 9/30/03, will AHCCCSA
adjust the capitation rates it pays to contractors? 

Yes.

158

71

Sect D

#75—Pending Legislative/Other Issues

When will all of the pending issues listed on page 71 of the RFP (e.g.,
transplants) be resolved and will those issues be resolved before the bid due
date?

AHCCCSA is unable to determine the exact date the pending issues will be
resolved.  It is unlikely that they will be resolved prior to the bid submission
due date. 

159

71

Sect D

#76—Balanced Budget Act of 1997 (BBA)

Please confirm that the increased costs associated with the BBA, particularly
those related to the 10-day window for ER notification, post-stabilization
changes, etc. are considered program changes and that the health plan should bid
as if those changes were not in effect.

These are program changes and should be considered when developing the
capitation bid proposal.  Please note, the direction that was provided in answer
#

160

71

Sect D

#76—Balanced Budget Act of 1997 (BBA)

What is the timeline for new or revised policies in AMPM regarding Balanced
budget Act of 1997 (BBA)?

October 1, 2003

161

71

Sect D

#76—Balanced Budget Act of 1997 (BBA)

When will policies be completed regarding Special Health care needs and
Emergency Services according to BBA?

October 1, 2003

162

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Has AHCCCSA or the Governor’s Office prepared a position or
policy paper that outlines the pros and cons of carving out pharmacy services
from the AHCCCS program?  If yes, when will this be made available to potential
Offerors?

AHCCCSA is in the process of hiring a consultant to determine if cost savings
can be achieved with carving out prescription drugs from the Contractors.  The
result of that study is anticipated to be finalized in the Summer of 2003.  The
report should include both pros and cons of a prescription drug carve out.

163

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Given the complexity of a pharmacy services carve out, is
the October 1, 2003 implementation date feasible?

If implemented, AHCCCSA anticipates that the prescription drug carve out would
be effective October 1, 2004.

164

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– How much in PMPM dollar savings does AHCCCSA anticipate to
realize if pharmacy services are carved out from the health plans?

AHCCCSA is in the process of hiring a consultant to determine the potential cost
savings of carving out prescription drug costs from the Contractors.  The result
of that study is anticipated to be finalized in the Summer of 2003.  The report
should include both pros and cons of a prescription drug carve out.

165

71

Sect D

#75—Pending Legislative/Other Issues

  Prescription Drugs – Will AHCCCSA implement quantity limits per month and per
prescription, prescriptions per period of time and dosage limits to manage
utilization problems that could affect medical costs?  (Over-utilization of
antibiotics causing resistance – a CDC effort is underway to address this
problem as well as under-utilization of statins in diabetics and CAD, and asthma
as mentioned above. Higher than recommended or safe doses result in adverse
effects).

AHCCCSA  does not anticipate implementing any additional  type of quantity limit
at this time.  Please refer to the AMPM, Chapter 300 for current limits.

166

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Will AHCCCSA identify and work with health plan case
management to restrict members to prevent drug-seeking behavior and help them
get proper treatment of their condition?

PBM’s have these types of edits and AHCCCSA expects that this information will
be made available to the Contractors.

167

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Will AHCCCSA provide the health plans concurrent access to
the pharmacy database for their respective membership to allow them to do
reviews that impact care plans, disease management, and health outcomes?

Yes, AHCCCSA anticipates that real time data will be made available to its
Contractors.

168

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Will AHCCCSA assign responsibility to the PBM to perform all
of the management of these pharmacy issues?  Will AHCCCSA or the PBM hire staff
to address health plan interests and data integration requirements?

The responsibility will be shared by the PBM and the Contractors, not unlike the
current system.  Yes there will be staff to coordinate the administration of the
program.

169

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– In the event that pharmacy services are carved out of the
AHCCCSA program, please delineate which drugs will be carved out.  Examples
include:

Injectables
Enterals
Infusion drugs / Hemo factor
Chemotherapy
Family Planning drugs
Pharmacy dispensed in a physician or hospital
setting
Psychotropic drugs currently being provided by
RBHAs

The bidder should assume that all outpatient pharmacy services will be carved
out.  Any of the listed drugs when administered in an outpatient setting will be
carved out. If any of the listed drugs are administered in an inpatient setting,
then they are covered under the AHCCCS tier per diem reimbursement. 

Prescriptions administered in a Skilled Nursing Facility will be carved out.

170

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– If injectables are not carved out, will there be
compensation to the plans for the increased costs associated with obtaining them
on the medical side?  The discount obtained running them through the retail
pharmacy benefit will be lost if they are not. (MC)

Injectables will be carved out.

171

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Will AHCCCSA carve out all transplant related therapy and
manage the coordination of benefits with Medicare?

Yes, prescription drugs associated with transplants will be carved out, and the
PBM will be responsible for coordinating benefits with Medicare.

172

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Given certain members’ complex pharmacy regimens designed to
control or improve chronic and costly medical conditions, how will AHCCCSA
adjust capitation rates for such identified members’ increased non-pharmacy
utilization costs if pharmacy services are carved out of the AHCCCS program? 
For example, what may be the pharmacy prior authorization requirements that will
need to be coordinated among the “statewide” pharmacy benefits manager and the
health plans to achieve cost savings and consistency in application of clinical
criteria?

One prior authorization policy will be developed by AHCCCSA with input from its
Contractors. 



The plans should factor the impact of the prescription drug carve out to other
service categories.

173

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– If pharmacy management is carved out, what does AHCCCSA
intend to do with over-prescribing physicians?  How will such issues be
coordinated with health plans?  Will this data be made available by health plan?

The Contractors will continue to receive real time information that will permit
provider profiling.  This will be the responsibility of the Contractor to
monitor.

174

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– If pharmacy management services are carved out, how will
AHCCCSA deal with prescriptions for health plan members that are written by
physicians who are not contracted with the member’s health plan?

All prescriptions will most likely be filled unless the pharmacy is not in the
PBM’s network.

175

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Who will be responsible for reporting and monitoring
pharmacy fraud and abuse issues?

Both the Contractor and the PBM will be responsible for monitoring fraud and
abuse issues.

176

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Given federal Medicaid drug rebate requirements and recent
lawsuits limiting the use of a formulary, how will AHCCCSA restrict the usage of
high cost and inappropriate pharmaceuticals?

CMS has recently interpreted the Medicaid Drug Rebate Program as permitting the
use of a formulary that encourages management of the pharmacy benefit.  States
with formularies have recently prevailed in the courts.

177

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Rebates are based on increased utilization of brand name
medications, not cost-effective management, thus resulting in higher cost of the
pharmacy benefit.  The logic of doing this, to get back a greater percentage of
rebate dollars, is flawed.  If one is spending $100 to get back $4 (4%), and
keeping generic utilization in the 60%-plus range, how would it benefit to treat
the same condition for $200 to get back $36 (18%) and drive up the average cost
per prescription, since the use of generics would most likely decline 15-25
percentage points?

Noted.  The study will address this question.

178

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– If AHCCCSA decides to carve out the pharmacy benefit, any
gain from increased rebates will be offset by increased health plan costs (PMPM
and $/Rx).  The current requirements to obtain Federal Rebates are contradictory
to the ability to manage over-, under- and mis-utilization of the pharmacy
benefit and ultimately affect patient care in a positive manner.  The carve out
of pharmacy services from the health plans could result in misinformed
decisions, increased hospitalizations, emergency room visits and physician
visits.  What are the assumptions of AHCCCSA’s actuaries regarding the impact on
other health care costs if pharmacy management is carved out of the program?

The study will address the question.  Additionally, the Contractors will
continue to receive data as the currently do from the PBM to perform the “back
end” utilization management.  Each plan must make its own determination of the
impact that the prescription drug carve out will have to other service
categories.  AHCCCS’ actuaries have not made final determinations of the impact
to other service categories.

179

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– If pharmacy management is carved out, how will AHCCCSA
handle requests for non-formulary drugs?

AHCCCS will work with its Contractors to develop a prior authorization process
for non-formulary drugs.

180

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– Managing the pharmacy benefit at the health plan level with
closed formularies allows for more effective case management, concurrent review
and disease management, to name a few activities that positively impact member
health outcomes and reduce overall program costs.  An open formulary focused on
obtaining rebates will ultimately result in increased medical service and
pharmacy costs, and hinder health plans’ abilities to implement effective
medical management programs that readily influence member behaviors and health
outcomes.  Will AHCCCSA be establishing an open or closed formulary?  Will it be
a uniform statewide formulary?  What will be AHCCCSA’s assumptions in developing
health plan capitation rates for open and closed formularies?

There will not be an open formulary.  CMS is flexible with the states in
establishing formularies that have effective management procedures.



There will be no impact to the capitation rates for open or closed formularies.

181

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– One of the most effective ways to control pharmacy costs is
to conduct academic detailing and profiling of physicians’ prescribing
behaviors.  Who from AHCCCSA will be responsible for these initiatives?  How
will this information be conveyed to providers?  How often?

As mentioned previously, the Contractors will receive data that will permit them
to continue their provider profiling.

182

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– With pharmacy services carved out of the AHCCCSA program,
how does AHCCCSA intend to address the issuance and payment of prescriptions
written in an inpatient setting that are reimbursed on a per diem basis?  Will
AHCCCS adjust facility tiered per diem rates?

These will continue to be included in the tier per diems.  The rates will be
adjusted as provided for in Arizona statute.

183

71

Sect D

#75—Pending Legislative/Other Issues

Prescription Drugs– With pharmacy services carved out of the AHCCCS program, how
does AHCCCSA intend to handle prescriptions written in an emergency room?  Will
only short-term prescriptions be issued, with written instructions for the
member to follow up with his/her PCP?  How will the information about such
prescriptions written in the emergency room be communicated/transmitted to the
member’s PCP?  Which provider will be responsible for effecting such information
transfers?

This detail has not been worked out yet.

184

71

Sect D

#75—Pending Legislative/Other Issues

Hospital Pilot Program– Even though AHCCCSA instructs Offerors to bid as if this
program is extended beyond September 30, 2003, does AHCCCSA anticipate that such
extension will actually occur?  And what will be the impacts if the pilot
program is not extended?

Yes, AHCCCSA anticipates that the pilot will be extended.

185

71

Sect D

#76-- BBA

When is it anticipated that AHCCCSA’s final decision regarding the BBA
requirement to have an expedited hearing process through the State Medicaid
agency be made available to potential Offerors?

AHCCCSA will have that decision as soon as possible.  When a final decision is
made.  Offerors will be informed immediately through the web site and in written
form.

186

72

Sect D

#77-- Healthcare Group of Arizona

Does agreement to participate in the HCG program provide any weight in award
decisions for the acute care program?

In the case of negligible differences between two or more competing proposals
for a particular GSA, in the best interest of the State, AHCCCSA may consider an
Offeror, who participates satisfactorily in other lines of AHCCCS business, as a
factor in awarding the contract..

187

89

Sect G

Related Party Transactions

Are questions 1 & 2 specific to the health plans board and staff or do these
questions relate to the health plan’s parent company?

These questions are specific to the Offeror’s board and staff.

188

90

Sect G

Related Party Transactions

Furnishing of goods or services – does this include payments made to
brother/sister organizations made in the normal course of business, i.e.,
payment to a hospital for inpatient services when the plan and hospital are
owned by the same organization?

Yes, this applies to payments made to related party organizations in the normal
course of business.

189

92

Sect G

 

Please define “AHCCCSA program” as to be used in the final column of this
table?  Is this meant to include responsibilities pertaining to other AHCCCSA
programs as well, such as the ALTCS and Premium Sharing programs?

The AHCCCS acute care line of business.

190

93

Sect H

 

What percentages/values will be assigned to each of the five scoring categories?

This information is not being shared with Offerors.

191

93

Sect H

 

Can AHCCCSA define “negligible differences” in the contents of the sentence, “In
the case of negligible differences between two or more competing proposals for a
particular GSA…”

The definition is not being shared with Offerors.

192

93

Sect H

 

If a Letter of Intent (AHCCCSA mandated LOI format for CYE 9/30/04 approved
version) does not include language to address the amount of reimbursement to be
paid a provider for services rendered, how can the determination of a capitation
rate based on such LOI’s be considered to be actuarially sound? If CMS has
mandated that all capitation rates be actuarially sound, how can AHCCCSA
consider an LOI with no negotiated fee schedule to have the same weight as fully
executed contract?

Capitation rates will not be based on LOI’s, but rather on historical cost and
utilization data provided by health plans.



Historical experiences with appropriate trends that are applied to the
historical data are sufficient to develop actuarially sound capitation rates. 

193

94

Sect H

 

The RFP addresses the situation when an offeror submits a capitation bid below
the actuarial rate range, what will AHCCCSA do if the offeror’s capitation bid
is above the actuarial rate range?  Will AHCCCSA place the offeror within the
range and if so, at point within the range?

If the Offeror’s bid is above the top of the rate range,   AHCCCSA may elect to
initiate a BFO process to guide the bidder into the rate range, or may set the
rate at some point below the mid point of the rate range.  The exact placement
is confidential.

194

94

Sect H

 

What are the maximum and minimum number of points possible for the capitation
bids by GSA and risk group? If a bid is between the minimum and maximum rate
within the actuarial rate range, will points be awarded on a linear basis or
some other method?

The scoring methodology for capitation bids is proprietary and confidential.

195

97

Sect H

 

Is AHCCCSA anticipating that Offerors will submit policies with their
proposals?  If yes, what policies are to be submitted in Offerors’ proposals?

No.

196a

97

Sect H

 

In responding to questions presented in this section of the RFP, may potential
Offerors provide attachments that further illustrate their narrative responses? 
Will such attachments be counted toward (i.e. included as part of) the three (3)
or five (5) page limit instructions?

It is anticipated that the narrative will fully address the submission
requirement.  Only specified attachments may be included per the submission
instructions.  The narrative may include a description of policies, handbooks,
manuals, newsletters or other documents, but the documents should not be
included in the submission unless specifically requested.

196b

 

Sect H

 

Please clarify the award of points for the extra credit submissions.

The first full paragraph on page 95 of the RFP which begins, "The Offeror may
submit up to three programs/initiatives, ..."  should be changed to read, "There
are a specific number of points available for each category.  In order to
receive the full number of points available, an initiative/program must be
submitted for each category.  If multiple submissions in a single category are
received, they will be considered one initiative/program.  Offerors should be
aware that the points earned through extra credit responses may be significant
enough to determine the outcome of contract awards."

197

98

Sect I

 

May the bidders submit the provider network on a CD as opposed to a 3.5" floppy
disk?

Yes.

198

98

Sect I

 

What is the intent of “network hospital?”  Does this include the hospitals that
are listed in Attachment B, or the hospitals for whom the contractor has
obtained a LOI?

Each hospital the bidder considers to be a part of the network, whether there is
a contract, LOI or not.  Please note that in Maricopa and Pima Counties where
the Pilot Program exists, Offerors are required to have contracts or LOI’s with
hospitals.

199

 

Sect I

 

We have a group of physician’s that we have gotten an LOI from and a great
number of them are not currently serving AHCCCS members, but we know it does not
mean they don’t have an AHCCCS ID number.  I know you mentioned that the file is
extremely large, but is there a way we could either get access to this file or
come to the bidder’s library and look these providers up?

The file to which you refer is not public and will not be shared with potential
contractors.  If for some reason the providers do not know their own AHCCS ID
numbers, the submission may be submitted with 0s filling the field for the
AHCCCS ID number.

200

98

Sect I

 

If the provider is currently contracted with our long term care program, is he
considered a provider currently contracted for purposes of this database? If we
have both a contract for LTC and a LOI for acute care, how do we indicate it?

A contract covering the participation of a provider in the LTC program solely
does not constitute a contract for the Acute Care program.  The LOI should be
reflected in the submission.

201

98

Sect I

 

How would you like multiple addresses of providers entered in the database?  If
a provider has multiple service addresses how do you wish us to list them by
line item - the Access 2000 database will not accept multiple entries of the
same ID number, and we would need to modify the number somehow.

AHCCCS has successfully entered multiple entries with the same ID number and had
them accepted by Access 2000.  Perhaps the Offeror is using the primary key on
the ID number.  If this is the problem, removal should allow acceptance.  Or
they may be indexing and set their index to not accept duplicates.

202

98

Sect I

Question 1

Should a printed copy of the Provider Network File be submitted with the 3.5’
disk?  Due to size of the file can the Provider network File be submitted on
CD?  How many copies of the disk (or CD) should be submitted with the response? 
Should the Provider Network File be sorted by GSA and Provider Type?  Please
Clarify.

It is not necessary to submit a printed copy.  The file may be submitted on a
CD.  Three copies of the disk (CD) should be submitted.  Sorting of the data
will be done after receipt of the file by AHCCCS.

203

98

Sect I

Question 2

What format is required for the contracted physicians who have admitting
privileges to the network hospitals?  Is the response limited to three pages? 
Are there preferred column formats and/or length limit on data fields?

This information should be submitted on hard copy.  There is no page limit. 
Please sort by hospital with provider ID and name.

204

98

Sect I

Question 3

Is the response limited to three pages?

No.

205

98

Sect I

 

If the Plan does a group contract, do you need to have a letter of Intent for
each provider/location for a group practice?

No.  Proof of authority of signatory must be available if requested.

206

98

Sect I

 

If the Plan has evergreen contracts with an existing provider in a GSA they
already occupy, do you have to have a Letter of Intent for those providers?

No.

207

98

Sect I

 

If the Plan currently contracts with a provider in a specific county in which
the Plan currently has membership and that provider also services other
counties, does the Plan need a LOI for counties in which the Plan is bidding but
does not currently have membership?  Or is the current contract for the county
sufficient?

There must be a contract or LOI that covers the pertinent GSA and time period.

208

98

Sect I

 

Can potential Offerors submit their responses to this question on a CD-ROM
instead of floppy disks?

Yes.

209

98I

Sect I

 

In the first Q & A, AHCCCS indicated that for each network hospital, we should
provide a list of contracted physicians who have admitting privileges to that
facility on hard copy, sorted by hospital with provider ID and name. Does AHCCCS
require any additional information such as the provider’s specialty or address,
etc.?

No.

210

98-99I

Sect I

2,3,4,8,

For each of the four requirements, should the response only pertain to the
current GSAs in which the health plan operates or should the response also
include the potential GSAs on which the health plan will be bidding?

The Agency is interested in a response that includes submissions describing the
GSAs for which the Offeror is bidding, GSAs in which the Offeror is an incumbent
and those in which they are a new bidder.

211

99

Sect I

 

When will the rates being calculated by AHCCCS for PPC, HIV, T19, and HIFA be
available?     Are the bidders to include these rates in the projections they
prepare or should they be carved out?

AHCCCSA anticipates that the capitation rates in question will be available
April 1, 2003.  Because the PPC and TWG rates are reconciled, the Offeror should
estimate what their profitability will be for the TWG and PPC experience and
build that into their financial projections.  For the HIFA parents, assume a
rate that is 10% greater than the applicable TANF rates. 

212

100

Sect I

 

How can AHCCCSA deem that the rate proposal includes the cost of administrative
adjustments required during the term of the contract when of the financial
impact of several major issues is unknown and contingent on pending
legislation?  Is AHCCCSA prepared to adjust capitation rates and or the
administrative component due the resolution of pending legislation?

AHCCCSA will adjust the capitation rates after the pending items are resolved,
if necessary.  Contractor feedback will be solicited.

213

100

Sect I

Capitation

Last paragraph on page 100

“The offeror’s rate proposal will be deemed by AHCCCSA to include the costs of
administrative adjustments required during the term of this contract.



Please define what is meant by “administrative adjustments.”

Examples of administrative adjustments include BBA costs, HIPAA costs, member ID
card costs, and the impact to administrative costs due to the carve out of
pharmacy (pharmacy bid only).

214

101

Sect I

 

What does benchmarking Family Planning Services mean?

The submission requirement regarding Family Planning has been modified. 
Benchmarking is deleted as a submission requirement.

215

101

Sect I

 

Will AHCCCS have goals and benchmarks set as in the performance standards as
relates to Family Planning services?

None are planned at this time.

216

101

Sect I

 

Please define “other hard to reach populations.”

The health plan should define this based upon the geographic areas served.

217

101

Sect I 

 

What is meant by, "Comprehensive Case Management"?  What benchmarks are used for
case manager to member ratios for the health plan?

Comprehensive Case Management is the process of identifying members who require
special assistance in accessing health care services, evaluating their needs,
and assisting the member in meeting those needs. Not all members with Special
Health Care Needs require case management, and not all members who would benefit
from Case Management are members with Special Health Care Needs. There are no
AHCCCS defined case manager to member ratios in the Acute Care Program.

218

102

Sect I

 

How far back should I go to indicate an average speed for resolution? (the last
quarter, last contract year, calendar year)

Please use the last complete contract year.

219

103

Sect I

 

In the first Q&A, AHCCCS responded in question #199 that this bid submission
requirement had been eliminated.  However, this was not listed as eliminated in
solicitation Amendment 2 (unless AHCCCS considers inclusion of the question and
related answer).  Please clarify whether this has been eliminated or not, and if
it has, whether the health plan can expect to see it specifically identified on
a subsequent amendment.

Page 1 of the Solicitation Amendment states, “This solicitation is amended as
follows:

1.  Finalized version of the Questions and Answers distributed at the Bidder’s
Conference on February 21, 2003…”  As stated in the answer to Question 199, the
requirement has been eliminated.  This information will not be repeated in
another amendment.

220

103

Sect I

Grievance and Appeals

This item asks for both a flowchart and a written description of the grievance
and appeals process.  Due to the many contingencies of the grievance and appeal
process, may responses include the requested flowchart as an attachment to the
three-page response?  Or is the flowchart to be included within the three-page
response?

The narrative should be three pages; the flow chart should not be included in
the 3 page limit.

221

103

Sect I

Question 36

Requests a description of the grievance and appeal process, including “both the
informal and formal processes.”—is there a mandated informal process and if so
what are the parameters given the administrative code and the process set forth
in Attachment H?

No.  With the new Balanced Budget Act regulations, there is no mandated informal
process.  We are amending the submission requirement to:  Provide a flow chart
and written description of the grievance and appeals processes; include general
timeframes.  Identify the staff that will be involved at each phase and provide
their qualifications.  (Limit 3 pages plus a flowchart)

222

103

Sect I

 

Is this “informal” process the expedited appeal process in response to the
Notice of Action described in Attachment H, or some part of that process?

PLEASE REFER TO THE ANSWER IN QUESTION # 221.

223

103

Sect I

Question 40.

How must this requirement be met for a new offeror? As a current LTC PC, must we
submit claims aging data from our LTC program?

A new Offeror, currently acting as an MCO, must submit their claims aging for
the current line of business used throughout the submission.

224

103

Sect I

Question 40

What format is required for the claims aging report – detail or summary?

This bid submission requirement is eliminated. 

225

103

Sect I

 

In response to first-round question 199, AHCCCS stated that the bid requirement
to submit claims aging reports was eliminated (i.e., RFP Question 40). However,
Solicitation Amendment #2 did not amend the RFP to reflect this change. Please
confirm that Question 40 has been eliminated and that the Bidder is not expected
to respond to this question.

The answers to the questions in Amendment #2 were incorporated by reference into
the RFP.  The submission requirement is eliminated.

226

103

Sect I

 

What format is required for the claims aging report-detail or summary? This bid
submission requirement is eliminated.

Is this bid requirement eliminated for only New Offeror's or has it been
eliminated for all Offeror's?

 This submission has been eliminated for all Offerors.

227

104

Sect I

 

The health plan compiles quarterly financial information for AHCCCS.  Will a
copy of the quarterly financial statements submitted to AHCCCS meet this
requirement?  If yes, which schedules should be submitted?  If no, please
provide more details as to what specific financial schedules are required.

Yes.  Please provide the Balance Sheet and Income Statement, and notes to
financial statements.

228

104

Sect I

 

In answering the questions in Section I of the bid, specifically financial
forecasts (items #48) and financial viability calculations (item #49), how
should the offeror incorporate the fact that; capitation rates have to be
submitted with and without (carved out) the pharmacy component, and capitation
rates for several risk groups are unknown and will be set by AHCCCSA?  These
items will have a direct impact on an offeror’s forecasted financial results.

Only submit financial statements assuming the prescription drug benefit remains
the responsibility of the Contractor. 



AHCCCSA anticipates that the capitation rates in question will be available
April 1, 2003.  Because the PPC and TWG rates are reconciled, the Offeror should
estimate what their profitability will be for the TWG and PPC experience and
build that into their financial projections.  For the HIFA parents, assume a
rate that is 10% greater than the applicable TANF rates. 

229

104

Sect I

Question 52

Can programs initiated prior to 10/1/2003 be used for extra credit?  Is the
total page limit for the response 9 pages (limit of three
programs/initiatives/limit of three pages each) plus the timeline for each
program/initiative?  Please clarify.

Yes, programs initiated and expected to continue in the new contract period may
be submitted for extra credit.  The total page limit is 9 pages, a limit of 3
per program/initiative.  The timelines are in addition to the 9 pages.

230

104

Sect I

 

The RFP calls for financial forecasts in "at least the level of detail specified
for annual audited financial statements". Does this mean that we need to submit
the income statement at the risk code category level as well as a combined
income statement for the entire county?

No—just the Balance Sheet and Income Statement and notes to the financial
statements.  This information should be statewide rather than by county or GSA. 

231

104

Sect I

 

We are preparing two sets of capitation rates, one with and one without
prescriptions. Do we need to prepare two sets of financial projections also? 

No—just one assuming that the prescription drug benefit remains the
responsibility of the Contractors.

232

104

Sect I

 

Will AHCCCS determine which set of capitation rates we should use in our
projections?

The Offeror should use the capitation rates that assume prescription drug will
continue to be the responsibility of the health plans in their projections.

233

104

Sect I

 

Who is considered to be within "community involvement"? Members, Agencies,
Community Providers, Hospitals, etc.

The entities mentioned could be considered a part of the community, but
community is not limited to these entities.

234

104

Sect I

 

Please clarify whether the entire response to this section is three (3) pages
maximum or three (3) pages maximum per each initiative selected?

Please refer to the answer to question #229.

235

105

Sect I

 

What would cause AHCCCSA to not have a Best and Final Offer (BFO) process?

BFOs can be time consuming and resource intensive for both the state, as well as
the bidders. If the initial bids for a given GSA fall generally within the
established rate ranges, the state has reserved the right to finish scoring the
proposals and to make tentative awards. Rate offers to the successful bidders
would then be made to the extent necessary to ensure all rates fall within the
established rate ranges.

236

106

Sect I

 

Capitation Rates Offered after BFOs– Please further clarify the following, “At
this point, should the Offeror have a rate code(s) without an accepted
capitation rate, AHCCCSA shall offer a capitation rate to the Offeror.  Note
that all rates offered in this manner shall be identical for all Offerors in the
same GSA and rate code.”  Please further clarify the meaning of “all Offerors”
in this context.  Is this only to be applied to those Offerors not having
acceptable rates?

Yes.

237

107

Sect I

 

In the RFP amendments about Pima/Santa Cruz, 5 contracts will be awarded in Pima
but only 2 will get Santa Cruz County.  When bidding in Santa Cruz Co., should
we bid as blended rates or separate per county?

The Offeror must submit a bid for the entire GSA.  Capitation scoring will be
based upon the blended capitation rate.  After all RFP scoring is completed, the
two bidders with the highest overall scores will receive an award for both Pima
and Santa Cruz counties.  The next highest scorers will receive an award in Pima
County only.  The Pima County only Contractors will be offered a rate that is
their bidded rate for both counties as adjusted based upon a percentage
difference between the risk of the two counties combined and Pima County only as
determined by Mercer.  If the Pima County awardee does not accept the offered
rate, then the next highest scorer will be offered a rate until all available
Contractor slots are awarded.

238

109

Sect I

 

Will all Bidders Library items be posted on AHCCCSA’s web site?  If not, how
will potential Offerors be notified that new materials are available in the
Bidders Library?

It is AHCCCSA’s intention to have virtually all bidders’ items posted on the web
site.  Potential Offerors should review the web site on a regular basis to
receive updates.

239

115 +

Attach B

Geographic Service Area-Minimum Network Requirements

As part of the Minimum Network Requirements for a particular GSA, a specialty OB
provider is required in a specific municipality.  If the health plan has
specific and direct knowledge that the only provider in this municipality
providing specialty OB services has serious quality issues, does AHCCCS expect
the health plan to contract with this provider?  If no, will the health plan be
considered out of compliance with the Minimum Network Requirements?

If a contractor can demonstrate to AHCCCS that there is only one provider who
would meet the minimum standard, and that provider cannot be credentialed by the
contractor due to quality issues, AHCCCS will not require the contractor to
contract with the provider.  A contractor in this situation would be considered
in compliance with the minimum network standard.

240

115

Attachment B:

Minimum Network Standards

If an Offeror attempts to contract with a Provider (particularly a hospital in
an urban GSA) and the provider is unwilling to contract with the Offeror even at
the AHCCCS FFS rates (Pilot I/P rates in this case) and the Offeror can
demonstrate it tried to contract in good faith, would AHCCCS consider the
Provider (facility) as a contracted facility for purposes of meeting the minimum
network requirements?  Is there not, already a contract between the Health Plan
(through AHCCCS) and the Provider (I/P facility) that if an AHCCCCS member
presents at the Providers facility, the Provider must treat the member and
accept the AHCCCS FFS rate (Pilot I/P rates) as full reimbursement if no other
arrangements exist between the Provider and the Health Plan?

If the Contractor can show a good faith effort, the Agency will consider waiving
the contracting requirement.  Yes per state statute, health plans default to the
AHCCCS tier per diems if they do not have a contract with a hospital for
different reimbursement. 

241

115

Attach B

 

In terms of assessing and evaluating a health plan’s network of providers, are
PCPs, dentists, pharmacies, hospitals and specialty care providers all assessed
equally?  If not, how are they assessed or evaluated in the scoring process? 
How are ancillary providers assessed or evaluated in the scoring process?

This information is not being shared with bidders.

242

Attach B

 

Please clarify this statement - “if outpatient specialty services (OB, family
planning, internal medicine and pediatrics) are not included in the primary care
provider contract, at least one subcontract is required for each of these
specialties in the service sites specified.”

Contracted providers able to deliver these specialty services, should be
available in the service sites specified.  If the services are not available,
this information should be included in the Network Development and Management
plan, along with the steps to be taken to provide the services to members.

243

115

Attach B

Instructions

May a prospective bidder include in their floppy disk containing their provider
network, an existing network developed for a line of business other than AHCCCS?
Would the prospective bidder be required to notify the providers that make up
that network of the intent to include them in their proposal to meet the minimum
network standards for that GSA? If so, if they’re current contracts do not
contain the AHCCCSA minimum subcontract provisions can they be considered
"contracted" for the AHCCCS line of business?

We do not believe that a provider is a member of an Offeror’s network, when they
are unaware of this fact.  In order for a contract to be considered for a
submitted provider it must contain all required components.

244

119
120
124

Attach B

 

Will AHCCCSA waive pharmacy minimum network standard requirements for the
following communities that currently do not have a pharmacy: Ash Fork (GSA 4),
Carefree (GSA 12), Seligman (GSA 4) and San Luis (GSA 2)?

Please be aware that a slash mark (/) between two geographic service sites,
indicates that the service must be available in at least one of the sites.  The
GSA 2 service site list for pharmacies should read San Luis/Somerton.  With this
correction there are pharmacies in these sites.

245

125

Attach B

Map

For GSA 14, the map indicates that PCP, Dentists and Pharmacies are a minimum
requirement for both Morenci and Clifton.  However, the list on the left side of
the page indicates that Morenci and Clifton are together.  Are Clifton and
Morenci considered one in the same for this requirement, or do you need these
services in both cities?

PLEASE REFER TO THE ANSWER TO QUESTION #244.

246

Attach B

 

Page 49 states, “all counties except Maricopa and Pima contractor is encouraged
to obtain subcontracts with hospital” and Attachment B lists hospitals a minimum
network requirement in all counties.  Is it required or encourages to obtain and
LOI in counties other than Maricopa and Pima in order to meet minimum network
requirements?

It is required that the Offeror have either contracts or LOIs with physicians
with admitting privileges to hospitals in the Offerors network.  Offerors are
encouraged to contract with hospitals.

247

126

Attach C

Instructions

Could AHCCCSA further define or add additional clarity to what it considers “any
administrative function or service for the Contractor” as it relates to the term
“Management Services Subcontractor”? For example, would our PBM and GACCP
(Credentialing Primary Source Verification) be considered Management Services
Subcontractors?

A Management Services Subcontractor is defined in the opening paragraph of
Attachment C.  For purposes of responding to the RFP, the subcontractor is an
individual or firm who is responsible for day today operations of the health
plan.

248

126

Attach C

Instructions

Page 126, Attachment C, Management Services Subcontractor Statements.  Based 
upon the answers to the Bidders' questions released at the Bidders' Conference
and the feedback from the past two years' Operational and    Financial Reviews,
there seems to be conflicting definitions and  interpretations around management
services subcontractors.  Based on OFR feedback, we believe that subcontractors
for services such as data   information systems, pharmacy benefit managers
(PBM), management services and any other organization to which day-to-day
operations are delegated (such as recoveries and clinical evaluations) are
required to complete a management services subcontractor statement.  Please
clarify.

For purposes of Attachment C, the opening definition is applicable.  Therefore,
data information systems, PBM, etc. are not included.  However, clarification
for which sub contractors require and audit submission will be clarified in the
revised acute care reporting guide.

249

126

Attach C

 

Attachment C is not included on the Offeror’s Checklist.  For submission
purposes, should Attachment C be submitted following completion of Section G in
General Matters?

Yes.

250

126



Attach C

 

Please provide additional examples of what Constitutes a “Management Services
Subcontractor”.

See answer to #247 above.

251

126

Attach C

 

Please identify whether the following meets the requirement for a management
services subcontract:

1.     Organization which coordinates purchasing of
        health insurance for health plan employees

2.     Organization which coordinates purchasing of
        other insurance (such as liability) for the health
        plan

3.     organization which manages the health plan’s data
        center operations but does not have decision
        making authority in areas such as methodology
        for claims processing, authorization processing,
        etc.; it would, however, be involved in
        implementing changes to the health plan’s
        information systems based on direction by health
        plan employees

4.     provides legal services to the health plan

5.     acts as the Human Resources/Payroll department
        for the health plan to assist with hiring, addressing
        employee questions regarding benefits,
        processing payroll, etc.

Would any of the answers to the above be different if the services were provided
by a related party?  If yes, which ones and why?

None of these listed meet the requirement.

252

126

Attach C

 

Most of the current AHCCCS plans are owned by larger organizations which provide
some administrative services to the health plans, but are not actively involved
in the normal operations of the plan. In this case, would a management services
subcontract be required between the health plan and its parent company?

These would not qualify.

253

126

Attach C

 

Does AHCCCS consider a Pharmacy Benefit Manager contract, which has as one of
the contractual responsibilities, the processing of retail pharmacy claims, a
Management Service Subcontractor?

No.

254

126

Attach C

 

Does a specialty provider delegated for limited prior auth, i.e. approvals only,
qualify as a management services contract?

More information is needed.

255

126

Attach C

 

Is Medifax EDI considered a Management Services Subcontractor?  They provide
electronic claims clearinghouse and member eligibility verification services.

No.

256

126

Attach C

 

Please clarify that Data Information Systems are excluded from the Attachment C
Statement requirements.

They are excluded.

257

126

Attach C

 

Management Services Subcontractor Statement – Please clarify which
subcontractors AHCCCSA anticipates to be included with an Offeror’s proposal?

Any organization that is hired by a parent company to run the operations of the
health plan.  A subcontractor that provides all of the operations of a medical
service, i.e. family planning services.

258

127

Attach C

 

Management Services Subcontractor Statement—Is this required on an LOI provider?

No.

259

129

Attach C

 

Will a copy of the organization’s most recent Form 10-K be acceptable in lieu of
a copy of the audited financial statements?

The two most recent audited financial statements must be included.  If the 2002
has not been completed, then please submit the most recent 10-K for 2002.

260

132

Attach D(1)

 

In a group practice - does each physician need a separate LOI or can a group
administrator sign for all physicians within group?

Please refer to the answer to question # 205.

261a

138

Attach D(2)

 

If a provider is in the process of obtaining an AHCCCS ID number, how should
they be reported on the LOI file?

The provider ID field should be filled with zeros.

261b

138

Attach D(2)

 

Page 138, Attachment D(2), Service Provider Name - If an individual provider 
has a last name which is hyphenated, how should the name be listed?  Example: 
Smith-Jones/John A. (hyphen without spaces); Smith - Jones/John A. (hyphen

with spaces); SmithJones/John A. (without hyphen or spaces).  Please clarify.



Page 138, Attachment D(2), Service Provider Name - Should the Plan try to  match
first names to the AHCCCS Provider File registered name even though the provider
may utilize a different name?  Example:  AHCCCS Provider File list the
provider's name as Charles G. Jones; the physician actually goes by his middle
name and APIPA has him registered as C. George Jones, or should the name be
listed as Charles George Jones?  Please clarify.

Q1.  The plan should give AHCCCS the hyphenated name without spaces
(Smith-Jones).

Q2.  For this submission, it is not necessary to match the name with the AHCCCS
Provider File.  However, the health plan may do so if they wish.

262

145 - 147

 

 

The Specialty Code Table seems to be missing  many of the Provider Specialty
values that appear in the PMMIS Menu, Screen RF613.  If we use a code that does
not appear in the Provider Specialty Table on pages 145 – 147, do we use the
codes in the PMMIS Menu, Screen RF613?  Or, do we populate the Provider
Specialty fields with 999?

The field should be populated with 99.

263

136 and

144

Attach E

N/A

Page 136 asks the offer to submit the entire provider network.  If the provider
network contains provider type codes which are valid in the state PMMIS system,
but are not included on the provider type codes listed on page 144, should the
providers be reported as 99 “Other” or should the table include all AHCCCS valid
provider types?

Please refer to the answer to question 262.

264

136 and 145-147

Attach E

N/A

Page 136 asks the offer to submit the entire provider network.  If the provider
network contains specialty codes which are valid in the state PMMIS system, but
are not included on the specialty codes table  listed on pages 145 - 147, should
the specialists be reported as 999 “Other” or should the table include all
AHCCCS valid specialty codes?

Please refer to the answer to question 262.

265

150

Attach E

 

For Pima and Santa Cruz – in that not all contractors who receive an award for
the GSA will be active in Santa Cruz County, should the rates be bid as a
blended rate or as stand-alone rates for each county?

The Offeror must submit a bid for the entire GSA.  Capitation scoring will be
based upon the blended capitation rate.  After all RFP scoring is completed, the
two bidders with the highest overall scores will receive an award for both Pima
and Santa Cruz counties.  The next highest scorers will receive an award in Pima
County only.  The Pima County only Contractors will be offered a rate that is
their bidded rate for both counties as adjusted based upon a percentage
difference between the risk of the two counties combined and Pima County only as
determined by Mercer.  If the Pima County awardee does not accept the offered
rate, then the next highest scorer will be offered a rate until all available
Contractor slots are awarded.

266

150

Attach E

 

Is AHCCCS providing any alternatives to the Web Based Capitation Rate Proposal
should the web site being down?  What assurances is AHCCCS providing that its
web site will be up and accessible and that the response time will not be
compromised when a significant number of Contractors might be attempting to
access it at the same time?

OMC has received many assurances from ISD that the web traffic will not prevent
bidders from completing their bids via the web application.  Offerer’s are
required to submit a hard copy of their bids that will be used as back up should
the web application fail.

267

150

Attach E

 

What will be the recourse for material errors and omissions in the development
of rate ranges by AHCCCSA?  Errors or omissions may be identified by the health
plans, AHCCCSA or AHCCCSA’s actuary.  Furthermore, what is the recourse if the
development of the rate ranges does not meet with CMS' approval subsequent or
concurrently to the bid process?

Material errors and omissions would be disclosed and corrected. To the extent
rate ranges were modified, awarded rates would be adjusted by the same
percentage(s). Beyond that, it would depend on the nature of CMS’ concerns. As
long as the covered services and populations in the contracts have not changed,
the rates would probably stand. The bidder’s actuary would have already
certified that the rates were actuarially sound for the bidder, and AHCCCS’
actuaries will have done the same for the rate ranges. Issues related to federal
match or CMS requirements for documentation should not affect the acute care
contracts.

268

150

Attach E

 

Please explain AHCCCSA’s decision to not use a diagnostic-based risk adjuster,
given that CMS lists it as a requirement to actuarially sound rates, and explain
why it is not applicable if omitted.   

Refer to question 1. The rate setting methodology is in compliance with CMS
regulations.

269

150

Attach E

 

Please explain the methodology that will be used to develop the upper and lower
bounds of the capitation rate ranges. 

- a. What fee schedule assumptions will be used to price encounter data for the
upper and lower bounds of the rate range? 

- b. What percentage of the Medicaid Fee schedule will be used for inpatient
given that AHCCCSA states that the average reimbursement is 97% in their most
recently submitted budget to the JLBC? 

- c. What are the assumptions related to the average dispensing fees, AWP, and
rebate assumptions for retail pharmacy?

- d. What percentage of the fee schedule will be assumed in rural counties where
contracting requires payments that exceed the AHCCCSA fee schedules?

- e. How will outpatient encounters be priced given that plans must contract at
a percentage of billed charges at multiple facilities?

- f. What assumptions were made for pricing encounters for typically
sub-capitated costs such as PCP, laboratory and DME, regarding under-submission
of encounter data by the providers?

- g. What administrative component will be priced into the upper and lower bound
of the rate range?

- h. What time periods are the State’s actuary using as their base rate
assumptions?  What time period(s) will AHCCCSA use as its base for developing
the rate ranges?  If this varies by GSA or rate cell, please provide to
potential Offerors.

a.  The state’s reimbursement schedules, and the health plan paid amounts.

b. The inpatient component of the capitation rate is based upon cost and
utilization information from health plan reported encounters and financials. 
AHCCCS will inflate the component by the inflation used for the tier per diems
for 10/1/03.

c. The PMPM assumptions will closely match the blended experience of the current
contractors, adjusted for trends and changes in approved drugs.

d.  Rate ranges will be established for 3 different zones, or groupings of
counties, based on the encounters priced out by the health plan paid amounts.
This should reflect health plans’ contracting issues as closely as possible.
This pricing of encounters by health plan paid amounts has been cross-walked
against their audited financial experience for 3 years.

e. For clarification, health plans are not required to contract at a percentage
of billed charges.  Health plan paid amount is used for pricing.

f. As discussed in the data supplement, subcapitated encounters, if no value is
assigned by the health plan, will be priced at the AHCCCS FFS schedule.

g. The Offerors should bid what they expect their administration component to
be.

h.  !0/1/99-3/31/02

270

150

Attach E

 

  Will AHCCCSA share its trend assumptions with Offerors?  How do the 5% trend
assumptions in the State Legislative budget for the AHCCCS program relate to
this process?

Trends assumptions used to develop the State Legislative budget were their own
best estimates. AHCCCSA’s actuaries will make their own trend estimates.

271

150

Attach E

 

When will AHCCCSA make available information regarding program changes?

Information is provided in Section B of the data supplement. Potential
contractors will be made aware of any additional program changes, as they become
available.

272

150

Attach E

 

How will financial data be used given changes in reserves for other prior period
adjustments that skew actual results?  For instance, if a health plan releases
reserves or recognizes revenue from older periods, the health plan’s experience
will look more favorable than their “run rate” for that period.

Financial statements are revised and restated for adjustments, and are audited
on a periodic basis. Financials represent one supplemental data source used in
the development of actuarially sound rates.  These revised financial statements
are not provided in the data supplement.

273

150

Attach E

 

If the Legislature eliminates eligibility groups (e.g., KidsCare, HIFA parents),
will AHCCCSA adjust the capitation rates, given that the prospective bidders are
bidding rates assuming continued coverage of all groups?  And if so, how will
the adjustment be made?  If adjustments are made in the rates, how will this
impact the algorithm?

Any material change within a rate cell, such as the elimination of one subset of
a category of aid will be adjusted for in the capitation rates.



The Offeror should assume that all current eligibility groups will continue to
exist in CYE ’04.

274

151

Attach E

 

Since the Web application for submitting capitation rates has not been issued
yet, will offerors have the opportunity to formally ask questions and receive
responses after the February 14, 2003 deadline to submit questions?

Yes.  A presentation of the web site will be forthcoming at the bidder’s
conference.



A second set of technical questions will be issued by AHCCCSA by due March 7,
2003.

275

153

Attach F

 

Please describe what the health plans will be required to report on the newly
required “Prescription Drug Utilization Report”?

Contractor submitted pharmacy encounters are still the "official" documentation
for AHCCCS.  However, contractors will be asked to provide standard monthly
production reports of aggregate pharmacy cost and utilization data in a mutually
agreeable format .

276

84-92

Attach G

 

Are any of these forms available for electronic fill-in? Or are we to print out
the PDF version and fill in by hand?

AHCCCS Website

Electronic version of section G has been placed on the web page.

277

157

Attach.

H (1)

 

In you previous response to question 250 regarding LEP, is your intent with the
use of the word prevalent to mean 1,000 or 5% as per RFP?     

If the health plan becomes aware of 1 member LEP, is the health plan required to
translate all member information to that non-prevalent LEP, i.e. Farsi?

Yes, prevalent refers to the 5%/ 1000 standard for purposes of vital documents,
and there is no requirement to provide written translation to a member who
speaks a language not meeting the 5%/1000.  However, the BBA requires the MCO to
provide oral translations of any language-regardless of whether prevalent or not
when requested by a member.

278

Page 157, 100, 102



Attach.

H (1)

 

When asked for clarification of definitions, the offerors are told to refer to
the CFR 438 subpart F for definitions.  However, AHCCCS continues to use the
term complaint in requirements 13 and 28, yet refers to CFR 438.  CFR 438 does
not recognize the term “complaint”.  Are we to assume that AHCCCS is talking
about “grievances” and the term complaint will be eliminated?

See answer to question #305.

279

157

Attach H

 

Is the “Notice of Action” considered the same as an initial organization
determination?  Also, normally, a member has 60 days following an adverse action
to file an appeal.  The timeframe listed in this section of the RFP is
different.  Has this timeframe changed and, if so, when? 

42 CFR 438.404 delineates Notice of Action requirements.  State statute ARS
§36-2903.01 specifies a 60-day timeframe for filing non claim related
grievances. However,  the BBA provisions have will have a major impact on the
existing AHCCCS/Contractor  grievance process.  These changes shall be
communicated through regulation and/or formal policy.

280

157

Attach H

 

It refers to the Notice of Action and the situations in which that must be
generated, including notice to members when a claim is denied—does this mandate
and EOB to be sent to a member?  If it does, can the member ask for an expedited
appeal in that situation?

The BBA regulations require that notice be given enrollees for denial of
payment, in whole or in part.  Expedited resolution of an appeal applies to
situations when taking the time for standard resolution could seriously
jeopardize the enrollee’s life or health or ability to attain, maintain, or
regain maximum function.  It does not appear that appeals of this nature would
satisfy the criteria for expedited resolution.  Moreover, it is anticipated that
most of these appeals will be withdrawn once the MCO explains to the enrollee,
as part of its resolution process,  that the enrollee will not be not
financially responsible for payment.

281

157

Attach H

 

It refers to a “standard appeal”—what is this?  A non-expedited appeal as
described in previous paragraphs?  A grievance as set forth in the current
administrative code?  If it is the latter, are the timeframes for response
changed from 30 days to 45 days with extension of 2 weeks without member
agreement, but only notice?

42 CFR 438.408 delineates requirements for standard and expedited resolution of
appeals.  The existing AHCCCS/Contractor grievance process will be amended to
ensure compliance with the BBA provisions.  These changes will be communicated
through regulation, contract, and/or formal policy.

282

157

Attach H

 

Are there member grievances as previously provided for in the administrative
code?  If so, under what circumstances, and what rules, etc applies?

Attachments H(1) and H(2) have been written to incorporate all required changes
due to the BBA.  This attachment prevails over rule and statute effective
October 1, 2003.

283

157

Attach H

 

Is the process of requesting a “fair hearing” the same as the current process of
appealing a decision from a member grievance?  Does this still exist in its
current form, and if so, under what circumstances?

Attachments H(1) and H(2) have been written to incorporate all required changes
due to the BBA.  This attachment prevails over rule and statute effective
October 1, 2003.

284

157

Attach H

 

Can a member appeal from the process set forth in Attachment H (either standard
or expedited), beyond the fair hearing process or is that the full and final
process?

As in the current scheme, a member may file a Petition for Judicial Review in
Superior Court.

285

157

Attach H

 

Attachment H provides that the enrollee is to be given no less than 20 days and
no more than 90 days from date of Notice of Action to file an appeal—does this
apply to expedited grievances (appeals) under Article 13 or to “standard”
grievance which currently have 60 days limit?

The 20/90 day requirement for appealing a Contractor  Notice of Action is
delineated in 42 CFR 438.402 and applies to both expedited and standard appeals.

286

157

Attach H (1)

Entire Attachment H (1)

This section uses the terms grievance, appeal, expedited appeal, State fair
hearing and expedited hearing. Contractors currently utilize the AHCCCSA
definitions of the terms grievance and expedited hearing.  May Contractors
assume that the definitions and requirements will stay the same for these two
terms?  Please provide more information, definitions and processes for appeal,
expedited appeal and State fair hearing.

Attachments H(1) and H(2) have been written to incorporate all required changes
due to the BBA.  This attachment prevails over rule and statute effective
October 1, 2003.  The BBA has defined specific terms which pertain to the
Grievance System; any current terms which do not conform to the BBA must be
amended to ensure compliance.  As an example, refer to the definition of
“action,” “appeal”, and “grievance” as defined in 438.400.

287

157

Attach H (1)

Paragraph 3

Currently, we rely on the language in the Member Information section of the
contract.  Therefore, vital materials, including Notices for Denials,
Reductions, Suspensions or Terminations of Services are translated when we are
aware that a language is spoken by 1,000 or,  5% of our members. We also inform
our members of their right to interpretation and translation services when we
are aware that 1,000 or 5% of the members speak a specific language and have
LEP.  Attachment H of the RFP states, "Written documents, including but not
limited to the Contractor's Notice of Action, the Notice of Contractor's
Appeal/Grievance Resolution, ... shall be translated in the enrollee's language
if information is received by the Contractor, orally or in writing, indicating
that the enrollee has Limited English Proficiency." We are interpreting this to
say that we must print the stated documents in a member's chosen language if the
member tells us that he/she has LEP.  Is this correct?

If the Contractor is aware that the enrollee has a limited English proficiency
in a prevalent non English language,  the Contractor  must translate the written
material , e.g. the Contractor resolution notice, in the prevalent non English
language-rather than simply including language in the document advising the
enrollee that the information is available in the prevalent non English
language.

288

157

Attach H (1)

Bullet 2

This bullet requires a contractor to define appeal.  Please provide a definition
and the context that AHCCCSA is using the term appeal.

”Appeal” is defined in 42 CFR 438.400.

289

157

Attach H (1)

Bullet 4

This bullet allows for an enrollee to file both a grievance and an appeal
orally.  Currently, enrollees that dispute a grievance decision must submit a
request for hearing in writing.  Does this oral request include the appeal of a
grievance decision?

42 CFR 438.402 delineates requirements for oral and written appeals. The BBA 
does not mandate a hearing process for grievances as defined in 438.400.

290

157

Attach H (1)

Bullet 5

The RFP states that an enrollee shall be given no less than 20 days (and no more
than 90 days) to file an appeal.  Is it the intent of AHCCCSA to allow
individual health plans choose the time frame for filing grievances and appeals,
or is AHCCCSA going to define the timeline?

AHCCCS anticipates establishing a specific timeframe for appealing through
regulation and/or formal policy.



291

157

Attach H (1)

Bullet 6 Item 2

This bullet indicates that a contractor shall notify enrollees at the time of
any action affecting the claim when there has been a denial of payments.  Is it
the intent of AHCCCSA to require Contractors to notify enrollees when provider
claims have been denied?  Is it the intent of AHCCCSA to allow enrollees to
appeal provider claim denials?  If so what level of appeal is meant by this
section?

Please refer to the answer to question # 280.

292

157

Attach H (1)

Bullet 6

As this statement does not specify working or calendar days, can we assume it is
calendar days?  This statement would imply that the Notice of Action is sent out
10 days before the date of the action.  Is this to mean the “effective” date of
the action?

Please refer to Subpart F.  Notice of  Action mailing requirements are found in
438.404.  The timeframes generally refer to calendar days although he expedited
timeframe is stated in terms of working days.

293

157

Attach H (1)

 

Are there set definitions of the terms

Appeal, grievance and complaint?

Yes, please refer to 438.400.

294

157

Attach H (1)

 

Are the terms appeals and grievances being used interchangeably or Are you
allowing the Health Plan to define these terms or Do we use CFR 438 subpart F to
define the terms? Note – CFR 438 does not recognize the term “complaint”.

Please refer to the definitions found in Subpart F.  These terms are not used
interchangeably and must conform to the BBA definitions.

295

157

Attach H (1)

 

Where it states “inquiries appealing an action are treated as appeals and are
confirmed in writing….” Please clarify who is “confirming in writing” -the
Health Plan or the enrollee?

Please refer to 42 CFR 438.406(b).

296

158

Attach H (1)

Bullet 7     Item 3

This item refers to the enrollee’s right to file an appeal with the contractor. 
Does this mean the enrollee's right to file a grievance?

No, the terms “grievances” and “appeals” have distinct meanings as defined in
Subpart F.

297

158

Attach H (1)

Bullet 7      Item 4

This bullet refers to the enrollee’s right to file a request for State fair
hearing.  May we take this to mean the enrollees right to file a request for
expedited hearing?  If not, from whom does the enrollee request a State fair
hearing?

The BBA permits enrollees to file requests for hearing with the State
concerning  “actions” which are not resolved solely in favor of the enrollee by
the Contractor.  Some of these actions may qualify as “expedited” matters.

298

158

Attach H (1)

Bullet 7     Item 6

In this item it refers to the enrollee’s right to file an expedited resolution. 
Please provide a definition of expedited resolution in this context and the
circumstances in which an enrollee can utilize or request the expedited
resolution.  With whom does the enrollee request an expedited resolution?

Expedited resolution is discussed in 438.408 and 438.410.

299

158

Attach H (1)

Bullet 10

This bullet uses the term standard appeal.  Does this terminology refer to what
is currently called a grievance?   Or is this a new appeal process?  This bullet
allows the contractor to respond to standard appeals within 45 days, if this is
referring to the current grievance process, is the AHCCCSA eliminating the 30
day time frame currently used for processing grievances?

Attachments H(1) and H(2) have been written to incorporate all required changes
due to the BBA.  This attachment prevails over rule and statute effective
October 1, 2003.

300

158

Attach H (1)

Bullet 14 Item 3

This bullet indicates that an enrollee can appeal the denial in whole or in part
of payment for service.  Is this to mean the enrollees can appeal provider claim
denials?  If so, what level of appeal is meant by this section?

Subpart F delineates MCO requirements for appeals of “actions” which include the
denial of payment for a service, in whole or in part.  Also refer to response
number 280.

301

158

Attach H (1)

Bullet 21 Item 2 b

This bullet indicates that a health plan has to provide written notice of the
enrollee's right to receive benefits pending the hearing and how to request
continuation of benefits.  Bullet 15, on page 158, indicates that benefits shall
continue if the enrollee meets all five criteria.  Should the health plan
include this information only if all of the criteria in Bullet 15 had been
previously met?  Or is it the intent of AHCCCSA to have the health plans include
this language in every letter?

42 CFR438.408 delineates the content requirements which must be included in the
Contractor’s written notice of resolution.  The right to receive continued
benefits must be included.

302

158

Attach H

 

Attachment H provides that the Contractor shall permit both oral and written
appeals and grievances and those oral inquiries appealing an action are treated
as appeals and are confirmed in writing unless expedited resolution is
requested.  Please clarify what an “expedited resolution” is?  Is this is
referring to an Article 13 request for expedited appeal?

Please refer to the answer to question #298.

303

158

Attach H

 

Attachment H refers to the Contractor resolving all expedited appeal within 3
working days and making reasonable efforts to provide oral notice to an enrollee
regarding an expedited appeal resolution—is this effort to provide notice
regarding an appeal of the expedited appeal?  Is that same as Article 13?  Does
this mean after the Contractor makes decision on expedited that the member then
can access the expedited, or non-expedited, appeal process in either Article 13
or 8?

Attachments H(1) and H(2) have been written to incorporate all required changes
due to the BBA.  This attachment prevails over rule and statute effective
October 1, 2003.

304

158

Attach H

 

Attachment H1 refers to right of enrollee to file appeal of “failure to provide
services in timely manner”—is this a grievance filed with Contractor about
provider’s car, e.g., quality of care complaint, that is a “standard appeal”
(with 45? Days to resolve and right of appeal?) or a “traditional” grievance
under Article 8?

Attachments H(1) and H(2) have been written to incorporate all required changes
due to the BBA.  This attachment prevails over rule and statute effective
October 1, 2003.

305

 

Attach H

 

AHCCCS has changed most of the terminology in the member grievance system
section to reflect new BBA language.  For example:

Previous Language              New Language
Complaints                           Grievances
Grievances                           Appeals
Appeals                                State Fair Hearings



AHCCCS has not changed this terminology in the provider grievance section to
reflect these changes.  Nor has AHCCCS updated the language in questions #13 and
#28 of this RFP.  Should Offeror answer provider grievance questions and other
questions (13 and 28) based on previous language definitions or new language
definitions?

The BBA does not address the provider dispute resolution process.  Therefore,
AHCCCCS intends to retain the existing process, with some minor modifications. 
AHCCCCS will communicate any changes through a formal policy.



Submission #28, under Member Services, is amended to read, "Describe the member
grievances and resolution process, including communications with other
departments, benchmarks used and the average speed for resolution of grievances
(or complaints using previous terminology)".  #36 is amended to read, "Provide a
flowchart and written description of the appeals and State fair hearing
processes and general timelines.



438.400 defines "grievance" as an expression of dissatisfaction about a matter
other than an "action."  This regulation states, "possible subjects for
grievances include, but are not limited to, the quality of care or services
provided, and aspects of interpersonal relationships such as rudeness of a
provider or employee, or failure to respect the enrollee's rights."  Generally
speaking, "grievances" under the BBA are similar to "complaints" under the
previous nomenclature.  The BBA does not provide hearing rights regarding
grievance disposition.



Although quality of care complaints may be communicated to the Contractor in a
variety of ways, those which are reported by members are to be treated as
grievances.  Quality of care complaints not communicated to the Contractor by
members are not assumed to be grievances and are therefore treated independently
of the grievance system.



In general, "appeals" (BBA terminology) refer to what previously were known as
grievances, when filed by members regarding an action taken by the contractor.
as defined in Attachment H1, page 158, eighth bullet of the RFP. 

306

 

Attach H

 

We have interpreted an expedited appeal to be what was formerly known as an
expedited grievance, which would be submitted directly to AHCCCS.  Please
clarify the process as it relates to the Offeror.

The BBA defines “actions” and “grievances.”   For purposes of the Enrollee
Grievance System delineated in Attachment H(1), an “action” confers hearing
rights whereas a “grievance” does not.  The BBA sets forth requirements for
expedited resolution of “actions” which are found in 438.408 and 410. 
“Grievances” are not subject to expedited resolution.  When the Contractor
determines or the provider indicates that taking the time for standard
resolution could seriously jeopardize the enrollee’s life or health or ability
to attain, maintain, or regain maximum function, then the appeal must be
resolved no longer than 3 working days after the MCO receives the appeal –
unless the timeframe is extended in accordance with the requirements in
438.408©.  This applies to denials, reductions, and terminations.  Currently,
AHCCCS Policy and Rule permit appeals of denials, reductions and terminations of
services to be scheduled directly to hearing, by passing the Contractor review
process.  It is likely that AHCCCS will amend the current Member Rights and
Responsibility Policy and Article 13 of AHCCCS Regulations, “Members’ Rights and
Responsibilities for Expedited Hearings” to require the Contractor to initially
address all enrollee actions and grievances through the Contractor Grievance
System.  These changes will be communicated to Contractors through formal policy
and/or rule.

307

 

Attach H

 

Does b) only apply if an expedited appeal was filed directly with AHCCCS, within
10 days of service and only to original services requested?  Please clarify the
process as it relates to the Offeror.

See response to number 306 above.

308

 

Attach H

 

If a State fair hearing results in reversal of a decision, can Offerors limit
only to medically necessary covered services in the scope of the original
request?  Does this only apply if services were received under an approved
request for continuation of services?  Can we require out-of-state providers to
comply with policies, such as obtaining an AHCCCS provider ID number and to
accept the AHCCCS fee schedule?

Please refer to 438.420 and 424 for continuation of benefits and reversal of
decisions.  In order for services to continue during an appeal, the requirements
in 438.420 must be met.  Additionally, Contractors must ensure the timely
provision of services which were originally denied by the Contractor if the
AHCCCS Hearing Decision subsequently reverses the Contractor’s denial.  All
services must be medically necessary.  These requirements are discussed in
several areas in Attachment H(1).



Federal regulations require that all Medicaid providers sign a provider
agreement.  In addition, State Law ARS §36-2904L, authorizes payment of
non-hospital services at the AHCCCS capped fee for service schedule – in the
absence of an agreement to the contrary.

309

 

Attach H

 

It states that Offerors are to continue benefits under certain conditions, such
as until “3) State hearing office issues decision adverse to enrollee.” 
Currently, the Administrative Law Judge at the Office of Administrative Hearings
hears the case and issues a Recommended Order & Decision.  The Director of
AHCCCS then reviews that decision and issues the Director’s Decision, accepting,
rejecting or modifying the Administrative Law Judge’s decision.  Please clarify
decision is applicable for the timeframe of coverage.

The Director’s Decision, issued on behalf of the AHCCCS Director, shall be
considered the Decision by the State Hearing Office for purposes of duration of
continued benefits in 438.4200 or effectuation of reversed appeal resolutions in
438.424.  Please note that the duration of continued benefits is determined by
the occurrence of any of the four conditions in 438.420©-only one of which
pertains to a hearing decision.  For example, if the time period or service
limits of a previously authorized service have been met, the continued benefits
must cease even if a Hearing Decision has not yet been issued.

310

 

Attach H

 

Other bidders raised some questions regarding definition and processes were
referred back to CFR.  How will this affect the current “expedited appeal”
process in Arizona? We are uncertain how to coordinate the “expedited appeal”
and denial of an “expedited resolution.”

Please refer to responses to questions 306 and 307.

311

 

Attach H

 

The change in definitions would indicate that what is currently called the
member complaint process (as reflected in questions 28 and 13) is now the member
grievance process.  If this is true, should the current member complaint process
be included in the flowchart?  Please clarify.

Please refer to response to question 305.

 

Page 161

Attach H

 

Question 262 states that questions about Attachments H(1) and H (2) “have been
written to incorporate all required changes due to the BBA”.  The BBA does not
recognize the providers’ right to file a grievance or an appeal except on behalf
of the member, with the member’s permission.  See 438.402 section c (1) ii “A
provider, acting on behalf of the enrollee and with the enrollee’s written
consent, may file an appeal.  A provider may not file a grievance or request a
state fair hearing.” Are we to follow the CFR 438 subpart F, as we have been
told in answer to the bidders question to “refer to 42 CFR 438”?  If so, will H2
be revised to comply with the BBA?

Attachment H(2) will be retained.  Subpart F of Part 438 does not address the
provider dispute resolution process.  Therefore, AHCCCS intends to retain the
existing provider grievance system process with some minor modifications, and
will advise contractors of changes to the provider process through a formal
policy.



The statement means that providers may not file a grievance or request a state
fair hearing for a member.

312

161

Attach H(2)

Item J

“If the contractor’s decision is appealed and a request for hearing is
filed……….” .  Is that 1 step or 2 steps?  Can the provider appeal the Health
Plan grievance decision to be relooked at and if not satisfied, request a
hearing or is “appeal and request for hearing” saying the same thing which would
be an appeal to AHCCCS?

The terms “appeal and request for hearing” in this context represent one action
and refers to appealing the Contractor decision to the State.

313

 

Data Supp

General Question

Upon reviewing the data supplement, it appears that in general the medical
expenses for the TANF/KidsCare under 1 age category show a decrease in medical
expenses from 2001 to 2002.  Please explain any pertinent issues that may cause
a decrease in medical expenses during these time periods.

AHCCCSA is unaware of any pertinent issues that contributed to a decrease in
medical expenses.  This information is based upon health plan self-reported
data.

314

 

Data Supp

Section A Overview

Please provide additional details on how Mercer will develop the mid-point and
rate ranges for the  contract period?

This information will be presented at the Bidder’s Conference

315

 

Data Supp

Section A Overview

Please provide information on any medical trend analysis that was completed
using the data in the data supplement.

The information in the data supplement is not directly used in the development
of medical trends. The encounter utilization reports are used to aid in the
development of utilization trends.

316

 

Data Supp

Section A Overview

Please provide additional details on capitation offset on the CRCS form for
Delivery Supplement.

  Health plans receive monthly capitation for the pregnant women enrolled in
their plan. Currently, the assumed duration of a pregnant woman in the program
is 8 months including the post partum time period. Therefore, in order to avoid
double paying the plans, the maternity payment is reduced for the eight months
of capitation dollars that the plans will received.

317

 

Data Supp

Section D and F

How do the Provider Type and Category of Service drive the rate setting?  Please
clarify the relationship of the service matrix which includes Provider Type and
Category of Service to the Capitation Rate Setting worksheets. 

The Provider type and Category of Service make up the criteria for developing
general service categories that are the basis of the capitation rates.  The
crosswalk between the service matrix to the CRCS is provided so you can use the
encounter utilization reports for developing your capitation bids by those
service categories.

318

 

Data Supp

 

When evaluating utilization for rate setting, how do codes with global rates
billed with TC, 26 modifier get handled? Are the professional (26) component in
physician services and the technical (TC) portion in lab, radiology, etc.?    If
they are split, what are the percentages of splits that will apply?

Both the professional component and technical component for lab and radiology
services are included in the lab and radiology services category.  See the
service matrix in Section D of the Data Supplement for further information.

319

 

Data Supp

 

What is the 4/1/03 AHCCCS fee schedule status? How will adjustments to that fee
schedule be factored into the rate setting?

AHCCCS will increase the hospital tier per diems based on the 3rd quarter DRI. 
An estimate of this will be used in developing the capitation rates.  AHCCCS
will continue to freeze its fee schedule for all other rates.  This will be
factored into the capitation rate development.

320

 

Data Supp

Capitation Rate Calculation Sheet (CRCS)

Can you give an example of a “Miscellaneous” service?  There are no AHCCCSA
Service Matrix Categories that crosswalk to this line in the CRCS.

This is a service that does not fit any of the categories that are contained in
the service matrix.

321

 

Data Supp

Service Matrix

In the Service Matrix of the data set, non-emergency transportation is counted
as number of encounters.  Should this not be number of units?

It should be the number of units that is defined as a trip for transportation
services.

322

 

Data Supp

Maternity Costs

Is the "Encounter Data" for the SOBRA Supplement available in electronic form? 
This data includes utilization per 1,000 and costs per unit by type of service
for the three contract years ending 2000, 2001, and 2002 (six months) for each
county and GSA.  It is comparable to what the AHCCCSA provided in electronic
format on their CD earlier for acute care aid categories.  AHCCCSA handed out
hard copy printouts of the SOBRA Supplement data at the bidder's conference.

The data handed out was for all Maternity costs irrespective of their
eligibility category.   This information is available electronically through the
AHCCCS web site’s bidder’s library.

323

 

Gen quest

 

How many disease management programs need to be in place and are there specific
diseases that are mandated?

AHCCCS has not established a standard for the number of disease management
programs a plan must offer. The development and implementation of disease
management programs should be based on the needs of the health plan's members.

324

 

Gen quest

 

What is meant by “disease management programs”?  Do they include management of
diseases within the realm of case management, or are they looking for
“disease-specific” programs?

Disease Management Programs are disease specific programs designed to assist
persons with chronic illnesses improve their self-management skills.  Case
management can be one tool of disease management.

325

 

Gen quest

 

Will they accept referrals to current HIHS programs as disease management, i.e.
MMC’s/CHC CHF Program, Diabetes Education & Coagulation Clinic, informal asthma
education, etc?

Disease management programs can be provided in many different methods.  It is up
to the Contractor to determine what is effective for their population. 

326

 

Gen quest

 

If they truly mean specific “disease management programs”, with tracking of
CLINICAL Indicator, (in addition to Utilization Monitoring which can be easily
done by the HP), is there a date by which these programs must be in place?

AHCCCS will monitor the implementation of Disease Management programs at the
first round of Operational and Financial Reviews conducted under the new
contract.

327

 

Gen quest

 

Does AHCCCSA intend to now, or at any time during the contract term, install
geographic access standards for specialists?

In lieu of specific standards by geographic area, AHCCCS is utilizing the
community access standard as the guideline for network development. 
Essentially, this means that services that are generally available to the
population of a given community, should be equally available to the AHCCCS
members residing in that same community.  Additional specific requirements are
not currently anticipated.

328

 

Gen quest

 

Will the performance bond and capitalization levels remain consistent during the
period of the financial statement forecast?

The Offeror should assume that they will remain constant.

329

 

Gen quest

 

What years’ growth assumptions should be used of the overall AHCCCS population
growth in the financial statement forecast?

AHCCCSA will provide the estimates used by the AHCCCS budget office at the
bidder’s conference.

330

 

Gen quest

 

Should we assume our same mixture of membership by rate group as of now as our
mixture in the financial statement forecast?

This is a decision that the Offeror will need to make based upon its estimates.

331

 

Gen quest

 

Should the margin on Financial Statement Forecast rates set by AHCCCS’ actuaries
be included in the financial statement forecast?

The contractor should not factor the “margin” (risk/contingency) that is
included in the capitation rate development.  They should report their actual
expected margin.

332

 

Gen quest

 

When setting the rates without pharmacy, will all administrative costs related
to the pharmacy benefit be borne by another entity?

Yes, some portion of the administrative costs will be borne by another entity. 
It is unknown at this point the amount.

333

 

Gen quest

 

For the capitation rates set by AHCCCS’ actuaries (PPC, HIV/AIDS, Title XIX
Waiver, HIFA Parents, etc.) when will that data be available?  What are the
inflationary assumptions used for the contract period?

AHCCCSA anticipates that the capitation rates in question will be available
April 1, 2003.  Because the PPC and TWG rates are reconciled, the Offeror should
estimate what their profitability will be for the TWG and PPC experience and
build that into their financial projections.  For the HIFA parents, assume a
rate that is 10% greater than the applicable TANF rates. 

334

 

Gen quest

 

When will the reinsurance adjustment table for plans with a deductible greater
than $20,000 be available?  Will this be consistent through out the contract
period?

The reinsurance offsets will be available by the end of February.  Those offsets
will be adjusted annually when additional date is analyzed including inpatient
rate adjustments, program changes, and actual reinsurance claims paid.

335

 

Gen quest

 

Will the bidder be able to modify the capitation rates after they are input into
the web site?  If so, when will they no longer be available for modification?

The bidder can modify their capitation rate bids until 3:00 pm, March 31, 2003.

336

 

Gen quest

 

Does AHCCCSA have any enrollment projections for the acute care program over the
next 1-5 years split by GSA and/or eligibility category?  If so, please provide
copies of what is available.

AHCCCSA will provide the estimates used by the AHCCCS budget office at the
bidder’s conference.

337

 

Gen quest

 

Upon bidding for GSA 10, will separate capitation rates be quoted for Pima
County and Santa Cruz County?

The Offeror must submit a bid for the entire GSA.  Capitation scoring will be
based upon the blended capitation rate.  After all RFP scoring is completed, the
two bidders with the highest overall scores will receive an award for both Pima
and Santa Cruz counties.  The next highest scorers will receive an award in Pima
County only.  The Pima County only Contractors will be offered a rate that is
their bidded rate for both counties as adjusted based upon a percentage
difference between the risk of the two counties combined and Pima County only as
determined by Mercer.  If the Pima County awardee does not accept the offered
rate, then the next highest scorer will be offered a rate until all available
Contractor slots are awarded.

338

 

Gen quest

 

Will AHCCCSA make available experience information regarding Third Party
Recoveries?

The TPL experience is included in the current health plan financial statements.

339

 

Gen quest

 

Will AHCCCSA make available experience information regarding member co pays?

The amount of the copayments will be hard coded into the CRCS.

340

 

Gen quest

 

Is there a preferred form for the actuarial certification?

  Please refer to the answer to question #1.

341

 

Gen quest

 

Can AHCCCSA provide guidance as to how CYE ’04 reimbursement rates will vary
from CYE ’03, specifically identifying percentage changes to inpatient hospital
tiered per diems, outpatient hospital reimbursement, and other fee-for-service
reimbursement?

AHCCCS will increase the hospital tier per diems based on the 3rd quarter DRI. 
An estimate of this will be used in developing the capitation rates.  AHCCCS
will continue to freeze its fee schedule for all other rates.  This will be
factored into the capitation rate development.

342

 

Gen quest

 

How many hospital supplement payments per 1,000 non-MED members occurred in
historical contract years?

AHCCCS will provide total hospital supplemental payments for CYE ’02 when the
rates are provided.

343

 

Gen quest

 

What aid code groups do the $15,000 and $20,000 deductibles correspond to in
Exhibit U of the data supplement?

The $15,000 applies to Title XIX Waiver Group rates categories.  The $20,000
applies to all other rate categories.  See further definitions of risk groups in
the data supplement and paragraph 2 of the RFP.

344

 

Gen quest

 

Will elements of the Capitation Rate Calculation sheet be set by AHCCCS?  If so,
please describe them.

AHCCCS will set the following items in the CRCS:

1.        reinsurance offsets
2.        copayment amounts

345

 

Gen quest

 

Per instruction, all responses should be limited to three pages unless indicated
otherwise.  Does this three page limitation include attachments, i.e. manual,
sample reports, handbooks, etc?

PLEASE REFER TO THE ANSWER TO QUESTION #196A.

346

 

Gen quest

 

Can attachments be marked as such in the 1/2 inch margin around the page?

Where attachments are permitted, yes.

347

 

Gen quest

 

Is the response page limit to narrative only?  Do you want response attachments
to be included?

Page limits apply to the narrative.  Attachments which are specifically
requested do not count toward the limit.

348

 

Gen quest

 

How do you want attachments that are not within the 8 ½ x 11 requirements to be
displayed? I.e. electronic file (if available), Xerox copy of material, in
sleeves, in separate binder?

Attachments, which are specifically requested, may be submitted in hard copy
form in a sleeve, following the applicable narrative.

349

 

Gen quest

 

May we have a BID Rating Tool?

No.

350

 

Gen quest

 

Does AHCCCS intend to adjust its FFS schedule to reflect the Medicare Fee
schedule in 2003/2004

No.  AHCCCS will freeze its rate schedule.

351

 

Gen quest

 

When using the rate worksheets on the web, are bidder's able to change them up
until 3/31/03, 3pm?                                                         

Yes.  After that, the bidder will be locked out.

352

 

Gen quest

 

When using the rate worksheets on the web, are these secured and confidential
from other bidders?

Yes. More information will be provided at the bidder’s conference.

353

 

Gen quest

 

Freedom-To-Work

a) Can AHCCCSA provide enrollment in Freedom-to-Work aid codes by county?

b) What data can be made available to assess the cost of these members as
compared to SSI members without Medicare?

a) Based on March 2003

COCHISE              4
COCONINO          5
GILA                      1
MARICOPA         66
MOHAVE             5
NAVAJO               1
PIMA                     23
PINAL                   4
YAVAPAI             6


b) AHCCCS has no data because this population became eligible January 1, 2003. 
The capitation rates were not changed for the population as it is not expected
that their risk will be greater than the general SSI population, and because
there are so few members potentially eligible.

354

 

 

Offeror’s Conference

Does AHCCCSA intend to truncate any encounter data when developing standard
deviations for their rate range development?

Some of the rate cells will no doubt be too small to give them full statistical
credibility. Mercer will be looking more closely at the statistical
relationships between the rating regions (county groupings), rather than taking
a literal interpretation of the statistical analysis.

355

 

 

Offeror’s Conference

Given the large increases in hospital charge masters, has AHCCCS made a
determination as to whether they will trend unit costs for outpatient services

AHCCCS is developing a methodology that will limit the outpatient facility
trend.  AHCCCSA does not anticipate the trend to exceed 5%.

356

 

 

Offeror’s Conference

What additional data / information is the state making available to its
actuaries that the plans have not been given?



Are the actuaries receiving encounter data by quarter?



What is the most recent time period they have received?



If additional data has been provided to the state's actuaries, what is the
rationale for not providing the additional data to potential offerors, in
particular, new offerors?

AHCCCS provided Mercer with encounter data to develop reinsurance offsets. 
AHCCCSA also provides health plan specific data to Mercer.  All other data has
been provided to bidders.



No.



The data that was provided in the data supplement—October 1, 2001 through March
31, 2002.



The additional data provided to Mercer will not aid the Offerors in their
capitation rate bid development.  Also, AHCCCS does not release health plan
specific data.

357

 

 

AHCCCS Website

http://www.ahcccs.state.az.us/Contracting/OpenRFPs/YH04-0001/YH04-0001.asp has
three forms at the bottom of the page: Marketing Attestation Statement (PDF),
AHCCCS Medicare Research Request Form (PDF), and Third Party Liability (TPL)
Change Form (PDF). Are we expected to do anything with these forms for this
RFP?  Specifically, are they to be submitted with the bid? If so, where should
they be placed in the response?

These are forms with specific purposes that are referenced in the RFP document
in a similar manner as policies.  Therefore AHCCCS included them in their
bidder’s library.  There is no submission requirement for these forms.

358

 

Gen quest

 

If a continuing offeror currently holds a Bond Substitute, should the offeror
assume that the substitute will continue to be acceptable in response to this
question?

Yes, such as a county resolution.

359

 

Gen quest

 

If the offeror is part of a larger governmental organization (e.g. an enterprise
fund), should it submit a copy of the CAFR for the entire governmental entity?

This is not required.

360

 

Gen quest

 

How does AHCCCS intend that bidders account for the HIV-AIDS supplemental
payments in the bids and in the CRCS sheets?

  The HIV-AIDS supplemental payment will be set. The benefits covered by this
supplemental payment should not be included in any of the CRCS sheets.

361

 

Gen quest

 

At the Bidders’ conference, the Mercer actuary shared some of their trend
assumptions (0% for physician, 4% for hospital inpatient).  What trends will
Mercer use for hospital outpatient?  For prescription drugs? For other services?

The bidder should develop their own trends for pharmacy.  For outpatient, AHCCCS
is developing a methodology for reimbursement for October 1, 2003 that should
minimize trends.  As discussed, AHCCCS is freezing its fee for service fee
schedule for a second year.  That should be factored into trend assumptions. 
Each bidder should consider their own expected trends based on historical
experience expected future payments to providers.

362

 

Gen quest

 

Is the plan required to notice members on every denied claim?

AHCCCS is getting clarification from CMS on this issue.

363

 

Gen quest

 

For the Utilization Data provided by the State for Yrs 18, 19 and 20, do the
numbers for the various TANF risk pools include KidsCare?  (KidsCare groups were
streamlined to TANF effective 10/01/02; however, health plans are still required
to report them separately from TANF.)

Yes.  Refer to the data supplement section J.

364

 

Gen quest

 

Health plans are to bid for two sets of rates to be effective 10/01/03; one with
a pharmacy benefit and one without pharmacy benefit.  For the three-year
financial forecasts, do health plans need to consider inflation/adjustments for
the second and third year forecasts?

Yes.  Please note no financial forecasts are required for bids without the
pharmacy benefit.

365

 

Gen quest

 

(paraphrased) Are all medical costs for pregnant women included in the
development of the delivery supplemental payment, and is that why there is 8
months of capitation subtracted from the gross rate to get to a net delivery
supplement rate?

Yes.

366

 

Gen quest

 

The amounts for deliveries and births are different.  However, the difference is
small and may be easily explained in accounting for twins and stillborns.



More perplexing, however, is that the member months for TANF 14-44 Females and
SOBRA moms should theoretically be the same from one report to the next.  In the
membership data file, "MemberMonths_Detail.txt" membership is

different from that reported in section R of the Revised Data Supplement, "Birth
to Member Month Analysis - Summary by County".

1.  Births and delivery numbers are different - ANSWER = the reason the numbers
do not exactly match is due to two things: 1) mom may not have been AHCCCS
eligible and therefore we do not have the delivery information; 2) multiple
births will have more than one birth but only one delivery.

2.  MM different from databook to "Birth to member month analysis" - the reason
that the member months do not exactly match is because the databook groups
member months based upon updated eligibility information that many times comes
after the payment of member months.  This allows the utilization in the databook
to be classified into the most precise risk grouping.  The birth report gathered
member months based upon "paid" member months.

367

 

Gen quest

 

The Mercer actuary said that the width of the rate ranges was calculated based
on a 95% confidence interval.

a.     Are we correct to interpret this to mean that the range is set in such a
way that the rates have a 95% chance of being correct for a given population
over a given time period?

b.     For what time period is this calculated? A month, a year?  5 years?  The
range would be wider for a short time period due to random statistical
fluctuation.

c.     For what time period is this calculated?  Statewide?  By GSA? By plan?  A
95% confidence interval will be wider, the fewer the members it is based on.  A
confidence interval based on statewide data would be much narrower than the
confidence interval which is appropriate for any given plan.




a. The expectation is that plan experience will fall within the rate range for
the specific rate being considered 95% of the time.

b. A 1 year period.

c. A 1 year period. By eligibility group, county groupings, or rating levels, as
explained at the bidders’ conference. These are then used to develop rate ranges
for the GSAs.

368

 

Gen quest

 

The AHCCCS encounter data supplied includes a SOBRA category.  Do these costs
include Family Planning?  If so, how can we split out the SOBRA Family Planning
costs from the rest of the medical costs for the SOBRA Moms?  If they don’t
include Family Planning costs, what data is used to calculate these numbers? 
(Note that the health plan financial data included in the Data Supplement does
not split out Family Planning costs by age and so cannot be used to allocate the
SFP costs between TANF Female 14-44 and TANF 45+).

SOBRA mom utilization does not include SOBRA Family Planning as it is not a
covered service under that eligibility category.  Please refer to the data
supplement which details what is included in the encounter data, and the
supplemental SOBRA Family Planning data.



Family planning services (such as pharmacy costs) are included in the encounter
data for the TANF rate categories and not broken out separately as a service
category. 

369

 

Gen quest

 

The TANF Rate Calculation Sheets have a line for “Family Planning Svc Offset”
The rate categories allow the health plan data to completely split out the SOBRA
Family Planning.  What is the purpose of the offset?  Are the health plans to
put the SOBRA Family Planning costs in the calculations for the Gross Capitation
Rate and then offset it below, rather than just exclude it from the Gross
Capitation Rate?

The offset is removed in the web site CRCS’.

370

 

Gen quest

 

The Delivery Supplement is described to cover the costs for 6 months prior to
delivery, the actual delivery and 2 months past actual delivery.

a.     What is considered a delivery?  Does the delivery have to be a live
birth?  If not, what are the criteria for distinguishing between a delivery and
a miscarriage?

b.     The Capitation Rate Calculation Sheet for the Delivery Supplement does
not include all types of service.  It is our understanding that the Supplemental
payment is intended to only include the maternity-related costs.  Is this
correct?

c.     If the answer to b. is yes, then:  There is a capitation offset of 8
months for the Delivery Supplement.  If the Delivery Supplement is only meant to
cover maternity related costs, then is it correct to assume that this offset
should be less than the full capitation rate?

a)  A delivery has to be a live birth.  In the event of a stillbirth, if the
criteria outlined in the OMM policy manual is met, then a delivery supplemental
payment can still be generated.

b)  The CRCS for the delivery supplement does include an "other" category for
all non maternity related services.  The supplemental payment is intended to
cover all costs associated with a member who delivers a baby.  The use of the
"capitation offset" will reduce the amount of this payment so that duplicate
payments for this population are not made.

c) N/A

 

371

103

Sect H

 

The change in definitions would indicate that what is currently called the
member complaint process (as reflected in questions 28 and 13) is now the member
grievance process.  If this is true, should the current member complaint process
be included in the flowchart?  Please clarify.

See answer to question #305.

--------------------------------------------------------------------------------




ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
CONTRACT AMENDMENT



Page 1 of 1 with Attachment



1.  Amendment No.:
                01

 

2.  CONTRACT No.:
     YH04-0001-06

 

3.  EFFECTIVE DATE OF MODIFICATION:
                               May 1, 2003

 

4.  PROGRAM:
                OMC

5.  CONTRACTOR/PROVIDER NAME AND ADDRESS:

Phoenix Health Plan/Community Connection
1209 South 7th Avenue
Phoenix, Arizona  85007

6.  PURPOSE:

To incorporate GSAs and Special Provisions

  7.  THE CONTRACT REFERENCED ABOVE IS AMENDED AS FOLLOWS:



                1.             The following GSAs are hereby incorporated into
Contract Number YH04-0001-06:



                                GSA #8 - Pinal/Gila Counties
                                GSA #12 - Maricopa County



                2.             The attached Special Provisions are also hereby
incorporated into Contract Number YH04-0001-06.















                Note:  Please sign, date and return one original to:    AHCCCS
Contracts and Purchasing
                                                                                                               
701 E. Jefferson, MD5700
                                                                                                               
Phoenix, Arizona  85034























8.  EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR
     AMENDED REMAIN UNCHANGED AND IN FULL EFFECT.

     IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

9. NAME OF CONTRACTOR:
          Phoenix Health Plan/Community Connection


10.  ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM

SIGNATURE OF AUTHORIZED INDIVIDUAL:

/s/ Nancy Novick

SIGNATURE:

/s/ Michael J. Veit

TYPED NAME:

Nancy Novick

TYPED NAME:

Michael Veit

TITLE:

Chief Executive Officer

TITLE:

Contracts and Purchasing Administrator

DATE

5/1/03

DATE:

May 1, 2003

--------------------------------------------------------------------------------


Special Provisions (Contract #YH04-0001)
Phoenix Health Plan





1.         Minimum Network Standards



Contractor must have made significant progress toward signed subcontracts with
the entire provider network by June 15, 2003, in order to participate in “Open
Enrollment”.  Contractors must have their entire provider network contracted,
with providers that meet or exceed the applicable Geographic Service Area (GSA)
Minimum Network Standards, as outlined in Attachment B of this contract, by
August 15, 2003.  Furthermore, the Contractor must have in place a sufficient
number of contracts with providers to ensure that all covered services, as
described in Section D, Paragraph 10 (Scope of Services) of this contract, will
be provided in accordance with Section D, Paragraph 33 (Appointment Standards)
of this contract.  Contractor must have a provider network that will be capable
of serving the greater of your existing membership in a GSA or up to one half of
the members in a rural area, one sixth of the members in Maricopa County and one
fourth of the members in Pima County.  Provider contracts must include verbatim,
the minimum sub-contract provisions located in Attachment A of this contract.



Failure to meet this provision may result in contract termination or the
selection of an alternative contractor, financial sanctions, an enrollment cap,
or other penalties in accordance with R9-22-606 and R9 31-606.



2.         Compliance with Marketing Policy



Marketing materials can only list contracted providers.  If Contractor is found
to be in violation of the AHCCCS Health Plan Marketing Policy, Contractor may be
subject to an enrollment cap or other sanction, in the applicable GSA(s)
affected by the violation.  Further detail about Open Enrollment will be sent
under separate cover within the next few days.



3.         Readiness Assessment



As discussed in Section D, Paragraph 70 of the contract, AHCCCS may conduct
Operational and Financial Readiness Reviews on all successful offerors.  A
contractor will be permitted to commence operations only if the Readiness Review
establishes the ability to comply with contractual requirements.  AHCCCS may
enforce provisions of R9-22-606 and R9-31-606 if contractor does not satisfy
Readiness Review requirements.



4.         Revised Financial Forecasts



The Contractor is required to supply AHCCCS with revised financial forecasts by
6/15/03 based on awarded rates and contract terms, excluding prior period
coverage revenues and expenses.  On a statewide basis, provide financial
forecasts including income statement and balance sheet for each year of the next
three years.  Any losses budgeted will require additional equity and performance
bond coverage.



5.         Performance Bonds



Contractor must submit a detailed plan to meet the AHCCCS performance bond
requirements to the Office of Managed Care by June 30, 2003.  All performance
bond account activity requires the advanced approval of AHCCCS.  The performance
bond must be posted within 15 days following notification by AHCCCSA of the
amount required.



6.         Minimum Capitalization Requirements and Equity per Member



The capitalization requirement must be met by June 30, 2003.  Please refer to
Section D, Paragraph 45 of the CYE ’04 Contract for the minimum capitalization
requirements by GSA.  Refer also to the Performance Bond/Equity Per Member
Policy for more details about the equity requirements.  Failure to meet this
standard may result in an enrollment cap being imposed in any or all contracted
GSAs.



7.         Management Services Subcontractors



All proposed management services subcontracts and/or corporate cost allocation
plans must be submitted to the Office of Managed Care for prior approval.  Cost
allocation plans must be submitted with the proposed management fee agreement. 
AHCCCSA reserves the right to perform a thorough review of actual management
fees charged and/or corporate allocations made.  If the fees or allocations
actually paid out are determined to be unjustified or excessive, amounts may be
subject to repayment to the Contractor, the Contractor may be placed on monthly
financial reporting, and/or financial sanctions may be imposed.  Further no
changes can be made to the management agreements without AHCCCS’ prior
approval.  Finally, all administrative costs, including management fees,
allocated fees, cannot exceed 10% annually.



8.         Additional Financial Reporting



Contractor is a wholly owned subsidiary of Vanguard.  Consequently, contractor
must submit quarterly unaudited financial information of the parent or
sponsoring organization (balance sheet and income statement only) within 60 days
of quarter end, and audited financial statements of the parent or sponsoring
organization no later than 120 days after fiscal year end.



9.         Title XIX Waiver Group Rates



AHCCCS acknowledges that the final offered Title XIX Waiver Group rates have not
been provided and will provide the Contractor with these rates as soon as
possible.



10.       Extra Credit Programs/Initiatives



Contractor shall implement/maintain the following programs/initiatives as
described in Submission 52 of the Contractor’s RFP response:



            McNet Internet Application Initiative
            Claims Department Initiative
            Medical Home Program



Contractor shall submit to the Office of Managed Care a detailed description of
the program, goals, work plan with timelines and the methodology for assessment
of results within 45 days from the beginning of the contract year.  An interim
update report shall be submitted to the Office of Managed Care by April 1,
2004.  A report which covers progress made, an assessment of the success of the
initiative/program, changes made as a result of the project and work plans
covering the future of the project shall be submitted within 45 days of the
beginning of the Contract Year Ending 2005.